Exhibit 10.1

 

 

 

CREDIT AND GUARANTY AGREEMENT

dated as of December 22, 2011

among

CONTINENTAL AIRLINES, INC.,

and

UNITED AIR LINES, INC.,

as Co-Borrowers,

UNITED CONTINENTAL HOLDINGS, INC.,

as Parent and a Guarantor,

THE SUBSIDIARIES OF THE PARENT PARTY HERETO OTHER THAN THE CO-BORROWERS,

as Guarantors,

THE LENDERS PARTY HERETO,

and

CITIBANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

SECTION 1. DEFINITIONS

     1   

Section 1.01. Defined Terms

     1   

Section 1.02. Terms Generally

     47   

Section 1.03. Accounting Terms; GAAP

     47   

SECTION 2. AMOUNT AND TERMS OF CREDIT

     48   

Section 2.01. Commitments of the Lenders

     48   

Section 2.02. Letters of Credit

     49   

Section 2.03. Requests for Loans

     54   

Section 2.04. Funding of Loans

     55   

Section 2.05. Interest Elections

     56   

Section 2.06. Limitation on Eurodollar Tranches

     57   

Section 2.07. Interest on Loans

     57   

Section 2.08. Default Interest

     57   

Section 2.09. Alternate Rate of Interest

     58   

Section 2.10. Repayment of Loans; Evidence of Debt

     58   

Section 2.11. Optional Termination or Reduction of Revolving Commitments

     59   

Section 2.12. Mandatory Prepayment of Loans; Commitment Termination; Change of
Control Offer

     59   

Section 2.13. Optional Prepayment of Loans

     62   

Section 2.14. Increased Costs

     63   

Section 2.15. Break Funding Payments

     65   

Section 2.16. Taxes

     65   

Section 2.17. Payments Generally; Pro Rata Treatment

     68   

Section 2.18. Mitigation Obligations; Replacement of Lenders

     70   

Section 2.19. Certain Fees

     70   

Section 2.20. Commitment Fee and Upfront Fee

     70   

Section 2.21. Letter of Credit Fees

     71   

Section 2.22. Nature of Fees

     71   

Section 2.23. Right of Set-Off

     71   

Section 2.24. Security Interest in Letter of Credit Account

     72   

Section 2.25. Payment of Obligations

     72   

Section 2.26. Defaulting Lenders

     72   

Section 2.27. [Reserved]

     76   

Section 2.28. Extension of the Revolving Facility

     76   

SECTION 3. REPRESENTATIONS AND WARRANTIES

     79   

Section 3.01. Organization and Authority

     79   

Section 3.02. Air Carrier Status

     80   

Section 3.03. Due Execution

     80   

Section 3.04. Statements Made

     81   

Secti.on 3.05. Financial Statements; Material Adverse Change

     81   

 

i



--------------------------------------------------------------------------------

     Page  

Section 3.06. Ownership of Subsidiaries

     81   

Section 3.07. Liens

     81   

Section 3.08. Use of Proceeds

     81   

Section 3.09. Litigation and Compliance with Laws

     82   

Section 3.10. FAA Slot Utilization

     82   

Section 3.11. Margin Regulations; Investment Company Act

     82   

Section 3.12. Ownership of Collateral

     83   

Section 3.13. Perfected Security Interests

     83   

Section 3.14. Payment of Taxes

     83   

SECTION 4. CONDITIONS OF LENDING

     84   

Section 4.01. Conditions Precedent to Closing

     84   

Section 4.02. Conditions Precedent to Each Loan and Each Letter of Credit

     86   

SECTION 5. AFFIRMATIVE COVENANTS

     88   

Section 5.01. Financial Statements, Reports, etc.

     88   

Section 5.02. Taxes

     90   

Section 5.03. Stay, Extension and Usury Laws

     90   

Section 5.04. Corporate Existence

     90   

Section 5.05. Compliance with Laws

     91   

Section 5.06. Designation of Restricted and Unrestricted Subsidiaries.

     91   

Section 5.07. Delivery of Appraisals

     91   

Section 5.08. Regulatory Cooperation

     92   

Section 5.09. Regulatory Matters; Citizenship; Utilization; Collateral
Requirements

     92   

Section 5.10. Collateral Ownership

     94   

Section 5.11. Insurance

     94   

Section 5.12. Additional Guarantors; Grantors; Collateral

     94   

Section 5.13. Access to Books and Records

     95   

Section 5.14. Further Assurances

     96   

SECTION 6. NEGATIVE COVENANTS

     96   

Section 6.01. Restricted Payments

     96   

Section 6.02. Restrictions on Ability of Restricted Subsidiaries to Pay
Dividends and Make Certain Other Payments

     101   

Section 6.03. Incurrence of Indebtedness and Issuance of Preferred Stock

     104   

Section 6.04. Disposition of Collateral

     110   

Section 6.05. Transactions with Affiliates

     110   

Section 6.06. Liens

     112   

Section 6.07. Business Activities

     112   

Section 6.08. Liquidity

     112   

Section 6.09. Collateral Coverage Ratio

     112   

Section 6.10. Merger, Consolidation, or Sale of Assets

     113   

 

ii



--------------------------------------------------------------------------------

     Page   SECTION 7. EVENTS OF DEFAULT      115   

Section 7.01. Events of Default

     115    SECTION 8. THE AGENTS      118   

Section 8.01. Administration by Agents

     118   

Section 8.02. Rights of Administrative Agent

     119   

Section 8.03. Liability of Agents

     119   

Section 8.04. Reimbursement and Indemnification

     120   

Section 8.05. Successor Agents

     120   

Section 8.06. Independent Lenders

     121   

Section 8.07. Advances and Payments

     121   

Section 8.08. Sharing of Setoffs

     121   

Section 8.09. Withholding Taxes

     122   

Section 8.10. Appointment by Secured Parties

     122   

SECTION 9. GUARANTY

     123   

Section 9.01. Guaranty

     123   

Section 9.02. No Impairment of Guaranty

     124   

Section 9.03. Continuation and Reinstatement, etc.

     124   

Section 9.04. Subrogation

     124   

Section 9.05. Discharge of Guaranty

     125   

SECTION 10. MISCELLANEOUS

     125   

Section 10.01. Notices

     125   

Section 10.02. Successors and Assigns

     126   

Section 10.03. Confidentiality

     131   

Section 10.04. Expenses; Indemnity; Damage Waiver

     131   

Section 10.05. Governing Law; Jurisdiction; Consent to Service of Process

     133   

Section 10.06. No Waiver

     134   

Section 10.07. Extension of Maturity

     134   

Section 10.08. Amendments, etc.

     134   

Section 10.09. Severability

     136   

Section 10.10. Headings

     136   

Section 10.11. Survival

     136   

Section 10.12. Execution in Counterparts; Integration; Effectiveness

     137   

Section 10.13. USA Patriot Act

     137   

Section 10.14. New Value

     137   

Section 10.15. WAIVER OF JURY TRIAL

     137   

Section 10.16. No Fiduciary Duty

     138   

Section 10.17. Joint and Several Obligations

     138   

Section 10.18. Intercreditor Agreements

     138   

Section 10.19. Registrations with International Registry

     139   

 

iii



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

ANNEX A      –       Commitment Amounts ANNEX B      –      
List of Aircraft Appraisers EXHIBIT A      –       Form of Slot and Gate
Security Agreement EXHIBIT B      –       Form of Instrument of Assumption and
Joinder EXHIBIT C      –       Form of Assignment and Acceptance EXHIBIT D     
–       Form of Loan Request EXHIBIT E      –       Form of Security Agreement
EXHIBIT F      –       Form of Aircraft Mortgage SCHEDULE  3.06      –      
Subsidiaries

 

 

iv



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT, dated as of December 22, 2011, among CONTINENTAL
AIRLINES, INC., a Delaware corporation (“Continental”), UNITED AIR LINES, INC.,
a Delaware corporation (“United” and collectively with Continental, the
“Co-Borrowers”, and each a “Co-Borrower”), United Continental Holdings, Inc., a
Delaware corporation (“Parent”), the direct and indirect Domestic Subsidiaries
of the Parent from time to time party hereto other than the Co-Borrowers, each
of the several banks and other financial institutions or entities from time to
time party hereto (the “Lenders”), and CITIBANK, N.A. (“Citibank”), as
administrative agent for the Lenders (together with its permitted successors in
such capacity, the “Administrative Agent”).

INTRODUCTORY STATEMENT

The Co-Borrowers have applied to the Lenders for a revolving credit and
revolving letter of credit facility in an aggregate principal amount not to
exceed $500,000,000 as set forth herein.

The proceeds of the Loans will be used for working capital and other general
corporate purposes of the Co-Borrowers and their Subsidiaries.

To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Co-Borrowers and the Guarantors hereunder and under the
other Loan Documents, the Co-Borrowers and the Guarantors will, among other
things, provide to the Administrative Agent and the Lenders the following (each
as more fully described herein):

(a) a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Co-Borrowers pursuant to Section 9 hereof;
and

(b) a security interest in or mortgages (or comparable Liens) with respect to
the Collateral from the Co-Borrowers and each other Grantor (if any) pursuant to
the Collateral Documents.

Accordingly, the parties hereto hereby agree as follows:

SECTION 1.

DEFINITIONS

Section 1.01. Defined Terms.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).



--------------------------------------------------------------------------------

“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.

“Account Debtor” shall mean the Person obligated on an Account.

“Acquired Debt” means, with respect to any specified Person:

(1) Indebtedness, Disqualified Stock or preferred stock of any other Person
existing at the time such other Person is merged, consolidated or amalgamated
with or into such specified Person, or became a Subsidiary of such specified
Person, to the extent such Indebtedness is incurred or such Disqualified Stock
or preferred stock is issued in connection with, or in contemplation of, such
other Person merging, consolidating or amalgamating with or into, or becoming a
Subsidiary of, such specified Person; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Collateral” shall mean (a) cash and Cash Equivalents pledged to the
Administrative Agent (and subject to an Account Control Agreement), (b) any
airframes, aircraft, engines and spare parts of either Co-Borrower or any
Grantor that are eligible for the benefits of Section 1110, (c) Eligible
Accounts of either Co-Borrower or any Grantor, (d) Slots of either or both
Co-Borrowers at any Eligible Airport (which shall include any Gate Leaseholds
necessary for servicing the scheduled air carrier service utilizing such Slots)
or Routes of either or both Co-Borrowers (which shall include any Slots and Gate
Leaseholds necessary for servicing the scheduled air carrier service authorized
by such Routes), (e) Ground Support Equipment, Real Property Assets, QEC Kits,
Tooling and Flight Simulators which shall be reasonably acceptable to the
Administrative Agent and (f) any other assets acceptable to the Required
Lenders, and all of which assets shall (i) (other than Additional Collateral of
the type described in clause (a) above) be valued by a new Appraisal at the time
the Parent designates such assets as Additional Collateral and (ii) as of any
date of addition of such assets as Collateral, be subject to a perfected first
priority Lien and/or mortgage (or comparable Lien) in favor of the
Administrative Agent and otherwise subject only to Permitted Liens (excluding
those referred to in clauses (5) and (11) of the definition of “Permitted Lien”
and, until the time such assets actually become subject to such Lien on such
date, clause (2) of the definition of “Permitted Lien”).

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.

“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.

 

2



--------------------------------------------------------------------------------

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of either Co-Borrower or any Guarantor.

“Affiliate Transaction” shall have the meaning given such term in
Section 6.05(a).

“Agreement” shall mean this Credit and Guaranty Agreement, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

“Aircraft Appraiser” shall mean (i) AVITAS, (ii) any appraisal firm listed on
Annex B hereof or (iii) any other independent appraisal firm appointed by the
Co-Borrowers and satisfactory to the Administrative Agent.

“Aircraft Mortgage” means that certain Mortgage and Security Agreement as
defined in Section 4.01(c), as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time.

“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment adopted on November 16, 2001, at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto, as in effect in the United States.

“Airline/Parent Merger” means the merger or consolidation, if any, of one or
both of the Co-Borrowers and Parent.

“Airlines Merger” means the merger or consolidation of Continental and United.

“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus  1/2 of 1% and (c) the sum of
the One-Month LIBOR in effect on such day plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the One-Month LIBOR shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR, respectively.

“Applicable Margin” shall mean the rate per annum determined pursuant to the
Applicable Pricing Grid.

“Applicable Pricing Grid” shall mean the table set forth below:

 

Level

  

Moody’s/S&P

Ratings

   Commitment Fee Rate   Applicable Margin
Eurodollar Loans   Applicable Margin
ABR Loans

I

   B2/B or worse    0.5%   4.25%   3.25%

II

   B1/B+    0.5%   4.00%   3.00%

III

   Ba3/BB-or better    0.5%   3.75%   2.75%

For the purposes of the foregoing, (i) if the Ratings established by Moody’s and
S&P shall fall within different Levels, the Applicable Margin and the Commitment
Fee Rate shall be based on the higher of the two Ratings unless one of the two
Ratings is two Levels lower than the other, in which case the Applicable Margin
and the Commitment Fee Rate shall be determined by reference to the Level next
below that of the higher of the two Ratings, (ii) if the Ratings established by
Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency and (iii) if
neither Moody’s nor S&P shall have in effect a Rating, the Applicable Margin and
Commitment Fee Rate shall be based on Level I. Each change in the Applicable
Margin and/or Commitment Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If either (but not both) of Moody’s
and S&P shall cease to have in effect a Rating (whether as a result of such
agency ceasing to be in the business of rating corporate borrowers or
otherwise), the Applicable Margin and Commitment Fee Rate shall be determined by
reference to the Rating of the other rating agency.

“Appraisal” means (i) the Initial Appraisals and (ii) any other appraisal, dated
the date of delivery thereof, prepared by, in the case of aircraft, airframes,
or engines, an Aircraft Appraiser or, in the case of other assets MBA, SH&E or
another independent appraisal firm appointed by the Co-Borrowers and reasonably
satisfactory to the Administrative Agent, which certifies, at the time of
determination, in reasonable detail the Appraised Value of Collateral and,
(x) in the case of aircraft, airframes or engines, is a “desk-top” appraisal
assuming half-life condition, except that any such equipment that is Stored
shall have an assumed value of zero, (y) in the case of Flight Simulators, FAA
Slots or Gate Leaseholds, whose methodology and form of presentation are
consistent in all material respects with the methodology and form of
presentation of the Initial Appraisal applicable to such type of Collateral and
(z) in the case of assets other than aircraft, airframes, engines, Flight
Simulators, FAA Slots and Gate Leaseholds, which is in form and substance
reasonably satisfactory to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Appraised Value” shall mean, as of any date of determination, the sum of
(a) the aggregate fair market value of all Collateral (other than cash and Cash
Equivalents pledged as Collateral) of the Co-Borrowers or any of the Grantors as
of such date, as reflected in the most recent Appraisal delivered to the
Administrative Agent in respect of such Collateral in accordance with this
Agreement as of that date (for the avoidance of doubt, calculated after giving
effect to any additions to or eliminations from the Collateral since the date of
delivery of such Appraisal), (b) 167% of the amount of cash and Cash Equivalents
of the type described in clause (1) of the definition thereof pledged at such
time as Collateral and (c) 100% of the amount of Cash Equivalents of the type
described in clauses (2) through (11) of the definition thereof pledged at such
time as Collateral; provided that (i) in the case of any Appraisal of aircraft,
airframes and engines required after the Initial Appraisals, (x) the
Co-Borrowers shall, at the Co-Borrowers’ expense, obtain an Appraisal from the
Aircraft Appraiser listed in clause (i) of the definition of “Aircraft
Appraiser” (or, if such Aircraft Appraiser is not willing or able to provide
such Appraisal on a timely basis, such other Aircraft Appraiser approved by the
Administrative Agent, which approval shall not be unreasonably withheld or
delayed) and (y) the Co-Borrowers shall have the right to obtain a second
Appraisal from an Aircraft Appraiser referred to in either clause (ii) or
(iii) of the definition of “Aircraft Appraiser” no later than 30 days after the
Appraisal referred to in the preceding clause (x) shall have been delivered to
the Administrative Agent, in which case the Appraised Value of the applicable
aircraft, airframes or engines shall be the average of the Appraisals provided
by such two Aircraft Appraisers, (ii) the Appraised Value of all Flight
Simulators included in the Collateral shall be capped at $105,000,000 in the
aggregate and any Appraised Value in excess thereof shall be disregarded for all
purposes of calculating Appraised Value under this Agreement (in which case the
Appraised Value of each such Flight Simulator shall be a pro rata amount of
$105,000,000 based upon the Appraised Value of such Flight Simulator compared to
the Appraised Value of all such Flight Simulators, in each case prior to giving
effect to this clause (ii)) and (iii) if any Pledged Slots at an airport have
been added to or eliminated from the Collateral since the most recent Appraisal
of the Pledged Slots at such airport and such Appraisal assigned differing
Appraised Values to Pledged Slots at such airport based on criteria set forth
therein, such added or eliminated Pledged Slots at such airport shall be
assigned an Appraised Value in accordance with such criteria set forth in such
Appraisal for purposes of determining the Appraised Value of all remaining
Pledged Slots; provided, further, that when used in reference to any particular
item of Collateral, “Appraised Value” shall mean the fair market value of such
item of Collateral as reflected in such most recent Appraisal of such
Collateral.

“Approved Fund” shall have the meaning given such term in Section 10.02(b).

“ARB Indebtedness” shall mean, with respect to Parent or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of Parent or
such Subsidiary created or arising with respect to any limited recourse revenue
bonds issued for the purpose of financing or refinancing improvements to, or the
construction or acquisition of, airport and other related facilities and
equipment, the use or construction of which qualifies and renders interest on
such bonds exempt from certain federal or state taxes.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.

“AVITAS” means AVITAS, Inc.

 

5



--------------------------------------------------------------------------------

“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

 

6



--------------------------------------------------------------------------------

(3) with respect to a limited liability company, the managing member or members,
manager or managers or any controlling committee of managing members or managers
thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders on a single date and having, in
the case of Eurodollar Loans, a single Interest Period.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with the borrowing or repayment of a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits on the London interbank market.

“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on
November 16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.

“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention,
(b) the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and all amendments, supplements and revisions thereto.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

7



--------------------------------------------------------------------------------

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cash Collateralization” or “Cash Collateralized” shall have the meaning given
such term in Section 2.02(j).

“Cash Equivalents” means:

(1) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(2) direct obligations of state and local government entities, in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;

(3) obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;

(4) Investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;

(5) Investments in certificates of deposit (including Investments made through
an intermediary, such as the certificated deposit account registry service),
banker’s acceptances, time deposits, eurodollar time deposits and overnight bank
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States or any State thereof that
has a combined capital and surplus and undivided profits of not less than $250.0
million;

 

8



--------------------------------------------------------------------------------

(6) fully collateralized repurchase agreements with a term of not more than six
months for underlying securities that would otherwise be eligible for
investment;

(7) Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses
(1) through (6) above. This could include, but not be limited to, money market
funds or short-term and intermediate bonds funds;

(8) money market funds that (A) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (B) are rated AAA (or
the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s
and (C) have portfolio assets of at least $5.0 billion;

(9) deposits available for withdrawal on demand with commercial banks organized
in the United States having capital and surplus in excess of $100.0 million;

(10) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A2 by
Moody’s; and

(11) any other securities or pools of securities that are classified under GAAP
as cash equivalents or short-term investments on a balance sheet.

“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender or Issuing Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or Issuing Lender through which Loans and/or
Letters of Credit are issued or maintained or by such Lender’s or Issuing
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Change of Control” means the occurrence of any of the following:

(1) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of Parent and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act));

 

9



--------------------------------------------------------------------------------

(2) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Parent (measured by voting
power rather than number of shares), other than (A) any such transaction where
the Voting Stock of Parent (measured by voting power rather than number of
shares) outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
Voting Stock of such Beneficial Owner (measured by voting power rather than
number of shares), or (B) any merger or consolidation of Parent with or into any
Person (including any “person” (as defined above)) which owns or operates
(directly or indirectly through a contractual arrangement) a Permitted Business
(a “Permitted Person”) or a Subsidiary of a Permitted Person, in each case, if
immediately after such transaction no Person (including any “person” (as defined
above)) is the Beneficial Owner, directly or indirectly, of more than 50% of the
total Voting Stock of such Permitted Person (measured by voting power rather
than number of shares); or

(3) during any period of up to 24 consecutive months, a majority of the Board of
Directors (excluding vacant seats) of Parent shall cease to consist of
Continuing Directors.

“Change of Control Offer” shall have the meaning given such term in
Section 2.12(g).

“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived.

“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof,
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.

“Co-Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Co-Branded Agreement” means that certain Consolidated Amended and Restated
Co-Branded Card Marketing Services Agreement, dated as of June 9, 2011 among
Parent, United, Mileage Plus Holdings, LLC, Continental and Chase Bank USA,
N.A., as may be further amended, amended and restated, modified, supplemented,
replaced or extended from time to time.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

10



--------------------------------------------------------------------------------

“Collateral” means (i) the assets and properties of the Grantors upon which
Liens have been granted to the Administrative Agent to secure the Obligations,
including without limitation any Additional Collateral and all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document, and (ii) each of the Letter of Credit Account and the
Collateral Proceeds Account, together with all amounts on deposit therein and
all proceeds thereof.

“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
Appraised Value of the Eligible Collateral as of such date to (ii) the sum,
without duplication, of (x) the Total Revolving Extensions of Credit then
outstanding (other than LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (y) the aggregate amount of all
Designated Hedging Obligations that constitute “Obligations” then outstanding
(such sum, the “Total Obligations”).

“Collateral Documents” shall mean, collectively, the Slot and Gate Security
Agreement, the Security Agreement, the Aircraft Mortgage, the Account Control
Agreements and other agreements, instruments or documents that create or purport
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Collateral Material Adverse Effect” shall mean a material adverse effect on the
value of the Collateral, taken as a whole.

“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Administrative Agent into which the Net Proceeds
of any Collateral Sale or Recovery Event may be deposited in accordance with the
provisions of this Agreement.

“Collateral Sale” shall mean any sale of Collateral or series of related sales
of Collateral having a Fair Market Value in excess of $25,000,000.

“Commitment Fee” shall have the meaning set forth in Section 2.20.

“Commitment Fee Rate” shall mean the rate per annum set forth under the heading
“Commitment Fee Rate” on the Applicable Pricing Grid.

“Consolidated EBITDAR” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with any Disposition
of assets, to the extent such losses were deducted in computing such
Consolidated Net Income; plus

(2) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

 

11



--------------------------------------------------------------------------------

(3) the Fixed Charges of such Person and its Restricted Subsidiaries, to the
extent that such Fixed Charges were deducted in computing such Consolidated Net
Income; plus

(4) any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were deducted in
computing such Consolidated Net Income; plus

(5) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries to the extent that such depreciation, amortization and
other non-cash charges or expenses were deducted in computing such Consolidated
Net Income; plus

(6) extraordinary, nonrecurring or unusual losses (including charges with
respect to the grounding or retirement of aircraft) for such period to the
extent that such losses were deducted in computing such Consolidated Net Income;
plus

(7) the amortization of debt discount to the extent that such amortization was
deducted in computing such Consolidated Net Income; plus

(8) deductions for grants to any employee of Parent or its Restricted
Subsidiaries of any Equity Interests during such period to the extent deducted
in computing such Consolidated Net Income; plus

(9) any net loss arising from the sale, exchange or other disposition of capital
assets by Parent or its Restricted Subsidiaries (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities) to the extent such loss was
deducted in computing such Consolidated Net Income; plus

(10) any losses arising under fuel hedging arrangements entered into prior to
the Closing Date and any losses actually realized under fuel hedging
arrangements entered into after the Closing Date, in each case to the extent
deducted in computing such Consolidated Net Income; plus

(11) cash restructuring charges in an aggregate amount not to exceed $15.0
million in any fiscal year to the extent such charges were deducted in computing
such Consolidated Net Income; plus

 

12



--------------------------------------------------------------------------------

(12) all cost-savings, integration costs, transactional costs, expenses and
charges incurred in connection with the consummation of any transaction related
to any permitted acquisition, merger, disposition, issuance of Indebtedness,
issuance of Equity Interests, or any Investment (including but not limited to
any one or more of the Continental/UAL Merger, the Airlines Merger and the
Airline/Parent Merger), in each case, to the extent (a) permitted under this
Agreement and (b) deducted in computing such Consolidated Net Income; plus

(13) proceeds from business interruption insurance for such period, to the
extent not already included in computing such Consolidated Net Income; plus

(14) any expenses and charges that are covered by indemnification or
reimbursement provisions in connection with any permitted acquisition, merger,
disposition, incurrence of Indebtedness, issuance of Equity Interests or any
investment to the extent (a) actually indemnified or reimbursed and (b) deducted
in computing such Consolidated Net Income; plus

(15) proceeds from sales of miles to third party business partners during such
period to the extent not already included in computing such Consolidated Net
Income; plus

(16) costs and expenses, including fees, incurred directly in connection with
the consummation of the Closing Date Transactions to the extent deducted in
computing such Consolidated Net Income; minus

(17) non-cash items, other than the accrual of revenue in the ordinary course of
business, to the extent such amount increased such Consolidated Net Income;
minus

(18) the sum of (A) income tax credits, (B) interest income and
(C) extraordinary, non-recurring or unusual gains included in computing such
Consolidated Net Income; minus

(19) any amount included in the calculation of Consolidated EBITDAR in a prior
period under clause (15) of this definition to the extent that such amount is
recognized as revenue in computing Consolidated Net Income for such current
period,

in each case, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (loss) of any Unrestricted Subsidiary of such Person), determined in
accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:

(1) all net after tax extraordinary, non-recurring or unusual gains or losses
and all gains or losses realized in connection with any Disposition of assets of
such Person or the disposition of securities by such Person or the early
extinguishment of Indebtedness of such Person, together with any related
provision for taxes on any such gain, will be excluded;

 

13



--------------------------------------------------------------------------------

(2) the net income (but not loss) of any Person that is not the specified Person
or a Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included for such period only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or
Restricted Subsidiary of the specified Person;

(3) the net income (but not loss) of any Restricted Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

(4) the cumulative effect of a change in accounting principles on such Person
will be excluded;

(5) the effect of non-cash gains and losses of such Person resulting from
Hedging Obligations, including attributable to movement in the mark-to-market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Statement No. 133 will be excluded;

(6) any non-cash compensation expense recorded from grants by such Person of
stock appreciation or similar rights, stock options or other rights to officers,
directors or employees, will be excluded;

(7) the effect on such Person of any non-cash items resulting from any
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs) in connection with any
acquisition, disposition, merger, consolidation or similar transaction or any
other non-cash impairment charges incurred subsequent to the Closing Date
resulting from the application of SFAS Nos. 141, 142 or 144 (excluding any such
non-cash item to the extent that it represents an accrual of or reserve for cash
expenditures in any future period except to the extent such item is subsequently
reversed), will be excluded; and

(8) any provision for income tax reflected on such Person’s financial statements
for such period will be excluded to the extent such provision exceeds the actual
amount of taxes paid in cash during such period by such Person and its
consolidated Subsidiaries.

“Continental” means Continental Airlines, Inc., a Delaware corporation.

“Continental/UAL Merger” means the merger in which Continental became a
Subsidiary of Parent.

 

14



--------------------------------------------------------------------------------

“Continuing Directors” shall mean, as of any date or for any period of
determination, any member of the Board of Directors of Parent who:

(1) was a member of such Board of Directors on the first day of such period; or

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Credit Facilities” means, one or more debt facilities, commercial paper
facilities, reimbursement agreements or other agreements (other than the Loan
Documents) providing for the extension of credit, whether secured or unsecured,
in each case, with banks, insurance companies, financial institutions or other
lenders providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), letters
of credit, surety bonds or insurance products, in each case, as amended,
restated, modified, renewed, extended, refunded, replaced in any manner (whether
upon or after termination or otherwise) or refinanced (including by means of
sales of debt securities) in whole or in part from time to time.

“Default” means any event that, unless cured or waived, is, or with the passage
of time or the giving of notice or both would be, an Event of Default.

“Defaulting Lender” shall mean, at any time, any Revolving Lender that (a) has
failed, within two (2) Business Day of the date required to be funded or paid by
it hereunder, to fund or pay (x) any portion of the Revolving Loans, (y) any
portion of the participations in any Letter of Credit required to be funded
hereunder or (z) any other amount required to be paid by it hereunder to the
Administrative Agent, any Issuing Lender or any other Lender (or its banking
Affiliates), unless, in the case of clause (x) above, such Lender notifies the
Administrative Agent and the Co-Borrowers in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Co-Borrowers, the Administrative
Agent, any Issuing Lender or any other Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations (i) under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or (ii) generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, any Issuing Lender, any other Lender or either
Co-Borrower, acting in good faith, to provide a confirmation in writing from an
authorized officer or other authorized representative of such Lender that it
will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, which request shall only have been made
after the conditions precedent to borrowings have been met, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s, such Issuing Lender’s, such other Lender’s or such
Co-Borrower’s, as applicable, receipt of such confirmation in form and

 

15



--------------------------------------------------------------------------------

substance satisfactory to it and the Administrative Agent, (d) has become, or
has had its Parent Company become, the subject of a Bankruptcy Event. If the
Administrative Agent determines that a Revolving Lender is a Defaulting Lender
under any of clauses (a) through (d) above, such Revolving Lender will be deemed
to be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Co-Borrowers, the Issuing Lender and the Revolving
Lenders.

“Designated Banking Product Agreement” means any agreement evidencing Designated
Banking Product Obligations entered into by the Parent or either Co-Borrower and
any Person that, at the time such Person entered into such agreement, was a
Lender or a banking Affiliate of a Lender, in each case designated by the
relevant Lender and the Parent or such Co-Borrower, by written notice to the
Administrative Agent, as a “Designated Banking Product Agreement” provided that,
so long as any Revolving Lender is a Defaulting Lender, such Revolving Lender
shall not have any rights hereunder with respect to any Designated Banking
Product Agreement entered into while such Revolving Lender was a Defaulting
Lender.

“Designated Banking Product Obligations” means any Banking Product Obligations,
in each case as designated by any Lender (or a banking Affiliate thereof) and
Parent or either Co-Borrower from time to time and agreed to by the
Administrative Agent as constituting “Designated Banking Product Obligations,”
which notice shall include (i) a copy of an agreement providing an agreed-upon
maximum amount of Designated Banking Product Obligations that can be included as
Obligations, and (ii) the acknowledgment of such Lender (or such banking
Affiliate) that its security interest in the Collateral securing such Designated
Banking Product Obligations shall be subject to the Loan Documents.

“Designated Hedging Agreement” means any Hedging Agreement entered into by the
Parent or either Co-Borrower and any Person that, at the time such Person
entered into such Hedging Agreement, was a Lender or an Affiliate of a Lender,
as designated by the relevant Lender (or Affiliate of a Lender) and the Parent
or such Co-Borrower, by written notice to the Administrative Agent, as a
“Designated Hedging Agreement,” which notice shall include a copy of an
agreement providing for (i) a methodology agreed to by the Parent or such
Co-Borrower, such Lender or Affiliate of a Lender, and the Administrative Agent
for reporting the outstanding amount of Designated Hedging Obligations under
such Designated Hedging Agreement from time to time, (ii) an agreed-upon maximum
amount of Designated Hedging Obligations under such Designated Hedging Agreement
that can be included as Obligations, and (iii) the acknowledgment of such Lender
or Affiliate of a Lender that its security interest in the Collateral securing
such Designated Hedging Obligations shall be subject to the Loan Documents;
provided that, after giving effect to such designation, the aggregate
agreed-upon maximum amount of all “Designated Hedging Obligations” included as
Obligations shall not exceed 10% of the original Total Revolving Commitment in
effect on the Closing Date in the aggregate; provided, further, that so long as
any Revolving Lender is a Defaulting Lender, such Revolving Lender shall not
have any rights hereunder with respect to any Designated Hedging Agreement
entered into while such Revolving Lender was a Defaulting Lender.

“Designated Hedging Obligations” means, as applied to any Person, all Hedging
Obligations of such Person under Designated Hedging Agreements after taking into
account the effect of any legally enforceable netting arrangements included in
such Designated Hedging

 

16



--------------------------------------------------------------------------------

Agreements; it being understood and agreed that, on any date of determination,
the amount of such Hedging Obligations under any Designated Hedging Agreement
shall be determined based upon the “settlement amount” (or similar term) as
defined under such Designated Hedging Agreement or, with respect to a Designated
Hedging Agreement that has been terminated in accordance with its terms, the
amount then due and payable (exclusive of expenses and similar payments but
including any termination payments then due and payable) under such Designated
Hedging Agreement.

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise (other than as a result of a change of
control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock, or is redeemable at the option of the holder of the Capital
Stock, in whole or in part (other than as a result of a change of control or
asset sale), on or prior to the date that is 91 days after the Revolving
Facility Maturity Date. Notwithstanding the preceding sentence, any Capital
Stock that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require Parent to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that Parent may
not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 6.01 hereof. The
amount of Disqualified Stock deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that Parent and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Restricted Subsidiary of Parent that was
formed under the laws of the United States or any state of the United States or
the District of Columbia or that guarantees, or pledges any property or assets
to secure, any Obligations or Junior Secured Debt.

“DOT” shall mean the United States Department of Transportation and any
successor thereto.

“Eligible Account” shall mean any Account owned by a Co-Borrower or another
Grantor meeting the criteria and eligibility standards which are agreed upon by
the Co-Borrowers and the Administrative Agent at the time of the initial pledge
of Accounts to the Administrative Agent pursuant to the applicable Collateral
Document.

 

17



--------------------------------------------------------------------------------

“Eligible Airport” means Newark Liberty International Airport, John F. Kennedy
International Airport, LaGuardia Airport, Ronald Reagan Washington National
Airport or any other airport located in the United States reasonably acceptable
to the Administrative Agent.

“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, provided that such Affiliate has total
assets in excess of $200,000,000, (d) an Approved Fund of any Lender, provided
that such Approved Fund has total assets in excess of $200,000,000, and (e) any
other financial institution reasonably satisfactory to the Administrative Agent,
provided that such financial institution has total assets in excess of
$200,000,000; provided, further, that so long as no Event of Default has
occurred and is continuing, no (i) airline, commercial air freight carrier, air
freight forwarder or entity engaged in the business of parcel transport by air
or (ii) Affiliate of any Person described in clause (i) above (other than any
Affiliate of such Person as a result of common control by a Governmental
Authority or instrumentality thereof, any Affiliate of such Person who becomes a
Lender with the consent of the Co-Borrowers in accordance with Section 10.02(b),
and any Affiliate of such Person under common control with such Person which
Affiliate is not actively involved in the management and/or operations of such
Person), shall constitute an Eligible Assignee; provided, further, that neither
a Co-Borrower nor any Guarantor shall constitute an Eligible Assignee.

“Eligible Collateral” shall mean, on any date of determination, all Collateral
on which the Administrative Agent shall, as of such date, have, to the extent
purported to be created by the applicable Collateral Document, a valid and
perfected first priority Lien and/or mortgage (or comparable Lien) and which is
otherwise subject only to Permitted Liens; provided, with respect to any
Collateral in an aggregate amount of 15% of the original Appraised Value of the
Collateral on the Closing Date or more on which the Administrative Agent shall
have been granted a valid and perfected first priority Lien and/or mortgage (or
comparable Lien) subject only to Permitted Liens after the Closing Date in any
individual transaction or series of substantially simultaneous transactions, at
any time when the Administrative Agent shall not have received Appraisals,
pursuant to Section 5.07 or otherwise pursuant to this Agreement, with respect
to substantially all of the existing Eligible Collateral within the 180-day
period preceding the date on which such Collateral is pledged (a “180-day
Period”), such Collateral shall not, solely for purposes of satisfying the
conditions set forth in Section 6.09(c) in connection with any release of
Collateral requested by Parent pursuant to Section 6.09(c), constitute Eligible
Collateral until the earlier of (x) the date on which the Administrative Agent
shall have held such Lien and/or mortgage (or comparable Lien) for at least
ninety (90) continuous days from the grant or perfection thereof prior to its
constituting Eligible Collateral or (y) the date on which the Administrative
Agent shall have received Appraisals (including, for purposes of this clause
(y), all Appraisals received during such 180-Day Period), as applicable,
pursuant to Section 5.07 or otherwise pursuant to this Agreement, with respect
to substantially all of the other Collateral.

 

18



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.

“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“Equity Offering” means any public or private sale either: (a) of Qualifying
Equity Interests by the Parent (other than to a Subsidiary of the Parent or
pursuant to a registration statement on Form S-8 or otherwise relating to equity
securities issuable under any employee benefit plan of the Parent) or (b) of
Equity Interests of a direct or indirect parent entity of the Parent (other than
to the Parent or a Subsidiary of the Parent) to the extent that the net proceeds
therefrom are contributed to the common equity capital of the Parent.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“Escrow Accounts” shall mean accounts of Parent or any Subsidiary, solely to the
extent any such accounts hold funds set aside by Parent or any Subsidiary to
manage the collection and payment of amounts collected, withheld or incurred by
Parent or such Subsidiary for the benefit of third parties relating to:
(a) federal income tax withholding and backup withholding tax, employment taxes,
transportation excise taxes and security related charges, (b) any and all state
and local income tax withholding, employment taxes and related charges and fees
and similar taxes, charges and fees, including, but not limited to, state and
local payroll withholding taxes, unemployment and supplemental unemployment
taxes, disability taxes, workman’s or workers’ compensation charges and related
charges and fees, (c) state and local taxes imposed on overall gross receipts,
sales and use taxes, fuel excise taxes and hotel occupancy taxes, (d) passenger
facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities, (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable law)
and (f) other funds held in trust for, or otherwise pledged to or segregated for
the benefit of, an identified beneficiary; or (2) accounts, capitalized interest
accounts, debt service reserve accounts, escrow accounts and other similar
accounts or funds established in connection with the ARB Indebtedness.

 

19



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under the Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default” shall have the meaning given such term in Section 7.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” means net cash proceeds received by Parent after the
Closing Date from:

(1) contributions to its common equity capital (other than from any Subsidiary);
or

(2) the sale (other than to a Subsidiary or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Parent or any Subsidiary) of Qualifying Equity Interests,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed on or around the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be. Excluded
Contributions will not be considered to be net proceeds of Qualifying Equity
Interests for purposes of clause (a)(3)(B) of Section 6.01 hereof.

“Excluded Subsidiary” means each Subsidiary of the Parent that is a captive
insurance company and is prohibited from becoming a Guarantor pursuant to
applicable rules and regulations.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of either Co-Borrower or any Guarantor hereunder
or under any Loan Document, (a) any Taxes based on (or measured by) its net
income, profits or capital, or any franchise taxes, imposed (i) by the United
States of America or any political subdivision thereof or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (ii) as a result of a present or former connection between
such recipient and the jurisdiction imposing such Taxes (other than a connection
arising from such recipient’s having executed, delivered, enforced, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, this Agreement or any Loan Document, or sold or
assigned an interest in this Agreement or any Loan Document), (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which such recipient is located, (c) in the case of
a Foreign Lender, any withholding Tax or gross income Tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a

 

20



--------------------------------------------------------------------------------

party to this Agreement (or designates a new lending office), except, and then
only to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from either Co-Borrower with respect to such
withholding Tax pursuant to Section 2.16(a), (d) in the case of a Lender, any
withholding Tax that is attributable to such Lender’s failure to deliver the
documentation described in Section 2.16(f) or 2.16(g) and (e) any U.S.
withholding Tax that is imposed by reason of FATCA.

“Existing Indebtedness” means all Indebtedness of the Parent and its
Subsidiaries (other than Indebtedness incurred under clauses (1) or (3) of the
definition of “Permitted Debt”) in existence on the Closing Date, until such
amounts are repaid.

“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.28(a).

“Extension” shall have the meaning given to such term in Section 2.28(a).

“Extension Amendment” shall have the meaning given to such term in
Section 2.28(c).

“Extension Offer” shall have the meaning given to such term in Section 2.28(a).

“Extension Offer Date” shall have the meaning given to such term in
Section 2.28(a).

“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.

“FAA Slots” shall mean, in the case of airports in the United States, at any
time, the right and operational authority to conduct one Instrument Flight Rule
(as defined in Title 14) scheduled landing or take-off operation at a specific
time or during a specific time period at any airport at which landings or
take-offs are restricted, including, without limitation, slots and operating
authorizations, whether pursuant to FAA or DOT regulations or orders pursuant to
Title 14, Title 49 or other federal statutes now or hereinafter in effect.

“Facility” or “Revolving Facility” shall mean the Revolving Commitments and the
Revolving Loans made and Letters of Credit issued thereunder.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by an officer of either Co-Borrower
(unless otherwise provided in this Agreement); provided that any such officer of
either Co-Borrower shall be permitted to consider the circumstances existing at
such time (including, without limitation, economic or other conditions affecting
the United States airline industry generally and any relevant legal compulsion,
judicial proceeding or administrative order or the possibility thereof) in
determining such Fair Market Value in connection with such transaction.

 

21



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are similar thereto and
not materially more onerous to comply with, and any regulations or official
interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fees” shall collectively mean the Commitment Fees, the Upfront Fees, Letter of
Credit Fees and other fees referred to in Section 2.19.

“Fixed Charge Coverage Ratio” shall mean, with respect to any specified Person
for any specified period, the ratio of the Consolidated EBITDAR of such Person
for such period to the Fixed Charges of such Person for such period. If the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems Disqualified Stock or preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio will be calculated giving pro forma effect
(as determined in good faith by a responsible financial or accounting officer of
either Co-Borrower) to such incurrence, assumption, Guarantee, repayment,
repurchase, redemption, defeasance or other discharge of Indebtedness, or such
issuance, repurchase or redemption of Disqualified Stock or preferred stock, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable four-quarter reference period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(1) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including all related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date, or that are to be made on the
Calculation Date, will be given pro forma effect (as determined in good faith by
a responsible financial or accounting officer of either Co-Borrower and
certified in an Officer’s Certificate delivered to the Administrative Agent, and
including any operating expense reductions for such period resulting from such
acquisition that have been realized or for which all of the material steps
necessary for realization have been taken) as if they had occurred on the first
day of the four-quarter reference period;

 

22



--------------------------------------------------------------------------------

(2) the Consolidated EBITDAR attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(3) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date;

(4) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;

(5) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

(6) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the consolidated interest expense (net of interest income) of such Person
and its Restricted Subsidiaries for such period to the extent that such interest
expense is payable in cash (and such interest income is receivable in cash);
plus

(2) the interest component of leases that are capitalized in accordance with
GAAP of such Person and its Restricted Subsidiaries for such period to the
extent that such interest component is related to lease payments payable in
cash; plus

(3) any interest expense actually paid in cash for such period by such specified
Person on Indebtedness of another Person that is guaranteed by such specified
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such specified Person or one of its Restricted Subsidiaries; plus

(4) the product of (A) all cash dividends accrued on any series of preferred
stock of such Person or any of its Restricted Subsidiaries for such period,
other than to Parent or a Restricted Subsidiary of Parent, times (B) a

 

23



--------------------------------------------------------------------------------

fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, determined on a consolidated
basis in accordance with GAAP; plus

(5) the aircraft rent expense of such Person and its Restricted Subsidiaries for
such period to the extent that such aircraft rent expense is payable in cash,

all as determined on a consolidated basis in accordance with GAAP.

“Flight Simulators” shall mean the flight simulators and flight training devices
of either Co-Borrower or any other applicable Grantor (including, without
limitation, any such simulators or training devices located on a Real Property
Asset).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which either Co-Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.

“Gate Leasehold” means, at any time, all of the right, title, privilege,
interest and authority, now held or hereafter acquired, of either Co-Borrower or
a Guarantor in connection with the right to use or occupy space in an airport
terminal at any airport.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.

“Grantor” shall mean the Co-Borrowers and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.

 

24



--------------------------------------------------------------------------------

“Ground Support Equipment” shall mean the equipment owned by a Co-Borrower or,
if applicable, any other Grantor for crew and passenger ground transportation,
cargo, mail and luggage handling, catering, fuel/oil servicing, de-icing,
cleaning, aircraft maintenance and servicing, dispatching, security and motor
vehicles.

“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).

“Guaranteed Obligations” shall have the meaning given such term in
Section 9.01(a).

“Guarantors” shall mean, collectively, the Parent and each Domestic Subsidiary
of the Parent that becomes pursuant to Section 5.12, a party to the Guarantee
contained in Section 9. As of the Closing Date, Parent is the sole Guarantor.

“Guaranty Obligations” shall have the meaning given such term in
Section 9.01(a).

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.

“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.

“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.

 

25



--------------------------------------------------------------------------------

“IATA” means the International Air Transport Association and any successor
thereto.

“Immaterial Subsidiaries” shall mean one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 7.5%
of the total assets of the Parent and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of the Parent
for which financial statements are available to the Administrative Agent
pursuant to Section 5.01), and (b) the revenues of all such Subsidiaries account
for, in the aggregate, no more than 7.5% of the total revenues of the Parent and
its Subsidiaries on a consolidated basis for the twelve-month period ending on
the last day of the most recent fiscal quarter of the Parent for which financial
statements are available to the Administrative Agent pursuant to Section 5.01;
provided that a Subsidiary will not be considered to be an Immaterial Subsidiary
if it (1) directly or indirectly guarantees, or pledges any property or assets
to secure, any Obligations or Junior Secured Debt, or (2) owns any properties or
assets that constitute Collateral.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, but excluding in any event trade payables arising
in the ordinary course of business; or

(6) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.

For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.

 

26



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by either Co-Borrower or any Guarantor under
this Agreement or any other Loan Document.

“Indemnitee” shall have the meaning given such term in Section 10.04(b).

“Initial Appraisals” shall mean, collectively, the report of (i) MBA setting
forth the Appraised Value of the Pledged Slots and Pledged Gate Leaseholds,
(ii) SH&E setting forth the Appraised Value of the Flight Simulators included in
the Collateral on the Closing Date and (iii) AVITAS setting forth the Appraised
Value of the Mortgaged Collateral included in the Collateral on the Closing
Date, each as delivered to the Administrative Agent by the Co-Borrowers pursuant
to Section 4.01.

“Intercreditor Agreement” shall have the meaning given such term in
Section 10.18.

“Interest Election Request” shall mean a request by either Co-Borrower to
convert or continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (b) as to any Eurodollar Loan having an Interest Period of more than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (c) with respect to ABR Revolving Loans, the last Business Day of each
March, June, September and December.

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one, two, three or six months (or, if available to all
applicable Lenders and agreed to by all Lenders, nine or twelve months)
thereafter, as either Co-Borrower may elect in the related notice delivered
pursuant to Section 2.03 or 2.05; provided that (i) if any Interest Period would
end on a day which shall not be a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) no Interest Period
shall end later than the applicable Termination Date.

“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.

“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.

“Investments” means, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees or other
obligations), advances (but

 

27



--------------------------------------------------------------------------------

excluding advance payments and deposits for goods and services in the ordinary
course of business) or capital contributions (excluding commission, travel and
similar advances to officers, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities of other Persons, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If Parent or any Restricted Subsidiary of
Parent sells or otherwise disposes of any Equity Interests of any direct or
indirect Restricted Subsidiary of Parent after the Closing Date such that, after
giving effect to any such sale or disposition, such Person is no longer a
Restricted Subsidiary of Parent, Parent will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of Parent’s Investments in such Subsidiary that were not sold or disposed
of in an amount determined as provided in Section 6.01 hereof. Notwithstanding
the foregoing, any Equity Interests retained by Parent or any of its
Subsidiaries after a disposition or dividend of assets or Capital Stock of any
Person in connection with any partial “spin-off” of a Subsidiary or similar
transactions shall not be deemed to be an Investment. The acquisition by Parent
or any Restricted Subsidiary of Parent after the Closing Date of a Person that
holds an Investment in a third Person will be deemed to be an Investment by
Parent or such Restricted Subsidiary in such third Person in an amount equal to
the Fair Market Value of the Investments held by the acquired Person in such
third Person in an amount determined as provided in Section 6.01 hereof. Except
as otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

“Issuing Lender” shall mean (i) Citibank (or any of its Affiliates reasonably
acceptable to the Co-Borrowers), in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.02(i), and (ii) any other Lender agreeing to act in such capacity,
which other Lender shall be reasonably satisfactory to the Co-Borrowers and the
Administrative Agent. Each Issuing Lender may, in its reasonable discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Lender reasonably acceptable to the Co-Borrowers, which Affiliate shall
agree in writing reasonably acceptable to the Co-Borrowers to be bound by the
provisions of the Loan Documents applicable to an Issuing Lender, in which case
the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Junior Lien Cap” means, as of any date of determination, the aggregate amount
of Junior Secured Debt that may be incurred by either Co-Borrower and any
Guarantor such that, after giving pro forma effect to such incurrence and the
application of the net proceeds therefrom the Total Collateral Coverage Ratio
shall be no less than 1.0 to 1.0.

“Junior Secured Debt” shall mean Indebtedness permitted to be incurred under
Section 6.03(b)(21) and permitted to be secured by a Lien on Collateral under
Section 6.06.

“Junior Secured Debt Documents” shall mean each indenture, credit agreement and
other instruments and notes evidencing Junior Secured Debt, and each other
agreement executed in connection therewith, as each may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“LC Commitment” shall mean $500,000,000.

 

28



--------------------------------------------------------------------------------

“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate maximum
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Co-Borrowers at such time. The LC Exposure of any Revolving
Lender at any time shall be its Revolving Commitment Percentage of the total LC
Exposure at such time.

“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.

“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.02, which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general corporate purposes of Parent or any Subsidiary of
Parent; provided that in any case the account party of a Letter of Credit must
be a Co-Borrower, (iii) denominated in Dollars and (iv) otherwise in such form
as may be reasonably approved from time to time by the Administrative Agent and
the applicable Issuing Lender.

“Letter of Credit Account” shall mean the account established by the
Co-Borrowers under the sole and exclusive control of the Administrative Agent
maintained at the office of the Administrative Agent at 1615 Brett Road, OPS 3,
New Castle, DE 19720, designated as the “United Air Lines/Continental Airlines
L/C Account” that shall be used solely for the purposes set forth herein.

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.

“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum appearing on Bloomberg Page
BBAM1 (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that the rate
identified in clause (i) of the foregoing sentence is not available at such time
for any reason, then such rate shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease, sublease, use or license agreement or swap agreement or
similar arrangement by any Grantor described in clause

 

29



--------------------------------------------------------------------------------

(e) or (f) of the definition of “Permitted Disposition”), including any
conditional sale or other title retention agreement, any option or other
agreement to sell or give a security interest in and, except in connection with
any Qualified Receivables Transaction, any agreement to give any financing
statement under the UCC (or equivalent statutes) of any jurisdiction.

“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Parent and its Restricted Subsidiaries (excluding, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements), (ii) the aggregate principal amount committed and available to be
drawn by the Parent and its Restricted Subsidiaries (taking into account all
borrowing base limitations or other restrictions) under all revolving credit
facilities (including this Facility) of the Parent and its Restricted
Subsidiaries and (iii) the scheduled net proceeds of any Capital Markets
Offering of the Parent or any of its Restricted Subsidiaries that has priced but
has not yet closed (until the earliest of the closing thereof, the termination
thereof without closing or the date that falls five (5) Business Days after the
initial scheduled closing date thereof).

“Loan Request” shall mean a request by either Co-Borrower, executed by a
Responsible Officer of such Co-Borrower, for a Loan in accordance with
Section 2.03 in substantially the form of Exhibit D.

“Loans” shall mean the Revolving Loans.

“Loan Documents” shall mean this Agreement, the Collateral Documents, any
Intercreditor Agreement and any other instrument or agreement (which is
designated as a Loan Document therein) executed and delivered by a Co-Borrower
or a Guarantor to the Administrative Agent, any Issuing Lender or any Lender, in
each case, as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time in accordance with the terms
hereof.

“Margin Stock” shall have the meaning given such term in Section 3.11(a).

“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
consolidated business, operations or financial condition of the Parent and its
Restricted Subsidiaries, taken as a whole, (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder, (c) the ability of the Co-Borrowers and the
Guarantors, collectively, to pay the Obligations or (d) a Collateral Material
Adverse Effect.

“Material Indebtedness” shall mean Indebtedness of one or more Co-Borrowers or
Guarantors (other than the Loans and obligations relating to Letters of Credit)
outstanding under the same agreement in a principal amount exceeding
$200,000,000.

“MBA” means Morten Beyer & Agnew.

 

30



--------------------------------------------------------------------------------

“Minimum Extension Condition” shall have the meaning given such term in
Section 2.28(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Supplement” shall have the meaning set forth in the Aircraft Mortgage.

“Mortgaged Collateral” shall mean all of the “Collateral” as defined in the
Aircraft Mortgage (including as supplemented by any Mortgage Supplement).

“Net Proceeds” means the aggregate cash and Cash Equivalents received by Parent
or any of its Restricted Subsidiaries in respect of any Collateral Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Collateral Sale) or Recovery Event, net of: (a) the direct costs and
expenses relating to such Collateral Sale and incurred by Parent or a Restricted
Subsidiary (including the sale or disposition of such non-cash consideration) or
any such Recovery Event, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Collateral Sale or Recovery Event, taxes paid or
payable as a result of the Collateral Sale or Recovery Event, in each case,
after taking into account any available tax credits or deductions and any tax
sharing arrangements; (b) any reserve for adjustment or indemnification
obligations in respect of the sale price of such asset or assets established in
accordance with GAAP; ; and (c) any portion of the purchase price from a
Collateral Sale placed in escrow pursuant to the terms of such Collateral Sale
(either as a reserve for adjustment of the purchase price, or for satisfaction
of indemnities in respect of such Collateral Sale) until the termination of such
escrow.

“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).

“Non-Defaulting Lender” shall mean, at any time, a Revolving Lender that is not
a Defaulting Lender.

“Non-Extending Lender” shall have the meaning given such term in
Section 10.08(g).

“Non-Recourse Debt” shall mean Indebtedness:

(1) as to which neither Parent nor any of its Restricted Subsidiaries
(A) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (B) is directly or indirectly
liable as a guarantor or otherwise; and

(2) as to which the holders of such Indebtedness do not otherwise have recourse
to the stock or assets of Parent or any of its Restricted Subsidiaries (other
than the Equity Interests of an Unrestricted Subsidiary).

 

31



--------------------------------------------------------------------------------

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to either Co-Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), the Loans, the Designated Hedging Obligations, the Designated
Banking Product Obligations, and all other obligations and liabilities of either
Co-Borrower to the Administrative Agent, any Issuing Lender or any Lender (or
(i) in the case of Designated Hedging Obligations, any obligee with respect to
such designated Hedging Obligations who was a Lender or an Affiliate of a Lender
when the related Designated Hedging Agreement was entered into, or (ii) in the
case of Designated Banking Product Obligations, any obligee with respect to such
Designated Banking Product Obligations who was a Lender or a banking Affiliate
of any Lender at the time the related Designated Banking Product Agreement was
entered into), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which arise under this
Agreement or any other Loan Document, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, out-of-pocket costs, and expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent, any Issuing Lender or any Lender that are required to be paid by the
Co-Borrowers pursuant hereto) or otherwise; provided, however, that the
aggregate amount of all Designated Hedging Obligations (valued in accordance
with the definition thereof) at any time outstanding that shall be included as
“Obligations” shall not exceed 10% of the original Total Revolving Commitment in
effect on the Closing Date.

“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on the Bloomberg Page BBAM1 as of 11:00 a.m., London
time, on such day.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.

“Officer’s Certificate” shall mean a certificate signed on behalf of a
Co-Borrower or Parent by an Officer of such Co-Borrower or Parent, respectively.

“Other Taxes” shall mean any and all present or future court stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar, charges
or similar levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.

“Outstanding Letters of Credit” shall have the meaning given such term in
Section 2.02(j).

“Parent” means United Continental Holdings, Inc., a Delaware corporation.

“Parent Company” means, with respect to a Revolving Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Revolving Lender, and/or any Person owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Revolving Lender.

 

32



--------------------------------------------------------------------------------

“Participant” shall have the meaning given such term in Section 10.02(d).

“Participant Register” shall have the meaning given such term in
Section 10.02(d).

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.

“Payroll Accounts” shall mean depository accounts used only for payroll.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which Parent
and its Restricted Subsidiaries are engaged on the date of this Agreement.

“Permitted Debt” shall have the meaning set forth in Section 6.03(b).

“Permitted Disposition” shall mean any of the following:

(a) the Disposition of Collateral permitted under the applicable Collateral
Documents;

(b) the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor; provided that this clause (b) shall not
permit any Disposition of the Letter of Credit Account or any amounts on deposit
therein;

(c) sales or dispositions of surplus, obsolete, negligible or uneconomical
assets no longer used in the business of either Co- Borrower and the other
Grantors, including returns of Slots to the FAA;

(d) Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12); provided that:

(i) such Collateral remains at all times subject to a Lien with the same
priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties following such
Disposition,

 

33



--------------------------------------------------------------------------------

(ii) concurrently therewith, the Grantors shall execute any documents and take
any actions reasonably required to create, grant, establish, preserve or perfect
such Lien in accordance with the other provisions of this Agreement or the
Collateral Documents,

(iii) concurrently therewith or promptly thereafter, the Administrative Agent,
for the benefit of the Secured Parties, shall receive an Officer’s Certificate,
with respect to the matters described in clauses (i) and (ii) hereof and, if
reasonably requested by the Administrative Agent, an opinion of counsel to the
Co-Borrowers (which may be in-house counsel) as to the validity and perfection
of such Lien on the Collateral, in each case in form and substance reasonably
satisfactory to the Administrative Agent,

(iv) concurrently with any Disposition of Collateral to any Person that shall
become a Grantor simultaneous with such Disposition in the manner contemplated
by Section 5.12, such Person shall have complied with the requirements of
Section 5.12(b); provided further that this clause (d) shall not permit any
Disposition of the Letter of Credit Account or any amounts on deposit therein,
and

(v) the preceding provisions of clauses (i) through (iv) shall not be applicable
to any Disposition resulting from a merger or consolidation permitted by
Section 6.10; and

(e) (i) abandonment of Slots and Gate Leaseholds; provided that such abandonment
is (A) in connection with the downsizing of any hub or facility which does not
materially and adversely affect the business of Parent and its Restricted
Subsidiaries, taken as a whole, (B) in the ordinary course of business
consistent with past practices and does not materially and adversely affect the
business of the Parent and its Restricted Subsidiaries, taken as a whole,
(C) reasonably determined by a Co-Borrower to relate to Collateral of de minimis
value or surplus to such Co-Borrower’s needs or (D) required by the DOT, the FAA
or other Governmental Authority and, in the case of any such abandonment under
this clause (i), does not have a Collateral Material Adverse Effect,

(ii) exchange of FAA Slots in the ordinary course of business that in Parent’s
reasonable judgment are of reasonably equivalent value (so long as the FAA Slots
received in such exchange are concurrently pledged as Additional Collateral and
constitute Eligible Collateral, and such exchange would not result in a
Collateral Material Adverse Effect),

(iii) the termination of leases or airport use agreements in the ordinary course
of business to the extent such terminations do not have a Collateral Material
Adverse Effect, or

(iv) any other lease or sublease of, or use or license agreements with respect
to, assets and properties that constitute Slots or Gate Leaseholds in the
ordinary course of business and swap agreements or similar arrangements with
respect to Slots in the ordinary course of business and which lease, sublease,
use or license agreement or swap agreement or similar arrangement (A) has a term
of one year or less, or does not extend beyond two comparable IATA traffic
seasons (and contains no option to extend beyond

 

34



--------------------------------------------------------------------------------

either of such periods), (B) has a term (including any option period) longer
than allowed in clause (A); provided, however, that (x) in the case of each
transaction pursuant to this clause (B), an Officer’s Certificate is delivered
to the Administrative Agent concurrently with or promptly after the applicable
Grantor’s entering into any such transaction that (i) immediately after giving
effect to such transaction the Collateral Coverage Ratio (excluding, for
purposes of calculating such ratio, the proceeds of such transaction and the
intended use thereof) would be at least 1.67 to 1.0, (ii) the Administrative
Agent’s Liens on Collateral subject to such lease, sublease, use, license
agreement or swap or similar arrangement are not materially adversely affected
(it being understood that no Permitted Lien shall be deemed to have such an
effect) and (iii) no Event of Default exists at the time of such transaction,
and (y) the aggregate Appraised Value of Collateral subject to transactions
covered by this clause (B) at any one time in effect shall not exceed
$50,000,000, (C) is for purposes of operations by another airline operating
under a brand associated with a Co-Borrower (such as “Continental Express”,
“Continental Connection”, and “United Express”) or otherwise operating routes at
a Co-Borrower’s direction under a code share agreement, capacity purchase
agreement, pro-rate agreement or similar arrangement between such airline and a
Co-Borrower or (D) is subject and subordinated to the rights (including
remedies) of the Administrative Agent under the applicable Collateral Documents
on terms reasonably satisfactory to the Administrative Agent; and

(f) the lease or sublease of assets and properties in the ordinary course of
business; provided that, the rights of the lessee or sublessee shall be
subordinated to the rights (including remedies) of the Administrative Agent
under the applicable Collateral Document on terms reasonably satisfactory to the
Administrative Agent.

“Permitted Investments” shall mean:

(1) any Investment in Parent or in a Restricted Subsidiary of Parent;

(2) any Investment in cash, Cash Equivalents and any foreign equivalents;

(3) any Investment by Parent or any Restricted Subsidiary of Parent in a Person,
if as a result of such Investment:

(A) such Person becomes a Restricted Subsidiary of Parent; or

(B) such Person, in one transaction or a series of related and substantially
concurrent transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Parent or a Restricted Subsidiary of Parent;

(4) any Investment made as a result of the receipt of non-cash consideration
from a Disposition of assets;

(5) any acquisition of assets or Capital Stock in exchange for the issuance of
Qualifying Equity Interests;

 

35



--------------------------------------------------------------------------------

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Parent or any of its Restricted Subsidiaries, including pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer or (B) litigation, arbitration or
other disputes;

(7) Investments represented by Hedging Obligations;

(8) loans or advances to officers, directors or employees made in the ordinary
course of business of Parent or any Restricted Subsidiary of Parent in an
aggregate principal amount not to exceed $20.0 million at any one time
outstanding;

(9) prepayment of any Loans in accordance with the terms and conditions of this
Agreement;

(10) any guarantee of Indebtedness permitted to be incurred pursuant to
Section 6.03 hereof other than a guarantee of Indebtedness of an Affiliate of
Parent that is not a Restricted Subsidiary of Parent;

(11) any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and any Investment consisting of an extension,
modification or renewal of any Investment existing on, or made pursuant to a
binding commitment existing on, the Closing Date; provided that the amount of
any such Investment may be increased (A) as required by the terms of such
Investment as in existence on the Closing Date or (B) as otherwise permitted
under this Agreement;

(12) Investments acquired after the Closing Date as a result of the acquisition
by Parent or any Restricted Subsidiary of Parent of another Person, including by
way of a merger, amalgamation or consolidation with or into Parent or any of its
Restricted Subsidiaries in a transaction that is not prohibited by Section 6.10
hereof after the Closing Date to the extent that such Investments were not made
in contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(13) the acquisition by a Receivables Subsidiary in connection with a Qualified
Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Subsidiary to effect such Qualified Receivables
Transaction; and any other Investment by Parent or a Subsidiary of Parent in a
Receivables Subsidiary or any Investment by a Receivables Subsidiary in any
other Person in connection with a Qualified Receivables Transaction;

(14) accounts receivable arising in the ordinary course of business;

 

36



--------------------------------------------------------------------------------

(15) Investments in connection with outsourcing initiatives in the ordinary
course of business;

(16) Investments having an aggregate Fair Market Value (measured on the date
each such Investment was made and without giving effect to subsequent changes in
value other than a reduction for all returns of principal in cash and capital
dividends in cash), when taken together with all Investments made pursuant to
this clause (16) that are at the time outstanding, not to exceed $750.0 million
at any one time outstanding in connection with (A) travel or airline related
businesses made in connection with marketing and promotion agreements, alliance
agreements, distribution agreements, agreements with respect to fuel
consortiums, agreements relating to flight training, agreements relating to
insurance arrangements, agreements relating to parts management systems and
other similar agreements or (B) joint ventures in existence on the Closing Date
or formed thereafter; and

(17) other Investments in any Person that do not involve properties or assets
that constitute Collateral, having an aggregate Fair Market Value (measured on
the date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (17) that are at the time outstanding, not to exceed 3.0% of the
total consolidated tangible assets of the Parent and its Restricted Subsidiaries
at the time of such Investment.

“Permitted Liens” means:

(1) Liens held by the Administrative Agent securing the Obligations;

(2) Liens securing Junior Secured Debt in an aggregate principal amount (as of
the date of incurrence of any such Junior Secured Debt and after giving pro
forma effect to the application of the net proceeds therefrom), not exceeding
the Junior Lien Cap, provided that such Liens shall (x) rank junior to the Liens
in favor of the Administrative Agent securing the Obligations and (y) be subject
to an Intercreditor Agreement reasonably acceptable to the Administrative Agent;

(3) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(4) Liens imposed by law, including carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;

(5) Liens arising by operation of law in connection with judgments, attachments
or awards which do not constitute an Event of Default hereunder;

 

37



--------------------------------------------------------------------------------

(6) Liens created for the benefit of (or to secure) the Obligations or any
Guaranty Obligations;

(7) (A) any overdrafts and related liabilities arising from treasury, netting,
depository and cash management services or in connection with any automated
clearing house transfers of funds, in each case as it relates to cash or Cash
Equivalents, if any, and (B) Liens arising by operation of law or that are
contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of the Letter of Credit Account or the Collateral
Proceeds Account;

(8) licenses, sublicenses, leases and subleases by any Grantor as they relate to
any aircraft, airframe, engine, Mortgaged Collateral or any Additional
Collateral and to the extent (A) such licenses, sublicenses, leases or subleases
do not interfere in any material respect with the business of Parent and its
Restricted Subsidiaries, taken as a whole, and in each case, such license,
sublicense, lease or sublease is to be subject and subordinate to the Liens
granted to the Administrative Agent pursuant to the Collateral Documents, and in
each case, would not result in a Collateral Material Adverse Effect or
(B) otherwise expressly permitted by the Collateral Documents;

(9) salvage or similar rights of insurers, in each case as it relates to any
aircraft, airframe, engine, Mortgaged Collateral or any Additional Collateral,
if any;

(10) in each case as it relates to any aircraft, Liens on appliances, parts,
components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;

(11) Liens incurred in the ordinary course of business of Parent or any
Restricted Subsidiary of Parent with respect to obligations that do not exceed
in the aggregate $10.0 million at any one time outstanding; and

(12) Liens on Collateral permitted under the Collateral Document granting a Lien
on such Collateral.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of Parent or any of its Restricted Subsidiaries issued in
exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge other Indebtedness of Parent or any of
its Restricted Subsidiaries (other than intercompany Indebtedness); provided
that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the original principal amount (or
accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness and the amount of all

 

38



--------------------------------------------------------------------------------

fees and expenses, including premiums, incurred in connection therewith);
provided that with respect to any such Permitted Refinancing Indebtedness that
is refinancing secured Indebtedness and is secured by the same collateral, the
principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness shall not exceed the greater of the preceding amount
and the Fair Market Value of the assets securing such Permitted Refinancing
Indebtedness;

(2) if such Permitted Refinancing Indebtedness has a maturity date that is after
the Revolving Facility Maturity Date (with any amortization payment comprising
such Permitted Refinancing Indebtedness being treated as maturing on its
amortization date), such Permitted Refinancing Indebtedness has a Weighted
Average Life to Maturity that is (A) equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being renewed, refunded, extended,
refinanced, replaced, defeased or discharged or (B) more than 60 days after the
Revolving Facility Maturity Date;

(3) if the Indebtedness being renewed, refunded, extended, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Loans, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Loans on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being renewed, refunded, extended,
refinanced, replaced, defeased or discharged;

(4) no Restricted Subsidiary that is not a Guarantor shall be an obligor with
respect to such Permitted Refinancing Indebtedness unless such non-Guarantor
Restricted Subsidiary was an obligor with respect to the Indebtedness being
renewed, refunded, extended, refinanced, replaced, defeased or discharged; and

(5) notwithstanding that the Indebtedness being renewed, refunded, refinanced,
extended, replaced, defeased or discharged may have been repaid or discharged by
Parent or any of its Restricted Subsidiaries prior to the date on which the new
Indebtedness is incurred, Indebtedness that otherwise satisfies the requirements
of this definition may be designated as Permitted Refinancing Indebtedness so
long as such renewal, refunding, refinancing, extension, replacement, defeasance
or discharge occurred not more than 36 months prior to the date of such
incurrence of Permitted Refinancing Indebtedness.

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.

“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.

 

39



--------------------------------------------------------------------------------

“Pledged Gate Leaseholds” means, as of any date, the Gate Leaseholds included in
the Collateral as of such date.

“Pledged Slots” means, as of any date, the Slots included in the Collateral as
of such date.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citibank, as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by Citibank in connection with extensions of credit to
debtors); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.

“Put Exposure” means the principal amount of Loans, LC Exposure and unused
Revolving Commitments that Lenders have elected be prepaid, discharged and
terminated, respectively, pursuant to Section 2.12(g) in response to a Change of
Control Offer.

“QEC Kits” means the quick engine change kits of any Grantor.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by Parent or any of its Subsidiaries pursuant to which
Parent or any of its Subsidiaries sells, conveys or otherwise transfers to (a) a
Receivables Subsidiary or any other Person (in the case of a transfer by Parent
or any of its Subsidiaries) and (b) any other Person (in the case of a transfer
by a Receivables Subsidiary), or grants a security interest in, any accounts
receivable (whether now existing or arising in the future) of Parent or any of
its Subsidiaries, and any assets related thereto including, without limitation,
all Equity Interests and other investments in the Receivables Subsidiary, all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, other than
assets that constitute Collateral or proceeds of Collateral.

“Qualified Replacement Assets” means Additional Collateral of any of the types
described in clauses (b), (c), (d), (e) and (f) of the definition of “Additional
Collateral”.

“Qualifying Equity Interests” means Equity Interests of Parent other than
Disqualified Stock.

“Ratings” shall mean as of any date of determination, the corporate credit
rating as determined by S&P or the corporate family rating as determined by
Moody’s, as applicable, of, prior to the Airlines Merger, either Continental or
United, whichever has the highest rating from S&P or Moody’s, and after the
Airlines Merger, the successor in such transaction.

“Real Property Assets” shall mean those parcels of real property owned in fee by
either Co-Borrower or any other Grantor designated by Parent and together with,
in each case, all buildings, improvements, facilities, appurtenant fixtures and
equipment, easements and other property and rights incidental or appurtenant to
the ownership of such parcel of real property.

 

40



--------------------------------------------------------------------------------

“Receivables Subsidiary” means a Subsidiary of Parent which engages in no
activities other than in connection with the financing of accounts receivable
and which is designated by the Board of Directors of Parent (as provided below)
as a Receivables Subsidiary (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (1) is guaranteed by Parent or
any Restricted Subsidiary of Parent (other than comprising a pledge of the
Capital Stock or other interests in such Receivables Subsidiary (an “incidental
pledge”), and excluding any guarantees of obligations (other than the principal
of, and interest on, Indebtedness) pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction), (2) is recourse to or
obligates Parent or any Restricted Subsidiary of Parent in any way other than
through an incidental pledge or pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction or (3) subjects any property
or asset of Parent or any Subsidiary of Parent (other than accounts receivable
and related assets as provided in the definition of “Qualified Receivables
Transaction”), directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction, (b) with which neither
Parent nor any Subsidiary of Parent has any material contract, agreement,
arrangement or understanding (other than pursuant to the Qualified Receivables
Transaction) other than (i) on terms no less favorable to Parent or such
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of Parent, and (ii) fees payable in the ordinary course of
business in connection with servicing accounts receivable and (c) with which
neither Parent nor any Subsidiary of Parent has any obligation to maintain or
preserve such Subsidiary’s financial condition, other than a minimum
capitalization in customary amounts, or to cause such Subsidiary to achieve
certain levels of operating results. Any such designation by the Board of
Directors of a Parent will be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the resolution of the Board of
Directors of Parent giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
conditions.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss (as defined in the related Collateral
Document pursuant to which a security interest in such Collateral is granted to
the Administrative Agent, if applicable).

“Register” shall have the meaning set forth in Section 10.02(b)(iv).

“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.

 

41



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding.

“Responsible Officer” means an Officer.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” shall have the meaning set forth in Section 6.01(a).

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.

“Revolving Commitment” or “Commitment” shall mean the commitment of each
Revolving Lender to make Revolving Loans and participate in Letters of Credit
hereunder in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Revolving Commitment” opposite its name in Annex A
hereto or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original aggregate amount of the Total
Revolving Commitments is $500,000,000.

“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been terminated, the Revolving Commitment Percentage of each Revolving
Lender that existed immediately prior to such termination.

“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Commitment Percentage of the LC Exposure then outstanding.

“Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments that have not been extended pursuant to Section 2.28, January 30,
2015, and (b) with respect to Extended Revolving Commitments, the final maturity
date therefor as specified in the applicable Extension Offer accepted by the
respective Revolving Lender or Revolving Lenders.

 

42



--------------------------------------------------------------------------------

“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments, (b) the acceleration of the Loans (if any) and the termination of
the Commitments in accordance with the terms hereof and (c) the termination of
the applicable Revolving Commitments as a whole pursuant to Section 2.11.

“Revolving Lender” shall mean each Lender having a Revolving Commitment.

“Revolving Loan” shall have the meaning set forth in Section 2.01(a).

“Route” means the authority of a Co-Borrower or, if applicable, another Grantor,
pursuant to Title 49 or other applicable law, to operate scheduled service
between a specifically designated pair of terminal points and intermediate
points, if any, including applicable frequencies, exemption and certificate
authorities.

“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to Parent or another Restricted Subsidiary of
Parent, and (2) an issuance of directors’ qualifying shares.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“SEC” shall mean the United States Securities and Exchange Commission.

“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.

“Secured Parties” shall mean the Administrative Agent, the Issuing Lenders, the
Lenders and all other holders of Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” means that certain Security Agreement as defined in
Section 4.01(c), as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time.

“SH&E” means ICF SH&E, Inc.

“Significant Subsidiary” means any Restricted Subsidiary of Parent that would be
a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Agreement.

 

43



--------------------------------------------------------------------------------

“Slot” means (a) in the case of airports outside the United States, at any time,
the right and operational authority to conduct one landing or takeoff at a
specific time or during a specific time period, or (b) in the case of airports
in the United States, FAA Slots.

“Slot and Gate Security Agreement” shall mean that certain Slot and Gate
Security Agreement as defined in Section 4.01(c), as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time.

“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by Parent or any Subsidiary (other than a Receivables Subsidiary), which
are customary in connection with any Qualified Receivables Transaction.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
reserve percentage.

“Stored” shall mean, as to any aircraft, airframe, or engine, that such
aircraft, airframe or engine has been stored (a) with a low expectation of a
return to service within the one year following commencement of such storage and
(b) in a manner intended to minimize the rate of environmental degradation of
the structure and components of such aircraft, airframe or engine (as the case
may be) during such storage.

“Subject Company” shall have the meaning set forth in Section 6.10(a).

“Subsidiary” shall mean, with respect to any Person

(1) any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person (or a combination thereof); and

 

44



--------------------------------------------------------------------------------

(2) any partnership, joint venture or limited liability company of which
(A) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (B) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” shall mean with respect to the Revolving Loans, the Revolving
Facility Termination Date applicable to the related Revolving Commitments.

“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.

“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.

“Tooling” shall mean tooling inventory owned by either Co-Borrower or, if
applicable, any other Grantor, including but not limited to dies, molds,
tooling, casting patterns, gauges, jigs, racks and stands for engines, cowls,
radome and wheels, aircraft jacks, test benches, test equipment, lathes,
welders, grinders, presses, punches and hoists and other similar items (whether
or not completed or fixed or handheld).

“Total Collateral Coverage Ratio” shall mean the ratio of (i) the Appraised
Value of the Eligible Collateral to (ii) the sum, without duplication, of
(w) the Total Revolving Extensions of Credit then outstanding (other than LC
Exposure that has been Cash Collateralized in accordance with Section 2.02(j)),
plus (x) the aggregate amount of all Designated Hedging Obligations that
constitute “Obligations” then outstanding, plus (y) the aggregate outstanding
principal amount of Junior Secured Debt.

“Total Obligations” shall have the meaning provided in the definition of
Collateral Coverage Ratio.

“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.

 

45



--------------------------------------------------------------------------------

“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

“Transactions” shall mean the execution, delivery and performance by the
Co-Borrowers and Guarantors of this Agreement and the other Loan Documents to
which they may be a party, the creation of the Liens in the Collateral in favor
of the Administrative Agent and/or the Administrative Agent for the benefit of
the Secured Parties, the borrowing of Loans and the use of the proceeds thereof,
and the request for and issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.

“United” means United Air Lines, Inc., a Delaware corporation.

“United States Citizen” shall have the meaning set forth in Section 3.02.

“Unrestricted Subsidiary” means any Subsidiary of Parent that is designated by
the Board of Directors of Parent as an Unrestricted Subsidiary in compliance
with Section 5.06 hereof pursuant to a resolution of the Board of Directors, but
only if such Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 6.05 hereof, is not party to any agreement,
contract, arrangement or understanding with Parent or any Restricted Subsidiary
of Parent unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to Parent or such Restricted Subsidiary than
those that might be obtained at the time from Persons who are not Affiliates of
Parent;

(3) is a Person with respect to which neither Parent nor any of its Restricted
Subsidiaries has any direct or indirect obligation (A) to subscribe for
additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of Parent or any of its Restricted Subsidiaries;
and

(5) does not own any assets or properties that constitute Collateral.

“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.

 

46



--------------------------------------------------------------------------------

“Use or Lose Rule” shall mean with respect to FAA Slots, the terms of 14 C.F.R.
Section 93.227 or other applicable utilization requirements issued by the FAA,
other Governmental Authorities or any Airport Authorities.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (A) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Withholding Agent” shall mean a Co-Borrower, a Guarantor and the Administrative
Agent.

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless expressly provided otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) “knowledge” or
“aware” or words of similar import shall mean, when used in reference to the
Co-Borrowers or the Guarantors, the actual knowledge of any Responsible Officer.

Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if a
Co-Borrower notifies the Administrative Agent that such Co-Borrower requests an
amendment to any provision hereof to

 

47



--------------------------------------------------------------------------------

eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Co-Borrowers that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Upon any such request for an amendment, the
Co-Borrowers, the Required Lenders and the Administrative Agent agree to
consider in good faith any such amendment in order to amend the provisions of
this Agreement so as to reflect equitably such accounting changes so that the
criteria for evaluating the Parent’s consolidated financial condition shall be
the same after such accounting changes as if such accounting changes had not
occurred.

SECTION 2.

AMOUNT AND TERMS OF CREDIT

Section 2.01. Commitments of the Lenders.

(a) Revolving Commitments. (i) Each Revolving Lender severally, and not jointly
with the other Revolving Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to
either Co-Borrower at any time and from time to time during the Revolving
Availability Period in an aggregate principal amount not to exceed, when added
to such Revolving Lender’s LC Exposure, the Revolving Commitment of such Lender,
which Revolving Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement. At no time shall the sum of the then outstanding
aggregate principal amount of the Revolving Loans plus the LC Exposure exceed
the Total Revolving Commitment.

(ii) Each Borrowing of a Revolving Loan shall be made from the Revolving Lenders
pro rata in accordance with their respective Revolving Commitments; provided,
however, that the failure of any Revolving Lender to make any Revolving Loan
shall not in itself relieve the other Revolving Lenders of their obligations to
lend.

(b) Type of Borrowing. Each Borrowing shall be comprised entirely of ABR Loans
or Eurodollar Loans as either Co-Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Co-Borrowers
to repay such Loan in accordance with the terms of this Agreement.

(c) Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.02(e).
Borrowings of more than one Type may be outstanding at the same time.

 

48



--------------------------------------------------------------------------------

(d) Limitation on Interest Period. Notwithstanding any other provision of this
Agreement, a Co-Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing of a Revolving Loan if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments.

Section 2.02. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, either
Co-Borrower may request the issuance of (and, subject to the penultimate
sentence of clause (b) below, the applicable Issuing Lender shall issue) Letters
of Credit in Dollars, at any time and from time to time during the Revolving
Availability Period, in each case, for such Co-Borrower’s own account or the
account of any other Subsidiary of Parent, in a form reasonably acceptable to
the Administrative Agent, such Issuing Lender and such Co-Borrower. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by such Co-Borrower to, or entered into by such Co-Borrower
with, an Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Co-Borrower shall either
provide (i) telephonic notice promptly followed by written notice or (ii) hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Lender (which approval
shall not be unreasonably withheld, delayed or conditioned)) to the applicable
Issuing Lender and the Administrative Agent (at least two (2) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying (1) the date of
issuance, amendment, renewal or extension (which shall be a Business Day),
(2) the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), (3) the amount of such Letter of Credit,
(4) the name and address of the beneficiary thereof and (5) such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Lender, such Co-Borrower also
shall submit a letter of credit application on such Issuing Lender’s standard
form in connection with any request for a Letter of Credit; provided that, to
the extent such standard form (and/or any related reimbursement agreement) is
inconsistent with the Loan Documents, the Loan Documents shall control. A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the relevant
Co-Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension, (x) the LC Exposure shall not
exceed the LC Commitment and (y) the aggregate amount of the Unused Total
Revolving Commitment shall not be less than zero. No Issuing Lender (other than
an Affiliate of the Administrative Agent) shall permit any such issuance,
renewal, extension or amendment resulting in an increase in the amount of any
Letter of Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement.

 

49



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is one (1) Business Day prior to the earliest Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments (provided that, to the
extent that all of the participations in such Letter of Credit held by the
holders of such Revolving Commitments have been re-allocated or Cash
Collateralized pursuant to the terms of any Extension Amendment, such Revolving
Commitments shall be disregarded for purposes of this clause (ii)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment,
renewal or extension of a Letter of Credit, including any amendment increasing
the amount thereof), and without any further action on the part of the
applicable Issuing Lender or the Revolving Lenders, such Issuing Lender hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
such Issuing Lender, a participation in such Letter of Credit equal to such
Revolving Lender’s Revolving Commitment Percentage of the amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of such Issuing Lender, such
Revolving Lender’s Revolving Commitment Percentage of the amount of each LC
Disbursement made by such Issuing Lender and not reimbursed by the Co-Borrowers
on the date due as provided in Section 2.02(e), or of any reimbursement payment
required to be refunded to a Co-Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence of an
Event of Default or reduction or termination of the Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. (i) If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Co-Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to the amount
of such LC Disbursement not later than the first Business Day following the date
the Co-Borrowers receive notice from the Issuing Lender of such LC Disbursement;
provided that, in the case of any LC Disbursement, to the extent not reimbursed
and, subject to the satisfaction (or waiver) of the conditions to borrowing set
forth herein, including, without limitation, making a request in accordance with
Section 2.03(a) that such payment shall be financed with an ABR Revolving
Borrowing, as the case may be, in an equivalent amount and, to the extent so
financed, the Co-Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing.

(ii) If the Co-Borrowers fail to make any payment due under the preceding
paragraph (i) with respect to a Letter of Credit when due (including by a
Borrowing), the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Co-Borrowers in
respect thereof and such Revolving Lender’s

 

50



--------------------------------------------------------------------------------

Revolving Commitment Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Revolving Commitment Percentage of the payment then due from the Co-Borrowers,
in the same manner as provided in Section 2.04 with respect to Revolving Loans
made by such Revolving Lender (and Section 2.04 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Lenders), and the Administrative
Agent shall promptly pay to the Issuing Lender the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Co-Borrowers pursuant to this Section 2.02(e) with
respect to any LC Disbursement, the Administrative Agent shall distribute such
payment to the applicable Issuing Lender or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Lender, then to such Revolving Lenders and such Issuing Lender as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the applicable Issuing Lender for any LC Disbursement
(other than the funding of ABR Loans as contemplated above) shall not constitute
a Revolving Loan and shall not relieve either Co-Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Co-Borrowers’ obligation to reimburse LC
Disbursements as provided in Section 2.02(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the applicable Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.02, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Co-Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders, nor the
applicable Issuing Lender, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Lender; provided that the foregoing shall not be construed to excuse an Issuing
Lender from liability to either Co-Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Co-Borrowers to the extent permitted by applicable law) suffered
by either Co-Borrower that are caused by such Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Lender (as finally determined
by a court of competent jurisdiction), the applicable Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Lender

 

51



--------------------------------------------------------------------------------

may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Lender shall
promptly notify the Administrative Agent and the Co-Borrowers by telephone
(confirmed by telecopy) of such demand for payment, whether the applicable
Issuing Lender has made or will make an LC Disbursement thereunder and the
amount of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve either Co-Borrower of its obligation to
reimburse the applicable Issuing Lender and the Revolving Lenders with respect
to any such LC Disbursement in accordance with the terms herein.

(h) Interim Interest. If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Co-Borrowers shall reimburse (including by a
Borrowing) such LC Disbursement in full not later than the first Business Day
following the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Co-Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Co-Borrowers fail to reimburse (including by a Borrowing)
such LC Disbursement when due pursuant to Section 2.02(e), then Section 2.08
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Lender, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to Section 2.02(e) to
reimburse the applicable Issuing Lender shall be for the account of such Lender
to the extent of such payment.

(i) Replacement of the Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement among the Co-Borrowers, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender. At the time any such replacement shall become effective, the
Co-Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 2.21. From and after the effective date of
any such replacement, (i) the successor Issuing Lender shall have all the rights
and obligations of the Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Replacement of Letters of Credit; Cash Collateralization. The Co-Borrowers
shall (i) upon or prior to the occurrence of the earlier of (A) the Revolving
Facility Maturity Date with respect to all Revolving Commitments and (B) the
acceleration of the Loans (if any) and the termination of the Commitments in
accordance with the terms hereof, (x) cause all Letters of

 

52



--------------------------------------------------------------------------------

Credit which expire after the earlier to occur of (A) the Revolving Facility
Maturity Date with respect to all Revolving Commitments and (B) the acceleration
of the Loans (if any) and the termination of the Commitments in accordance with
the terms hereof (the “Outstanding Letters of Credit”) to be returned to the
applicable Issuing Lender undrawn and marked “cancelled” or (y) if the
Co-Borrowers do not do so in whole or in part either (A) provide one or more
“back-to-back” letters of credit to each applicable Issuing Lender with respect
to any such Outstanding Letters of Credit in a form reasonably satisfactory to
each such Issuing Lender and the Administrative Agent, issued by a bank
reasonably satisfactory to each such Issuing Lender and the Administrative
Agent, and/or (B) deposit cash in the Letter of Credit Account, as collateral
security for each Co-Borrower’s reimbursement obligations in connection with any
such Outstanding Letters of Credit, such cash (or any applicable portion
thereof) to be promptly remitted to the Co-Borrowers (provided no Default or
Event of Default has occurred and is continuing) upon the expiration,
cancellation or other termination or satisfaction of each Co-Borrower’s
reimbursement obligations with respect to such Outstanding Letters of Credit, in
whole or in part, in an aggregate principal amount for all such “back-to-back”
letters of credit and any such Cash Collateralization equal to 102% of the then
outstanding amount of all LC Exposure (less the amount, if any, on deposit in
the Letter of Credit Account prior to taking any action pursuant to clauses
(A) or (B) above), and (ii) if required pursuant to Section 2.02(m), 2.12(c),
2.12(d), 2.12(e), 2.12(g)(i)(B), 2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01 or
pursuant to any Extension Amendment, deposit in the Letter of Credit Account an
amount required pursuant to Section 2.02(m), 2.12(c), 2.12(d), 2.12(e),
2.12(g)(i)(B), 2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01, or pursuant to any
such Extension Amendment, as applicable (any such deposit described in the
preceding clause (i) or clause (ii), “Cash Collateralization” (it being
understood that any LC Exposure shall be deemed to be “Cash Collateralized” only
to the extent a deposit as described above is made in an amount equal to 102% of
the amount of such LC Exposure)). The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the
Letter of Credit Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent (in accordance with its usual and customary
practices for investments of this type) and at the Co-Borrowers’ risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account and shall be paid
to the Co-Borrowers on their request provided no Default or Event of Default has
occurred and is continuing. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Co-Borrowers for the LC Exposure at such time. If the Co-Borrowers are
required to provide Cash Collateralization hereunder pursuant to
Section 2.02(m), 2.12(c), 2.12(d), 2.12(e), 2.12(g)(i)(B), 2.26(d)(ii),
2.26(e)(ii) or 2.26(f), or the terms of any Extension Amendment, such Cash
Collateralization (to the extent not applied as contemplated by the applicable
section) shall be returned to the Co-Borrowers within three (3) Business Days
after the applicable section (or Extension Amendment) no longer requires the
provision of such Cash Collateralization.

(k) Issuing Lender Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Lender shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and

 

53



--------------------------------------------------------------------------------

renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, the aggregate face amount of
the Letters of Credit to be issued, amended, renewed, or extended by it (and
whether, subject to Section 2.02(b), the face amount of any such Letter of
Credit was changed thereby) and the aggregate face amount of such Letters of
Credit outstanding after giving effect to such issuance, amendment, renewal or
extension, (iii) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Co-Borrowers fail to
reimburse an LC Disbursement required to be reimbursed to such Issuing Lender on
such day, the date of such failure, and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

(l) [Reserved]

(m) Provisions Related to Extended Revolving Commitments. If the maturity date
in respect of any tranche of Revolving Commitments occurs prior to the
expiration of any Letter of Credit with respect to which Lenders holding such
Revolving Commitments hold participation interests, then (i) if one or more
other tranches of Revolving Commitments in respect of which the maturity date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make payments in respect thereof pursuant to Section 2.02(d) or (e) and for any
reallocations required pursuant to Section 2.26(d)(i)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Revolving Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
the immediately preceding clause (i), the Co-Borrowers shall Cash Collateralize
any such Letter of Credit in accordance with Section 2.02(j). For the avoidance
of doubt, commencing with the maturity date of any tranche of Revolving
Commitments, the sublimit for Letters of Credit under any tranche of Revolving
Commitments that has not so then matured shall be as agreed in the relevant
Extension Amendment with such Revolving Lenders (to the extent such Extension
Amendment so provides).

Section 2.03. Requests for Loans.

(a) Unless otherwise agreed to by the Administrative Agent in connection with
making the initial Revolving Loans, to request a Revolving Loan, the relevant
Co-Borrower shall notify the Administrative Agent of such request by
(i) telephone or (ii) by hand or by facsimile delivery of a written Loan Request
(A) in the case of a Eurodollar Loan, not later than 2:00 p.m., New York City
time, three (3) Business Days before the date of the proposed Loan and (B) in
the case of an ABR Loan, not later than 12:00 noon, New York City time, on the
date of the proposed Loan. Each such telephonic Loan request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Loan Request signed by such Co-Borrower. Each
such telephonic Loan request and written Loan Request shall specify the
following information in compliance with Section 2.01(a):

 

54



--------------------------------------------------------------------------------

(i) the aggregate amount of the requested Loan (which shall comply with
Section 2.01(c));

(ii) the date of such Loan, which shall be a Business Day;

(iii) whether such Loan is to be an ABR Loan or a Eurodollar Loan; and

(iv) in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the relevant Co-Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(b) Promptly following receipt of a Loan Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Revolving Lender of the
details thereof and of the amount of such Revolving Lender’s Loan to be made as
part of the requested Loan.

Section 2.04. Funding of Loans.

(a) Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., New York City time, or such earlier time as may be
reasonably practicable, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. Upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
will make such Loans available to the relevant Co-Borrower by promptly crediting
the amounts so received, in like funds, to an account designated by such
Co-Borrower in the applicable Loan Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.02(e)
shall be remitted by the Administrative Agent to the Issuing Lender.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan (or, with respect to any ABR Loan made on
same-day notice, prior to 11:00 a.m., New York City time, on the date of such
Loan) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.04 and may, in reliance upon such assumption, make
available to the relevant Co-Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Co-Borrowers severally
agree to pay to the Administrative Agent forthwith upon written demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the relevant Co-Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Co-Borrowers, the interest rate
otherwise applicable to such Loan. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Loan and the Co-Borrowers shall not be obligated to repay such
amount pursuant to the preceding sentence if not previously repaid.

 

55



--------------------------------------------------------------------------------

Section 2.05. Interest Elections.

(a) The relevant Co-Borrower may elect from time to time to (i) convert ABR
Loans to Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided
that any such conversion of Eurodollar Loans may be made only on the last day of
an Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.

(b) To make an Interest Election Request pursuant to this Section 2.05, the
relevant Co-Borrower shall notify the Administrative Agent of such election by
telephone or by hand or facsimile delivery of a written Interest Election
Request by the time that a Loan Request would be required under Section 2.03(a)
if such Co-Borrower were requesting a Loan of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in substantially the same form as a Loan Request signed by such
Co-Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the relevant Co-Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

56



--------------------------------------------------------------------------------

(e) If either Co-Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one month
Eurodollar Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing, and upon the request of the Required
Lenders, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.06. Limitation on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.

Section 2.07. Interest on Loans.

(a) Subject to the provisions of Section 2.08, each ABR Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days or, when the Alternate Base Rate is based on the Prime Rate, a year with
365 days or 366 days in a leap year) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.08, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the LIBO Rate for such Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date with respect to such
Loans or the related Commitments and thereafter on written demand and upon any
repayment or prepayment thereof (on the amount repaid or prepaid); provided that
in the event of any conversion of any Eurodollar Loan to an ABR Loan, accrued
interest on such Loan shall be payable on the effective date of such conversion.

Section 2.08. Default Interest. If either Co-Borrower or any Guarantor, as the
case may be, shall default in the payment of the principal of or interest on any
Loan or in the payment of any other amount becoming due hereunder (including,
without limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by acceleration or otherwise, such
Co-Borrower or such Guarantor, as the case may be, shall on written demand of
the Administrative Agent from time to time pay interest, to the extent permitted
by law, on all overdue amounts up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days or, when the
Alternate Base Rate is applicable and is based on the Prime Rate, a year of 365
days or 366 days in a leap year) equal to (a) with respect to the principal
amount of any Loan, the rate then applicable for such Borrowings plus 2.0%, and
(b) in the case of all other amounts, the rate applicable for ABR Loans plus
2.0%.

 

57



--------------------------------------------------------------------------------

Section 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Co-Borrowers absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Co-Borrowers and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by a Co-Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) Each Co-Borrower hereby jointly and severally and unconditionally promises
to pay to the Administrative Agent for the ratable account of each Revolving
Lender the then unpaid principal amount of each Revolving Loan then outstanding
on the Revolving Facility Termination Date applicable to such Revolving Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Co-Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Co-Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
Co-Borrowers shall have the right, upon reasonable notice, to request
information regarding the accounts referred to in the preceding sentence.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Co-Borrowers to
repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the relevant Co-Borrower shall promptly execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns in a form furnished by the Administrative Agent and reasonably
acceptable to such Co-Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.02) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.

 

58



--------------------------------------------------------------------------------

Section 2.11. Optional Termination or Reduction of Revolving Commitments. Upon
at least one (1) Business Day prior written notice to the Administrative Agent,
the Co-Borrowers may at any time in whole permanently terminate a Total
Revolving Commitment (subject to compliance with Section 2.12(e)), or from time
to time in part permanently reduce the Unused Total Revolving Commitment;
provided that each such notice shall be revocable at any time prior to such
reduction or termination, as the case may be, or to the extent such termination
or reduction would have resulted from a refinancing of the Obligations, which
refinancing shall not be consummated or shall otherwise be delayed. Each such
reduction of the Unused Total Revolving Commitment shall be in the principal
amount not less than $1,000,000 and in an integral multiple of $1,000,000.
Simultaneously with each reduction or termination of the Revolving Commitment,
the Co-Borrowers shall pay to the Administrative Agent for the account of each
Revolving Lender the Commitment Fee accrued and unpaid on the amount of the
Revolving Commitment of such Revolving Lender so terminated or reduced through
the date thereof. Any reduction of the Unused Total Revolving Commitment
pursuant to this Section 2.11 shall be applied to reduce the Revolving
Commitment of each Revolving Lender on a pro rata basis.

Section 2.12. Mandatory Prepayment of Loans; Commitment Termination; Change of
Control Offer.

(a) Within five (5) Business Days of Parent or any of its Subsidiaries receiving
any Net Proceeds as a result of a Collateral Sale or a Recovery Event in respect
of Collateral, if the Co-Borrowers shall not be in compliance with
Section 6.09(a) on the date such Net Proceeds are received, the Co-Borrowers
shall deposit cash in an amount (the “Net Proceeds Amount”) equal to the amount
of such received Net Proceeds (solely to the extent necessary to maintain
compliance with Section 6.09(a)) into the Collateral Proceeds Account that is
maintained with the Administrative Agent for such purpose and subject to an
Account Control Agreement and thereafter such Net Proceeds Amount shall be
applied (to the extent not otherwise applied pursuant to the immediately
succeeding proviso and solely to the extent the Co-Borrowers are not in
compliance with Section 6.09(a)) in accordance with the requirements of
Section 2.12(c); provided that (i) the Co-Borrowers may use such Net Proceeds
Amount to replace with Qualified Replacement Assets or, solely in the case of
any Net Proceeds Amount in respect of any Recovery Event, repair the assets
which are the subject of such Recovery Event or Collateral Sale within 365 days
after such deposit is made, (ii) all such Net Proceeds Amounts shall be subject
to release as provided in Section 6.09(c) or, at the option of the Co-Borrowers
at any time, may be applied in accordance with the requirements of
Section 2.12(c), and (iii) upon the occurrence of an Event of Default, the
amount of any such deposit may be applied by the Administrative Agent in
accordance with Section 2.12(c); provided further that any release of any Net
Proceeds Amount pursuant to clause (ii) of this Section 2.12(a) shall be
conditioned on the Co-Borrowers being in compliance with Section 6.09(a) after
giving effect thereto (it being understood that the failure to be in compliance
with Section 6.09(a) shall not prevent the release of any Net Proceeds Amount in
connection with any repair or replacement of assets permitted hereunder so long
as no decrease in the Collateral Coverage Ratio will result therefrom).

 

59



--------------------------------------------------------------------------------

(b) The Co-Borrowers shall prepay the Revolving Loans (without any corresponding
reduction in Revolving Commitments) when and in an amount necessary to comply
with Section 6.09.

(c) Amounts required to be applied to the prepayment of Loans pursuant to
Section 2.12(a) and (b) shall be applied to prepay the outstanding Revolving
Loans (and to provide Cash Collateralization for the outstanding LC Exposure
following the repayment of all outstanding Revolving Loans) in an amount
necessary to comply with Section 6.09, in each case as directed by the
Co-Borrowers. Such prepayments of Revolving Loans (and Cash Collateralization of
the outstanding LC Exposure) shall not result in a corresponding permanent
reduction in the Revolving Commitments. Any Cash Collateralization of
outstanding LC Exposure shall be consummated in accordance with Section 2.02(j).
The application of any prepayment pursuant to this Section 2.12 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans.

(d) If at any time the Total Revolving Extensions of Credit for any reason
exceed the Total Revolving Commitment at such time, the Co-Borrowers shall
prepay Revolving Loans on a pro rata basis in an amount sufficient to eliminate
such excess. If, after giving effect to the prepayment of all outstanding
Revolving Loans, the Total Revolving Extensions of Credit exceed the Total
Revolving Commitment then in effect, the Co-Borrowers shall Cash Collateralize
outstanding Letters of Credit to the extent of such excess.

(e) Upon the Revolving Facility Termination Date applicable to any Revolving
Commitment, such Revolving Commitment shall be terminated in full and the
Co-Borrowers shall repay the applicable Revolving Loans in full and, except as
the Administrative Agent may otherwise agree in writing, if any Letter of Credit
remains outstanding, comply with Section 2.02(j) in accordance therewith.

(f) All prepayments under this Section 2.12 shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment, plus any accrued and unpaid Fees and any losses, costs and
expenses, as more fully described in Sections 2.15 hereof.

(g) Unless otherwise prepaid in accordance with Section 2.12 or 2.13 hereof, and
subject to the next sentence, upon the occurrence of a Change of Control, each
Lender shall have the right to require the Co-Borrowers to prepay all or part of
such Lender’s Loans at a prepayment price equal to 100% of the principal amount
thereof, plus accrued and unpaid interest, if any, to the date of prepayment, to
discharge all or part of such Lender’s LC Exposure and to terminate all or part
of such Lender’s unused Revolving Commitment in accordance with this
Section 2.12. Notwithstanding the foregoing, the Co-Borrowers shall not be
required to make a Change of Control Offer upon the occurrence of a Change of
Control if, upon direction of the Co-Borrowers, a third party makes the Change
of Control Offer in the manner, at the times and otherwise in compliance with
the requirements set forth in this Section 2.12(g) applicable to a Change of
Control Offer made by the Co-Borrowers and purchases all Loans validly
surrendered and not withdrawn under such Change of Control Offer and the
Co-Borrowers otherwise comply with this Section 2.12(g).

 

60



--------------------------------------------------------------------------------

(i) Within 30 days following the occurrence of any Change of Control, the
Co-Borrowers shall provide a written notice to the Administrative Agent and each
Lender containing the following information (such notice, a “Change of Control
Offer”):

(A) that a Change of Control has occurred and that such Lender has the right to
require the Co-Borrowers to repay such Lender’s Loans at a prepayment price in
cash equal to 100% of the principal amount thereof, plus accrued and unpaid
interest to the date of purchase, to discharge its LC Exposure by Cash
Collateralizing such LC Exposure and to terminate such Lender’s unused Revolving
Commitment;

(B) the date of prepayment, LC Exposure discharge and unused Revolving
Commitment termination (the “Prepayment Date”) (which shall be no earlier than
30 days nor later than 60 days from the date such notice is mailed); and

(C) a statement that any Lender wishing to have its Loans repaid, LC Exposure
discharged and unused Revolving Commitment terminated pursuant to such Change of
Control Offer must comply with Section 2.12(g)(ii).

A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control occurring, if a definitive agreement is
in place for the Change of Control at the time of making the Change of Control
Offer.

(ii) In order to accept any Change of Control Offer, a Lender shall notify the
Administrative Agent in writing at its address for notices contained in this
Agreement prior to 12:00 noon, New York time, on the Business Day next preceding
the Prepayment Date with respect to such Change of Control Offer (the “Election
Time”) of such Lender’s election to require the Co-Borrowers to prepay all or a
specified portion of such Lender’s Loans, to discharge all or a specified
portion of such Lender’s LC Exposure and to terminate all or a specified portion
of such Lender’s unused Revolving Commitment pursuant to such Change of Control
Offer (which, in the case of any election to require less than all of such
Lender’s Loans to be prepaid, less than all of such Lender’s LC Exposure to be
discharged and less than all such Lender’s unused Revolving Commitment to be
terminated in such Change of Control Offer, shall be, taken together, in a
minimum principal amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof) and the principal amount of such Lender’s Loans to be prepaid,
the amount of such Lender’s LC Exposure to be discharged and the amount of such
Lender’s unused Revolving Commitment to be terminated each shall be in the same
proportion of such Lender’s total Loans, total LC Exposure and total unused
Revolving Commitment, respectively), and shall specify the amount of such
Lender’s Loans which such Lender requests be prepaid, amount of such Lender’s LC
Exposure which such Lender requests be discharged and amount of unused Revolving
Commitment to be terminated in such Change of Control Offer. In order to validly
withdraw any election with respect to any Put Exposure in any Change of Control
Offer, the Lender holding such Put Exposure shall notify the Administrative
Agent in writing at its address for notices contained in this Agreement prior to
the Election Time of such Lender’s election to withdraw such Put

 

61



--------------------------------------------------------------------------------

Exposure from such Change of Control Offer, which notification shall include a
copy of such Lender’s previous notification electing to have its Put Exposure
prepaid, discharged or terminated in such Change of Control Offer and shall
state that such election is withdrawn. All such prepayments of such Lender’s
Loans and discharge of such Lender’s LC Exposure shall automatically result in a
corresponding permanent reduction in such Lender’s Revolving Commitments. The
Administrative Agent shall from time to time, upon request by either
Co-Borrower, advise the Co-Borrowers of the amount of Put Exposure with respect
to any Change of Control Offer.

(iii) If as of the Election Time there is any Put Exposure as to which the
election to accept the Change of Control Offer has not been withdrawn pursuant
to Section 2.12(g)(ii), prior to 1:00 p.m., New York City time, on the
Prepayment Date the Co-Borrowers shall pay to the Administrative Agent the
aggregate amount payable with respect to such Put Exposure pursuant to
Section 2.12(g)(i)(A). The Administrative Agent shall apply such funds to repay
the Loans included in such Put Exposure and to Cash-Collateralize the LC
Exposure included in the Put Exposure. In addition, the Administrative Agent
shall recalculate the Revolving Commitment Percentage of each Lender after
giving effect to such Change of Control Offer and give written notice thereof to
the Co-Borrowers and each Lender.

Section 2.13. Optional Prepayment of Loans.

(a) Each Co-Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice (followed promptly by written or facsimile notice) or
(B) written or facsimile notice, in any case received by 1:00 p.m., New York
City time, three (3) Business Days prior to the proposed date of prepayment and
(ii) with respect to ABR Loans, upon written or facsimile notice received by
1:00 p.m., New York City time, one Business Day prior to the proposed date of
prepayment; provided that ABR Loans may be prepaid on the same day notice is
given if such notice is received by the Administrative Agent by 12:00 noon, New
York City time; provided further, however, that (A) each such partial prepayment
shall be in an amount not less than $1,000,000 and in integral multiples of
$1,000,000 in the case of Eurodollar Loans and integral multiples of $100,000 in
the case of ABR Loans, (B) no prepayment of Eurodollar Loans shall be permitted
pursuant to this Section 2.13(a) other than on the last day of an Interest
Period applicable thereto unless such prepayment is accompanied by the payment
of the amounts described in Section 2.15, and (C) no partial prepayment of a
Eurodollar Tranche shall result in the aggregate principal amount of the
Eurodollar Loans remaining outstanding pursuant to such Eurodollar Tranche being
less than $1,000,000.

(b) Any prepayments under Section 2.13(a) shall be applied to repay the
outstanding Revolving Loans of the Revolving Lenders (without any reduction in
the Total Revolving Commitment) as the Co-Borrowers shall specify until all
Revolving Loans shall have been paid in full (plus any accrued but unpaid
interest and fees thereon). All prepayments under Section 2.13(a) shall be
accompanied by accrued but unpaid interest on the principal amount being prepaid
to (but not including) the date of prepayment, plus any Fees and any losses,
costs and expenses, as more fully described in Sections 2.15 hereof.

 

62



--------------------------------------------------------------------------------

(c) Each notice of prepayment shall specify the prepayment date, the principal
amount of the Loans to be prepaid and, in the case of Eurodollar Loans, the
Borrowing or Borrowings pursuant to which made, shall be irrevocable and shall
commit the relevant Co-Borrower to prepay such Loan by the amount and on the
date stated therein; provided that such Co-Borrower may revoke any notice of
prepayment under this Section 2.13 if such prepayment would have resulted from a
refinancing of any or all of the Obligations hereunder, which refinancing shall
not be consummated or shall otherwise be delayed. The Administrative Agent
shall, promptly after receiving notice from a Co-Borrower hereunder, notify each
Lender of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.

Section 2.14. Increased Costs.

 

  (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Lender
(except any such reserve requirement subject to Section 2.14(c)); or

(ii) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or Issuing Lender of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Lender hereunder with respect to any Eurodollar Loan or
Letter of Credit (whether of principal, interest or otherwise), then, upon the
request of such Lender or Issuing Lender, the Co-Borrowers will pay to such
Lender or Issuing Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Lender reasonably determines in good faith that any
Change in Law affecting such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Eurodollar
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Co-Borrowers will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts, in each
case as documented by such Lender or Issuing Lender to the Co-Borrowers as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered; it being understood that to the
extent duplicative of the provisions in Section 2.16, this Section 2.14(b) shall
not apply to Taxes.

 

63



--------------------------------------------------------------------------------

(c) Solely to the extent arising from a Change in Law, the Co-Borrowers shall
pay to each Lender (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurodollar funds or deposits, additional interest on the unpaid principal amount
of each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Co-Borrowers shall have received at least fifteen (15) days’ prior written
notice (with a copy to the Administrative Agent, and which notice shall specify
the Statutory Reserve Rate, if any, applicable to such Lender) of such
additional interest or cost from such Lender. If a Lender fails to give written
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 and the basis for calculating such amount or amounts shall be
delivered to the Co-Borrowers and shall be prima facie evidence of the amount
due. The Co-Borrowers shall pay such Lender or Issuing Lender, as the case may
be, the amount due within fifteen (15) days after receipt of such certificate.

(e) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Co-Borrowers shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Co-Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The protection of this Section 2.14 shall be
available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.

 

64



--------------------------------------------------------------------------------

(f) The Co-Borrowers shall not be required to make payments under this
Section 2.14 to any Lender or Issuing Lender if (A) a claim hereunder arises
solely through circumstances peculiar to such Lender or Issuing Lender and which
do not affect commercial banks in the jurisdiction of organization of such
Lender or Issuing Lender generally, (B) the claim arises out of a voluntary
relocation by such Lender or Issuing Lender of its applicable Lending Office (it
being understood that any such relocation effected pursuant to Section 2.18 is
not “voluntary”), or (C) such Lender or Issuing Lender is not seeking similar
compensation for such costs to which it is entitled from its borrowers generally
in commercial loans of a similar size.

(g) Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented after the Closing Date pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change in Law; provided however, that any determination by a Lender or
Issuing Lender of amounts owed pursuant to this Section 2.14 to such Lender or
Issuing Lender due to any such Change in Law shall be made in good faith in a
manner generally consistent with such Lender’s or Issuing Lender’s standard
practice.

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by a Co-Borrower pursuant to Section 2.18 or Section 10.08(d), then, in
any such event, at the request of such Lender, the Co-Borrowers shall compensate
such Lender for the loss, cost and expense sustained by such Lender attributable
to such event. Such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined in good faith by such Lender or Issuing
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
applicable rate of interest for such Loan (excluding, however the Applicable
Margin included therein, if any), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest (as reasonably
determined by such Lender) which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts (and the basis for requesting such amount or
amounts) that such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Co-Borrowers and shall be prima facie evidence of the
amount due. The Co-Borrowers shall pay such Lender the amount due within fifteen
(15) days after receipt of such certificate.

Section 2.16. Taxes.

(a) Any and all payments by or on account of any Obligation of either
Co-Borrower or any Guarantor hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Indemnified Taxes or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent, any Lender or any
Issuing Lender, as determined in good faith by the applicable Withholding Agent,
then (i) the sum payable by the applicable Co-Borrower or

 

65



--------------------------------------------------------------------------------

applicable Guarantor shall be increased as necessary so that after making all
required deductions for any Indemnified Taxes or Other Taxes (including
deductions for any Indemnified Taxes or Other Taxes applicable to additional
sums payable under this Section 2.16), the Administrative Agent, Lender, Issuing
Lender or any other recipient of such payments (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions and (iii) the
applicable Withholding Agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Co-Borrowers or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) The Co-Borrowers shall indemnify the Administrative Agent, each Lender and
each Issuing Lender, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by or on behalf of or
withheld or deducted from payments owing to the Administrative Agent, such
Lender or such Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of either Co-Borrower or any
Guarantor hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Co-Borrowers by a Lender or Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or Issuing
Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by either Co-Borrower to a Governmental Authority, such Co-Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment to the
extent available, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Co-Borrowers) for the full amount of any Taxes
imposed by any Governmental Authority that are attributable to such Lender and
that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which either Co-Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Co-Borrowers (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law and
as reasonably requested by the Co-Borrowers, such properly completed and
executed documentation prescribed by applicable law or requested by the Co-

 

66



--------------------------------------------------------------------------------

Borrowers as will permit such payments to be made without withholding or at a
reduced rate; provided that a Foreign Lender shall not be required to deliver
any documentation pursuant to this Section 2.16(f) that such Foreign Lender is
not legally able to deliver.

(g) (1) Without limiting the generality of the foregoing, each Foreign Lender
shall deliver to the Co-Borrowers and the Administrative Agent on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter when the previously delivered certificates and/or
forms expire, or upon request of either Co-Borrower or the Administrative Agent)
whichever of the following is applicable:

(i) two (2) duly executed originals of Internal Revenue Service Form W-8BEN,
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

(ii) two (2) duly executed originals of Internal Revenue Service Form W-8ECI,

(iii) two (2) duly executed originals of Internal Revenue Service Form W-8IMY,
together with applicable attachments,

(iv) in the case of a Foreign Lender claiming the benefits of exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of either
Co-Borrower within the meaning of Section 881(c)(3)(B) of the Code, (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (D) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (y) two (2) duly
executed originals of the Internal Revenue Service Form W-8BEN, or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax and
reasonably requested by either Co-Borrower or the Administrative Agent to permit
the Co-Borrowers to determine the withholding or required deduction to be made.
Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
Co-Borrowers, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of either Co-Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax. A Foreign Lender shall not be required to deliver any
form or statement pursuant to this Section 2.16(g) that such Foreign Lender is
not legally able to deliver.

(2) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those

 

67



--------------------------------------------------------------------------------

contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Co-Borrowers and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by either
Co-Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by either Co-Borrower or
the Administrative Agent as may be necessary for the Co-Borrowers or the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes from the Governmental
Authority to which such Taxes or Other Taxes were paid and as to which it has
been indemnified by a Co-Borrower or a Guarantor or with respect to which a
Co-Borrower or a Guarantor has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to such Co-Borrower or such
Guarantor (but only to the extent of indemnity payments made, or additional
amounts paid, by such Co-Borrower or such Guarantor under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender incurred in
obtaining such refund (including Taxes imposed with respect to such refund) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Co-Borrower or such
Guarantor, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to such Co-Borrower or such Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Co-Borrowers pursuant to this paragraph
(h) if, and then only to the extent, the payment of such amount would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to either
Co-Borrower or any other Person.

Section 2.17. Payments Generally; Pro Rata Treatment.

(a) Each Co-Borrower shall make each payment or prepayment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 1615 Brett Road, OPS 3, New Castle, DE
19720, pursuant to wire instructions to be provided by the Administrative Agent,
except payments to be made directly to an Issuing Lender as expressly provided
herein and except that payments pursuant to Sections

 

68



--------------------------------------------------------------------------------

2.14, 2.15 and 10.04 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Lenders and the Issuing Lenders and towards payment of
interest then due on account of the Revolving Loans and Letters of Credit,
ratably among the parties entitled thereto in accordance with the amounts of
such Fees and expenses and interest then due to such parties and (iii) third,
towards payment of (A) principal of the Revolving Loans and unreimbursed LC
Disbursements then due hereunder, (B) any Designated Banking Product Obligations
then due, to the extent such Designated Banking Product Obligations constitute
“Obligations” hereunder, and (C) any Designated Hedging Obligations then due, to
the extent such Designated Hedging Obligations constitute “Obligations”
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, unreimbursed LC Disbursements, Designated Banking Product
Obligations constituting Obligations and Designated Hedging Obligations
constituting Obligations then due to such parties.

(c) Unless the Administrative Agent shall have received notice from the
Co-Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that the
Co-Borrowers will not make such payment, the Administrative Agent may assume
that the Co-Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Lender, as the case may be, the amount due. In such event, if
the Co-Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(d), 2.02(e), 2.04(a), 2.04(b), 8.04 or 10.04(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

69



--------------------------------------------------------------------------------

Section 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If the Co-Borrowers are required to pay any additional amount to any Lender
under Section 2.14 or to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, to file any certificate or
document reasonably requested by either Co-Borrower or to take other reasonable
measures, if, in the judgment of such Lender, such designation, assignment,
filing or other measures (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Co-Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. Nothing in this Section 2.18 shall affect or postpone
any of the obligations of the Co-Borrowers or the rights of any Lender pursuant
to Section 2.14 or 2.16.

(b) If, after the date hereof, any Lender requests compensation under
Section 2.14 or if the Co-Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, or becomes a Defaulting Lender, then either or both
Co-Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, (i) terminate such Lender’s Revolving Commitment,
prepay such Lender’s outstanding Loans and provide Cash Collateralization for
such Lender’s LC Exposure or (ii) require such Lender to assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.02), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), in any case as of a Business Day
specified in such notice from the Co-Borrowers; provided that (i) such
terminated or assigning Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and unreimbursed payments attributable to
its participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts due, owing and payable to it hereunder at the time of such
termination or assignment, from the assignee (to the extent of such outstanding
principal and accrued interest and fees in the case of an assignment) or the
Co-Borrowers (in the case of all other amounts) and (ii) in the case of an
assignment due to payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.

Section 2.19. Certain Fees. The Co-Borrowers shall pay to the Administrative
Agent the fees set forth in that certain Administrative Agent Fee Letter dated
as of the date hereof between the Administrative Agent and the Co-Borrowers, in
each case at the times set forth therein.

Section 2.20. Commitment Fee and Upfront Fee. (a) The Co-Borrowers shall pay to
the Administrative Agent for the accounts of the Revolving Lenders a commitment
fee (the “Commitment Fee”) for the period commencing on the Closing Date to the
Revolving Facility Termination Date with respect to the applicable Revolving
Commitments or the earlier date of termination of the applicable Revolving
Commitment, computed (on the basis of the actual number of days elapsed over a
year of 360 days) at the Commitment Fee Rate on the average

 

70



--------------------------------------------------------------------------------

daily Unused Total Revolving Commitment. Such Commitment Fee, to the extent then
accrued, shall be payable quarterly in arrears (a) on the last Business Day of
each March, June, September and December, (b) on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments, and
(c) as provided in Section 2.11 hereof, upon any reduction or termination in
whole or in part of the Total Revolving Commitment.

(b) The Co-Borrowers shall pay on the Closing Date to each Lender as of such
date, an upfront fee in an amount equal to 0.75% of the amount of such Lender’s
Revolving Commitment.

Section 2.21. Letter of Credit Fees. The Co-Borrowers shall pay with respect to
each Letter of Credit (i) to the Administrative Agent for the account of the
Revolving Lenders a fee calculated (on the basis of the actual number of days
elapsed over a year of 360 days) at the per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility on the daily average LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), to be shared ratably among the
Revolving Lenders and (ii) to each Issuing Lender (with respect to each Letter
of Credit issued by it), such Issuing Lender’s customary and reasonable fees as
may be agreed by the Issuing Lender and the Co-Borrowers for issuance,
amendments and processing referred to in Section 2.02. In addition, the
Co-Borrowers agree to pay each Issuing Lender for its account a fronting fee of
0.125% per annum in respect of each Letter of Credit issued by such Issuing
Lender, for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination of such Letter of Credit.
Accrued fees described in this paragraph in respect of each Letter of Credit
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Revolving Facility Termination
Date with respect to the applicable Revolving Commitments. So long as no Event
of Default has occurred, fees accruing on any Letter of Credit outstanding after
the applicable Revolving Facility Termination Date shall be payable quarterly in
the manner described in the immediately preceding sentence and on the date of
expiration or termination of any such Letter of Credit.

Section 2.22. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the fee letters described in Section 2.19. Once paid, none of the Fees shall
be refundable under any circumstances.

Section 2.23. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default pursuant to Section 7.01(b), the Administrative Agent
and each Lender (and their respective banking Affiliates) are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final but excluding deposits in the Escrow Accounts, Payroll
Accounts and other accounts, in each case, held in trust for an identified
beneficiary) at any time held and other indebtedness at any time owing by the
Administrative Agent and each such Lender (or any of such banking Affiliates) to
or for the credit or the account of either Co-Borrower or any Guarantor against
any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the

 

71



--------------------------------------------------------------------------------

provisions of Section 2.26(g) and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders and the Revolving
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Administrative Agent agree promptly to notify the
Co-Borrowers and Guarantors after any such set-off and application made by such
Lender or the Administrative Agent (or any of such banking Affiliates), as the
case may be, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and the
Administrative Agent under this Section 2.23 are in addition to other rights and
remedies which such Lender and the Administrative Agent may have upon the
occurrence and during the continuance of any Event of Default.

Section 2.24. Security Interest in Letter of Credit Account. The Co-Borrowers
and the Guarantors hereby pledge to the Administrative Agent, for its benefit
and for the benefit of the other Secured Parties, and hereby grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a first priority security interest, senior to all other Liens, if any,
in all of the Co-Borrowers’ and the Guarantors’ right, title and interest in and
to the Letter of Credit Account, any direct investment of the funds contained
therein and any proceeds thereof. Cash held in the Letter of Credit Account
shall not be available for use by the Co-Borrowers, and shall be released to a
Co-Borrower only as described in Section 2.02(j).

Section 2.25. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Co-Borrowers and the Guarantors, the Lenders shall be entitled to immediate
payment of such Obligations.

Section 2.26. Defaulting Lenders.

(a) If at any time any Lender becomes a Defaulting Lender, then the Co-Borrowers
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(b) (with the assignment
fee to be waived in such instance and subject to any consents required by such
Section) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Co-Borrowers to find a replacement Lender or other
such Person.

(b) Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute and
deliver an Assignment and Acceptance with respect to such Lender’s outstanding
Commitments, Loans and participations in Letters of Credit, and (ii) deliver any
documentation evidencing such Loans to the Co-Borrowers or the Administrative
Agent. Pursuant to such Assignment and Acceptance, (A) the assignee Lender shall
acquire all or a portion, as specified by the Co-Borrowers and such assignee, of
the assigning Lender’s outstanding Commitments, Loans and participations in
Letters of Credit, (B) all obligations of the Co-Borrowers owing to the
assigning Lender relating to the Commitments, Loans and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and

 

72



--------------------------------------------------------------------------------

Acceptance (including, without limitation, any amounts owed under Section 2.15
due to such replacement occurring on a day other than the last day of an
Interest Period), and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate documentation
executed by either Co-Borrower in connection with previous Borrowings, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned
Commitments, Loans and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender; provided that an assignment contemplated by this Section 2.26(b) shall
become effective notwithstanding the failure by the Lender being replaced to
deliver the Assignment and Acceptance contemplated by this Section 2.26(b), so
long as the other actions specified in this Section 2.26(b) shall have been
taken.

(c) Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20 and 2.21 (without prejudice to the rights
of the Non-Defaulting Lenders in respect of such fees), provided that (a) to the
extent that all or a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.26(d)(i), such
fees that would have accrued for the benefit of such Defaulting Lender shall
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders
and (b) to the extent that all or any portion of such LC Exposure cannot be so
reallocated and is not Cash Collateralized in accordance with
Section 2.26(d)(ii), such fees shall instead accrue for the benefit of and be
payable to the Issuing Lenders as their interests appear (and the applicable pro
rata payment provisions under this Agreement shall automatically be deemed
adjusted to reflect the provisions of this Section).

(d) If any LC Exposure exists at the time a Revolving Lender becomes a
Defaulting Lender then:

(i) the LC Exposure of such Defaulting Lender will, upon at least two
(2) Business Days prior notice to the Co-Borrowers and the Non-Defaulting
Lenders by the Administrative Agent, and subject in any event to the limitation
in the first proviso below, automatically be reallocated (effective on the day
specified in such notice) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments; provided that (A) the
Revolving Extensions of Credit of each such Non-Defaulting Lender may not in any
event exceed the Revolving Commitment of such Non-Defaulting Lender as in effect
at the time of such reallocation, (B) such reallocation will not constitute a
waiver or release of any claim either Co-Borrower, the Administrative Agent, the
Issuing Lenders or any other Lender may have against such Defaulting Lender,
(C) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless a Co-Borrower shall have otherwise notified the
Administrative Agent prior to such effective date, the Co-Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied on
such effective date) and (D) neither such reallocation nor any payment by a
Non-Defaulting Lender as a result thereof will cause such Defaulting Lender to
be a Non-Defaulting Lender; and

 

73



--------------------------------------------------------------------------------

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure cannot be so reallocated, whether by reason of
the first proviso in clause (i) above or otherwise, the Co-Borrowers will, not
later than three (3) Business Days after demand by the Administrative Agent,
(A) Cash Collateralize the obligations of either Co-Borrower to the Issuing
Lenders in respect of such LC Exposure in an amount at least equal to the
aggregate amount of the unreallocated portion of such LC Exposure or (B) make
other arrangements satisfactory to the Administrative Agent and the Issuing
Lenders in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender.

(e) In addition to the other conditions precedent set forth in this Agreement,
if any Revolving Lender becomes, and during the period it remains, a Defaulting
Lender, no Issuing Lender shall be required to issue any Letter of Credit or to
amend any outstanding Letter of Credit, unless:

(i) in the case of a Defaulting Lender, the LC Exposure of such Defaulting
Lender is reallocated, as to outstanding and future Letters of Credit, to the
Non-Defaulting Lenders as provided in Section 2.26(d)(i), and

(ii) to the extent full reallocation does not occur as provided in clause
(i) above, without limiting the provisions of Section 2.26(f), the Co-Borrowers
shall Cash Collateralize the obligations of the Co-Borrowers in respect of such
Letter of Credit in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit, or makes other arrangements satisfactory to the
Administrative Agent and such Issuing Lenders in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender, or

(iii) to the extent that neither reallocation nor Cash Collateralization occurs
pursuant to clauses (i) or (ii), then in the case of a proposed issuance of a
Letter of Credit, by an instrument or instruments in form and substance
satisfactory to the Administrative Agent, and to such Issuing Lender, as the
case may be, (A) each Co-Borrower agrees that the face amount of such requested
Letter of Credit will be reduced by an amount equal to the portion thereof as to
which such Defaulting Lender would otherwise be liable, and (B) the
Non-Defaulting Lenders confirm, in their discretion, that their obligations in
respect of such Letter of Credit shall be on a pro rata basis in accordance with
the Revolving Commitments of the Non-Defaulting Lenders, and that the applicable
pro rata payment provisions under this Agreement will be deemed adjusted to
reflect this provision (provided that nothing in this clause (iii) will be
deemed to increase the Revolving Commitments of any Lender, nor to constitute a
waiver or release of any claim either Co-Borrower, the Administrative Agent, any
Issuing Lender or any other Lender may have against such Defaulting Lender, nor
to cause such Defaulting Lender to be a Non-Defaulting Lender).

(f) If any Lender becomes, and during the period it remains, a Defaulting Lender
and if any Letter of Credit is at the time outstanding, the applicable Issuing
Lender may (except to the extent the Revolving Commitments of such Defaulting
Lender have been fully reallocated pursuant to Section 2.26(d)(i)), by notice to
the Co-Borrowers and such Defaulting Lender through the Administrative Agent,
require the Co-Borrowers to Cash Collateralize, not later than

 

74



--------------------------------------------------------------------------------

three (3) Business Days after receipt by the Co-Borrowers of such notice, the
obligations of either Co-Borrower to such Issuing Lender in respect of such
Letter of Credit in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender in respect
thereof, or to make other arrangements satisfactory to the Administrative Agent
and such Issuing Lender in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender.

(g) Any amount paid by either Co-Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but shall
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.26(i)) the termination of the Revolving Commitments and
payment in full of all obligations of the Co-Borrowers hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of priority:

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent,

second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lenders under this Agreement,

third, to the payment of the default interest and then current interest due and
payable to the Revolving Lenders which are Non-Defaulting Lenders hereunder,
ratably among them in accordance with the amounts of such interest then due and
payable to them,

fourth, to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them,

fifth, to pay principal and unreimbursed LC Disbursements then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them,

sixth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders,

seventh, to reimburse the Co-Borrowers for any Cash Collateralization provided
by the Co-Borrowers pursuant to this Section 2.26, provided that upon the
required release of any such Cash Collateralization to the Co-Borrowers pursuant
to Section 2.02(j), such released amount shall be applied pursuant to this
Section 2.26(g) in lieu of return to the Co-Borrowers, and

eighth, after the termination of the Revolving Commitments and payment in full
of all obligations of the Co-Borrowers hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.

 

75



--------------------------------------------------------------------------------

(h) The Co-Borrowers may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than ten (10) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Revolving Lenders thereof), and in such event the provisions of Section 2.26(g)
will apply to all amounts thereafter paid by either Co-Borrower for the account
of such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim either Co-Borrower, the
Administrative Agent, any Issuing Lender, or any Lender may have against such
Defaulting Lender.

(i) If the Co-Borrowers, the Administrative Agent and the Issuing Lenders agree
in writing that a Revolving Lender that is a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
Revolving Lenders, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.26(g)), such Revolving Lender shall purchase at par such portions of
outstanding Revolving Loans of the other Revolving Lenders, and/or make such
other adjustments, as the Administrative Agent may determine to be necessary to
cause the Revolving Lenders to hold Revolving Loans on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Revolving
Lender shall cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and the LC Exposure of each Revolving Lender shall automatically be adjusted on
a prospective basis to reflect the foregoing); provided that no adjustments
shall be made retroactively with respect to fees accrued while such Revolving
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender shall constitute a waiver or release
of any claim of any party hereunder arising from such Revolving Lender’s having
been a Defaulting Lender.

(j) Notwithstanding anything to the contrary herein, (x) any Lender that is an
Issuing Lender hereunder may not be replaced in its capacity as an Issuing
Lender at any time that it has a Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender have been made with
respect to such outstanding Letters of Credit and (y) the Administrative Agent
may not be replaced hereunder except in accordance with the terms of
Section 8.05.

Section 2.27. [Reserved].

Section 2.28. Extension of the Revolving Facility.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Co-Borrowers to all Lenders holding Revolving Commitments with a like maturity
date, on a pro rata basis (based on the aggregate Revolving Commitments with a
like maturity date) and on the same terms to each such Lender, the Co-Borrowers
are hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of each such Lender’s Revolving Commitments and
otherwise modify the terms of such Revolving Commitments pursuant to the terms
of the relevant Extension Offer

 

76



--------------------------------------------------------------------------------

(including, without limitation, by the changing interest rate or fees payable in
respect of such Revolving Commitments (and related outstandings)) (each, an
“Extension”, and each group of Revolving Commitments, as so extended, as well as
the original Revolving Commitments not so extended, being a “tranche”, and any
Extended Revolving Commitments shall constitute a separate tranche of Revolving
Commitments from the tranche of Revolving Commitments from which they were
converted), so long as the following terms are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders (the “Extension Offer Date”),

(ii) except as to interest rates, fees and final maturity (which shall be set
forth in the relevant Extension Offer), the Revolving Commitment of any
Revolving Lender that agrees to an Extension with respect to such Revolving
Commitment extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, except that the Co-Borrowers shall
be permitted to permanently repay and terminate commitments of any such tranche
on a better than a pro rata basis as compared to any other tranche with a later
maturity date than such tranche, (3) assignments and participations of Extended
Revolving Commitments and extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans and (4) at no time shall there be Revolving Commitments
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than two different maturity dates,

(iii) if the aggregate principal amount of Revolving Commitments in respect of
which Revolving Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Revolving Commitments, as the
case may be, offered to be extended by the Co-Borrowers pursuant to such
Extension Offer, then the Revolving Loans of such Revolving Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Revolving Lenders have accepted such Extension Offer,

(iv) if the aggregate principal amount of Revolving Commitments in respect of
which Revolving Lenders shall have accepted the relevant Extension Offer shall
be less than the maximum aggregate principal amount of Revolving Commitments, as
the case

 

77



--------------------------------------------------------------------------------

may be, offered to be extended by the Co-Borrowers pursuant to such Extension
Offer, then the Co-Borrowers may require each Revolving Lender that does not
accept such Extension Offer to assign pursuant to Section 10.02 no later than
forty-five (45) days after the Extension Offer Date its pro rata share of the
outstanding Revolving Commitments, Revolving Loans and/or participations in
Letters of Credit (as applicable) offered to be extended pursuant to such
Extension Offer to one or more assignees which have agreed to such assignment
and to extend the applicable Revolving Facility Maturity Date; provided that
(1) each Revolving Lender that does not respond affirmatively within thirty
(30) days of the Extension Offer Date shall be deemed not to have accepted such
Extension Offer, (2) each assigning Revolving Lender shall have received payment
of an amount equal to the outstanding principal of its Revolving Loans and
unreimbursed funded participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Co-Borrowers (in the case of all other amounts), (3) the processing
and recordation fee specified in Section 10.02(b) shall be paid by the
Co-Borrowers or such assignee and (4) the assigning Revolving Lender shall
continue to be entitled to the rights under Section 10.04 for any period prior
to the effectiveness of such assignment,

(v) all documentation in respect of such Extension shall be consistent with the
foregoing, and

(vi) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Co-Borrowers. For the avoidance of doubt, no Lender shall be obligated to
accept any Extension Offer.

(b) With respect to all Extensions consummated by the Co-Borrowers pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12 or Section 2.13 and
(ii) each Extension Offer shall specify the minimum amount of Revolving
Commitments to be tendered, which shall be a minimum amount approved by the
Administrative Agent (a “Minimum Extension Condition”). The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Revolving Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Section 2.11, 2.12,
2.17 and 8.08) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.28.

(c) The consent of the Administrative Agent shall be required to effectuate any
Extension, such consent not to be unreasonably withheld. No consent of any
Lender shall be required to effectuate any Extension, other than (A) the consent
of each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments (or a portion thereof) (or, in the case of an Extension
pursuant to clause (iv) of Section 2.28(a), the consent of the assignee agreeing
to the assignment of one or more Revolving Commitments, Revolving Loans and/or
participations in Letters of Credit) and (B) the consent of each Issuing Lender,
which consent shall not be unreasonably withheld or delayed. All Extended
Revolving Commitments and all

 

78



--------------------------------------------------------------------------------

obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents (each, an
“Extension Amendment”) with the Co-Borrowers as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Commitments so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Co-Borrowers in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.28. In addition, if so provided in
such Extension Amendment and with the consent of the Issuing Lenders,
participations in Letters of Credit expiring on or after the Revolving Facility
Maturity Date with respect to Revolving Commitments not so extended shall be
re-allocated from Lenders holding Revolving Commitments to Lenders holding
Extended Revolving Commitments in accordance with the terms of such Extension
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Extended Revolving Commitments,
be deemed to be participation interests in respect of such Extended Revolving
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

(d) In connection with any Extension, the Co-Borrowers shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, each Co-Borrower and each of the Guarantors jointly
and severally represent and warrant as follows (provided that following the
effective date of the Airlines Merger, the representations and warranties
relating to Continental and/or United set forth in this Section 3, to the extent
applicable thereto, shall be deemed to apply solely to the surviving Person in
the Airlines Merger):

Section 3.01. Organization and Authority. Each of the Co-Borrowers and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each other jurisdiction in which the failure to so qualify would
have a Material Adverse Effect and (b) has the requisite corporate or limited
liability company power and authority to effect the Transactions, to own or
lease and operate its properties and to conduct its business as now or currently
proposed to be conducted.

 

79



--------------------------------------------------------------------------------

Section 3.02. Air Carrier Status. Each Co-Borrower is an “air carrier” within
the meaning of Section 40102 of Title 49 and holds or co-holds a certificate
under Section 41102 of Title 49. Each Co-Borrower holds or co-holds an air
carrier operating certificate issued pursuant to Chapter 447 of Title 49. Each
Co-Borrower is a “citizen of the United States” as defined in
Section 40102(a)(15) of Title 49 and as that statutory provision has been
interpreted by the DOT pursuant to its policies (a “United States Citizen”).
Each Co-Borrower possesses or co-possesses all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.

Section 3.03. Due Execution. The execution, delivery and performance by each of
the Co-Borrowers and the Guarantors of each of the Loan Documents to which it is
a party (a) are within the respective corporate or limited liability company
powers of each of the Co-Borrowers and the Guarantors, have been duly authorized
by all necessary corporate or limited liability company action, including the
consent of shareholders or members where required, and do not (i) contravene the
charter, by-laws or limited liability company agreement (or equivalent
documentation) of any of the Co-Borrowers or the Guarantors, (ii) violate any
applicable law (including, without limitation, the Securities Exchange Act of
1934) or regulation (including, without limitation, Regulations T, U or X of the
Board), or any order or decree of any court or Governmental Authority, other
than violations by the Co-Borrowers or the Guarantors which would not reasonably
be expected to have a Material Adverse Effect, (iii) conflict with or result in
a breach of, or constitute a default under, any material indenture, mortgage or
deed of trust or any material lease, agreement or other instrument binding on
the Co-Borrowers or the Guarantors or any of their properties, which, in the
aggregate, would reasonably be expected to have a Material Adverse Effect, or
(iv) result in or require the creation or imposition of any Lien upon any of the
property of any of the Co-Borrowers or the other Grantors other than the Liens
granted pursuant to this Agreement or the other Loan Documents; and (b) do not
require the consent, authorization by or approval of or notice to or filing or
registration with any Governmental Authority or any other Person, other than
(i) the filing of financing statements under the UCC, (ii) the filings and
consents contemplated by the Collateral Documents, (iii) approvals, consents and
exemptions that have been obtained on or prior to the Closing Date and remain in
full force and effect, (iv) consents, approvals and exemptions that the failure
to obtain in the aggregate would not be reasonably expected to result in a
Material Adverse Effect and (v) routine reporting obligations. Each Loan
Document to which a Co-Borrower or a Guarantor is a party has been duly executed
and delivered by each of the Co-Borrowers and the Guarantors party thereto. This
Agreement and the other Loan Documents to which the Co-Borrowers or any of the
Guarantors is a party, each is a legal, valid and binding obligation of the
Co-Borrowers and each Guarantor party thereto, enforceable against the
Co-Borrowers and the Guarantors, as the case may be, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

80



--------------------------------------------------------------------------------

Section 3.04. Statements Made.

(a) No written information (as modified or supplemented by other written
information so furnished), taken as a whole, furnished by or on behalf of either
Co-Borrower or any Guarantor to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement as of the Closing Date
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading in light of
the circumstances in which such information was provided; provided that, with
respect to projections, estimates or other forward-looking information the
Co-Borrowers and the Guarantors represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

(b) The Annual Report on Form 10-K of Parent most recently filed with the SEC,
and each Quarterly Report on Form 10-Q and Current Report on Form 8-K of Parent
filed with the SEC subsequently and prior to the date that this representation
and warranty is being made, did not as of the date filed with the SEC (giving
effect to any amendments thereof made prior to the date that this representation
and warranty is being made) contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

Section 3.05. Financial Statements; Material Adverse Change.

(a) The audited consolidated financial statements of Parent and its Subsidiaries
for the fiscal year ended December 31, 2010, included in Parent’s Annual Report
on Form 10-K for 2010 filed with the SEC, as amended, present fairly, in all
material respects, in accordance with GAAP, the financial condition, results of
operations and cash flows of Parent and its Subsidiaries on a consolidated basis
as of such date and for such period.

(b) Except as disclosed in Parent’s Annual Report on Form 10-K for 2010 or any
subsequent report filed by Parent on Form 10-Q or Form 8-K with the SEC, since
December 31, 2010, there has been no Material Adverse Change.

Section 3.06. Ownership of Subsidiaries. As of the Closing Date, other than as
set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of Parent, and (b) Parent owns no
other Subsidiaries (other than Immaterial Subsidiaries), whether directly or
indirectly.

Section 3.07. Liens. There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.

Section 3.08. Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit, shall be used for working capital or other general corporate purposes of
the Co-Borrowers, the Guarantors and their respective Subsidiaries (including
the repayment of indebtedness and the payment of fees and transaction costs as
contemplated hereby and as referred to in Sections 2.19 and 2.20).

 

81



--------------------------------------------------------------------------------

Section 3.09. Litigation and Compliance with Laws.

(a) Except as disclosed in Parent’s Annual Report on Form 10-K for 2010 or any
subsequent report filed by Parent on Form 10-Q or Form 8-K with the SEC since
December 31, 2010, there are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Co-Borrowers or the Guarantors, threatened
against the Co-Borrowers or the Guarantors or any of their respective properties
(including any properties or assets that constitute Collateral under the terms
of the Loan Documents), before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that (i) are
likely to have a Material Adverse Effect or (ii) could reasonably be expected to
affect the legality, validity, binding effect or enforceability of the Loan
Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, each
Co-Borrower and each Guarantor to its knowledge is currently in compliance with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and ownership of its property.

Section 3.10. FAA Slot Utilization.

(a) As of the Closing Date, all of the Pledged Slots held by the Co-Borrowers
and the other Grantors constituting Collateral are FAA Slots.

(b) Except for matters which could not reasonably be expected to have a Material
Adverse Effect, the Co-Borrowers and the other Grantors, as applicable, are
utilizing, or causing to be utilized, their respective Pledged Slots (except
Pledged Slots which are reasonably determined by a Co-Borrower to be of de
minimis value or surplus to such Co-Borrower’s needs) in a manner consistent in
all material respects with applicable rules, regulations, laws and contracts in
order to preserve both their respective right to hold and operate the Pledged
Slots, taking into account any waivers or other relief granted to either
Co-Borrower or any Guarantor by the FAA, other applicable U.S. Governmental
Authorities or U.S. Airport Authorities. Neither a Co-Borrower nor any Guarantor
has received any written notice from the FAA, other applicable U.S. Governmental
Authorities or U.S. Airport Authorities, or is otherwise aware of any other
event or circumstance, that would be reasonably likely to impair in any material
respect its respective right to hold and operate any Pledged Slot, except for
any such impairment that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or a Collateral
Material Adverse Effect.

Section 3.11. Margin Regulations; Investment Company Act.

(a) Neither a Co-Borrower nor any Guarantor is engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board, “Margin Stock”), or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Loans will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U.

 

82



--------------------------------------------------------------------------------

(b) Neither a Co-Borrower nor any Guarantor is, or after the making of the Loans
will be, or is required to be, registered as an “investment company” under the
Investment Company Act of 1940, as amended. Neither the making of any Loan, nor
the issuance of any Letters of Credit, nor the application of the proceeds of
any Loan or repayment of any Loan or reimbursement of any LC Disbursement by
either Co-Borrower, nor the consummation of the other transactions contemplated
by the Loan Documents, will violate any provision of such Act or any rule,
regulation or order of the SEC thereunder.

Section 3.12. Ownership of Collateral. Each Grantor has good title to the
Collateral owned by it, free and clear of all Liens other than Permitted Liens.

Section 3.13. Perfected Security Interests. The Collateral Documents, taken as a
whole, are effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in all of the Collateral to the extent purported to be created thereby, subject
as to enforceability to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law. With respect to the Collateral as of the Closing
Date, at such time as (a) financing statements in appropriate form are filed in
the appropriate offices (and the appropriate fees are paid), (b) the Aircraft
Mortgage (including, without limitation, any Mortgage Supplement) is filed for
recordation with the FAA (and the appropriate fees are paid) and registrations
with respect to the International Interests in the Mortgaged Collateral
constituted by the Aircraft Mortgage are duly made on the International Registry
and (c) the execution of the Account Control Agreements, the Administrative
Agent, for the benefit of the Secured Parties, shall have a first priority
perfected security interest and/or mortgage (or comparable Lien) in all of such
Collateral to the extent that the Liens on such Collateral may be perfected upon
the filings or recordations or upon the taking of the actions described in
clauses (a) through (c) above, subject in each case only to Permitted Liens, and
such security interest is entitled to the benefits, rights and protections
afforded under the Collateral Documents applicable thereto (subject to the
qualification set forth in the first sentence of this Section 3.13).

Section 3.14. Payment of Taxes. Each of Parent and its Restricted Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed by it and has paid or caused to be paid when due all Taxes
required to have been paid by it, except and solely to the extent that, in each
case (a) such Taxes are being contested in good faith by appropriate proceedings
or (b) the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

SECTION 4.

CONDITIONS OF LENDING

Section 4.01. Conditions Precedent to Closing. This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):

(a) Supporting Documents. The Administrative Agent shall have received with
respect to each of the Co-Borrowers and the Guarantors in form and substance
reasonably satisfactory to the Administrative Agent:

(i) a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;

(ii) a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the certificate of incorporation or
formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings and Letter of Credit issuances hereunder,
the execution, delivery and performance in accordance with their respective
terms of this Agreement, the other Loan Documents and any other documents
required or contemplated hereunder or thereunder, and the granting of the
security interest in the Letter of Credit Account and other Liens contemplated
hereby or the other Loan Documents (in each case to the extent applicable to
such entity), (C) that the certificate of incorporation or formation of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer of that entity executing this Agreement and the Loan Documents or any
other document delivered by it in connection herewith or therewith (such
certificate to contain a certification by another officer of that entity as to
the incumbency and signature of the officer signing the certificate referred to
in this clause (ii)); and

(iii) an Officer’s Certificate from each Co-Borrower certifying (A) as to the
truth in all material respects of the representations and warranties made by it
contained in the Loan Documents as though made on the Closing Date, except to
the extent that any such representation or warranty relates to a specified date,
in which case as of such date (provided that any representation or warranty that
is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects as of the applicable date,
before and after giving effect to the Closing Date Transactions) and (B) as to
the absence of any event occurring and continuing, or resulting from the Closing
Date Transactions, that constitutes an Event of Default.

 

84



--------------------------------------------------------------------------------

(b) Credit Agreement. Each party hereto shall have duly executed and delivered
to the Administrative Agent this Agreement.

(c) Security Agreements. Each Co-Borrower shall have duly executed and delivered
to the Administrative Agent (x) the Slot and Gate Security Agreement, in
substantially the form of Exhibit A (the “Slot and Gate Security Agreement”),
(y) the Security Agreement, in substantially the form of Exhibit E (the
“Security Agreement”), and (z) the Mortgage and Security Agreement, in
substantially the form of Exhibit F (the Aircraft Mortgage”), and a Mortgage
Supplement with respect to the Mortgaged Collateral as of the Closing Date in
substantially the form attached as Exhibit A to the Aircraft Mortgage, together
with (i) in respect of each of the Pledged Slots at Ronald Reagan Washington
National Airport, undated slot transfer documents, executed in blank to be held
in escrow by the Administrative Agent and (ii) all financing statements in form
and substance reasonably acceptable to the Administrative Agent, as may be
required to grant, continue and maintain an enforceable security interest in the
applicable Collateral (subject to the terms hereof and of the other Loan
Documents) in accordance with the UCC as enacted in all relevant jurisdictions.

(d) Appraisal. The Administrative Agent shall have received the Initial
Appraisals and such Initial Appraisals shall be in form reasonably satisfactory
to the Administrative Agent and demonstrate that, on the Closing Date and after
giving effect thereto, the Co-Borrowers and the Guarantors shall be in
compliance on a pro forma basis with Section 6.09(a).

(e) Opinions of Counsel. The Administrative Agent and the Lenders shall have
received:

(i) a written opinion of Ted Davidson, Vice President and Associate General
Counsel for the Co-Borrowers, in a form and substance reasonably satisfactory to
the Administrative Agent and the Lenders;

(ii) a written opinion of Hughes Hubbard & Reed LLP, special New York counsel to
the Co-Borrowers and the Guarantors, dated the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;

(iii) a written opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to the Administrative Agent, dated the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent; and

(iv) a written opinion of FAA counsel in Oklahoma City with respect to the
Aircraft Mortgage, dated as of the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent.

(f) Payment of Fees and Expenses. The Co-Borrowers shall have paid to the
Administrative Agent and the Lenders the then unpaid balance of all accrued and
unpaid Fees due, owing and payable under and pursuant to this Agreement, as
referred to in Sections 2.19 and Section 2.20, and all reasonable and documented
out-of-pocket expenses of the Administrative Agent (including reasonable
attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP) for which invoices have
been presented at least one Business Day prior to the Closing Date.

 

85



--------------------------------------------------------------------------------

(g) Lien Searches. The Administrative Agent shall have received Lien searches
conducted in the recording office of the FAA and “priority search certificates”
(as defined in the Regulations and Procedures for the International Registry),
all as may be reasonably satisfactory to the Administrative Agent (dated as of a
date reasonably satisfactory to the Administrative Agent), reflecting the
absence of Liens and encumbrances on the assets of the Co-Borrowers constituting
Mortgaged Collateral, other than Permitted Liens, and the absence of
registrations on the International Registry with respect to the applicable
Mortgaged Collateral other than the registrations contemplated herein.

(h) Consents. All material governmental and third party consents and approvals
necessary in connection with the financing contemplated hereby shall have been
obtained, in form and substance reasonably satisfactory to the Administrative
Agent, and be in full force and effect.

(i) Representations and Warranties. All representations and warranties of the
Co-Borrowers and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date shall be true and correct
in all material respects on and as of the Closing Date, before and after giving
effect to the Closing Date Transactions, as though made on and as of such date
(except to the extent any such representation or warranty by its terms is made
as of a different specified date, in which case as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to the Closing Date Transactions.

(j) No Event of Default. Before and after giving effect to the Closing Date
Transactions, no Event of Default shall have occurred and be continuing on the
Closing Date.

(k) Patriot Act. The Lenders shall have received at least five (5) days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested from a Co-Borrower or Guarantor prior to such date.

(l) Filings and Registrations. The Aircraft Mortgage and initial Mortgage
Supplement shall have been filed for recordation with the FAA and the
registration with respect to the International Interests in the Mortgaged
Collateral constituted by the Aircraft Mortgage shall have been duly made on the
International Registry.

The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.

Section 4.02. Conditions Precedent to Each Loan and Each Letter of Credit. The
obligation of the Lenders to make each Loan and of the Issuing Lenders to issue
each Letter of Credit, including the initial Loans and the initial Letters of
Credit, is subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions precedent:

 

86



--------------------------------------------------------------------------------

(a) Notice. The Administrative Agent shall have received a Loan Request pursuant
to Section 2.03 with respect to such borrowing or a request for issuance of such
Letter of Credit pursuant to Section 2.02, as the case may be.

(b) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents (other than, with respect to
Loans made or Letters of Credit issued after the Closing Date, the
representations and warranties set forth in Sections 3.05(b), 3.06 and 3.09(a))
shall be true and correct in all material respects on and as of the date of such
Loan or the issuance of such Letter of Credit hereunder (both before and after
giving effect thereto and, in the case of each Loan, the application of proceeds
therefrom) with the same effect as if made on and as of such date except to the
extent such representations and warranties expressly relate to an earlier date
and in such case as of such date; provided that any representation or warranty
that is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects, as though made on and as of
the applicable date, before and after giving effect to such Loan or the issuance
of such Letter of Credit hereunder.

(c) No Default. On the date of such Loan or the issuance of such Letter of
Credit hereunder, no (i) Event of Default or (ii) Default under Section 5.01(a),
5.01(b), Section 7.01(e) or, to the knowledge of a Responsible Officer of the
Co-Borrowers, under Section 7.01(i) shall have occurred and be continuing nor
shall any such Event of Default or Default, as the case may be, occur by reason
of the making of the requested Borrowing or the issuance of the requested Letter
of Credit and, in the case of each Loan, the application of proceeds thereof;.

(d) Collateral Coverage Ratio. On the date of such Loan or the issuance of such
Letter of Credit hereunder (and after giving pro forma effect thereto), the
Collateral Coverage Ratio shall not be less than 1.67 to 1.0.

(e) No Going Concern Qualification. On the date of such Loan or the issuance of
such Letter of Credit hereunder, the opinion of the independent public
accountants (after giving effect to any reissuance or revision of such opinion)
on the most recent audited consolidated financial statements delivered by the
Parent pursuant to Section 5.01(a) shall not include a “going concern”
qualification under GAAP as in effect on the date of this Agreement or, if there
is a change in the relevant provisions of GAAP thereafter, any like
qualification or exception under GAAP after giving effect to such change.

(f) Lien Searches. Solely with respect to the initial extension of credit
hereunder, the Administrative Agent shall have received UCC searches ordered on
or prior to the Closing Date conducted in the jurisdictions in which the
Co-Borrowers are incorporated or such other jurisdictions as the Administrative
Agent may reasonably require, as may be reasonably satisfactory to the
Administrative Agent (dated on or prior to January 15, 2012), reflecting the
absence of Liens and encumbrances on the assets of the Co-Borrowers constituting
Collateral, other than Permitted Liens.

The acceptance by either Co-Borrower of each extension of credit hereunder shall
be deemed to be a representation and warranty by such Co-Borrower that the
conditions specified in this Section 4.02 (other than Section 4.02(f)) have been
satisfied at that time. The Administrative Agent shall give written notice by
January 15, 2012 to the Co-Borrowers if the condition precedent set forth in
Section 4.02(f) has not been satisfied by such date.

 

87



--------------------------------------------------------------------------------

SECTION 5.

AFFIRMATIVE COVENANTS

From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)), or the principal of or interest on any Loan or reimbursement
of any LC Disbursement is owing (or any other amount that is due and unpaid on
the first date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:

Section 5.01. Financial Statements, Reports, etc. The Co-Borrowers shall deliver
to the Administrative Agent on behalf of the Lenders:

(a) Within ninety (90) days after the end of each fiscal year, Parent’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of Parent and its Subsidiaries on a consolidated
basis as of the close of such fiscal year and the results of their respective
operations during such year, the consolidated statement of Parent to be audited
for Parent by independent public accountants of recognized national standing and
to be accompanied by an opinion of such accountants (without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP; provided that the foregoing delivery
requirement shall be satisfied if Parent shall have filed with the SEC its
Annual Report on Form 10-K for such fiscal year, which is available to the
public via EDGAR or any similar successor system;

(b) Within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year, Parent’s consolidated balance sheets and related
statements of income and cash flows, showing the financial condition of Parent
and its Subsidiaries on a consolidated basis as of the close of such fiscal
quarter and the results of their operations during such fiscal quarter and the
then elapsed portion of the fiscal year, each certified by a Responsible Officer
of the Parent as fairly presenting in all material respects the financial
condition and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments and the absence of footnotes; provided that the foregoing delivery
requirement shall be satisfied if Parent shall have filed with the SEC its
Quarterly Report on Form 10-Q for such fiscal quarter, which is available to the
public via EDGAR or any similar successor system;

(c) Within the time period under Section 5.01(a) above, (A) a certificate of a
Responsible Officer of Parent certifying that, to the knowledge of such
Responsible Officer, no Event of Default has occurred and is continuing, or, if,
to the knowledge of such Responsible Officer, such an Event of Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (B) a
consolidated budget for Parent and its Subsidiaries for the then current fiscal
year;

 

88



--------------------------------------------------------------------------------

(d) Within the time period under (a) and (b) of this Section 5.01, a certificate
of a Responsible Officer demonstrating in reasonable detail compliance with
Sections 6.08 and 6.09(a) as of the end of the preceding fiscal quarter,
including an updated calculation of the Collateral Coverage Ratio reflecting the
most recent Appraisals (as adjusted for any Dispositions or additions to the
Collateral since the date of delivery to the Administrative Agent of such
Appraisals);

(e) Within 15 days after a Responsible Officer of a Co-Borrower obtains
knowledge that there has been one or more Dispositions of Collateral (excluding
those described in clause (b), (d) or (e)(iv) of the definition of “Permitted
Disposition”) since the date of the Officer’s Certificate demonstrating
compliance with Section 6.09(a) most recently delivered under this Agreement by
the Co-Borrowers to the Administrative Agent having an Appraised Value in the
aggregate in excess of 10% of the aggregate Appraised Value of all Collateral, a
certificate of a Responsible Officer demonstrating in reasonable detail
compliance with Section 6.09(a);

(f) Promptly after the occurrence thereof, written notice of the termination of
a Plan of the Co-Borrowers pursuant to Section 4042 of ERISA;

(g) Promptly after a Responsible Officer obtains knowledge thereof, notice of
the failure of any material assumption contained in any Appraisal to be correct,
except if such failure would not reasonably be expected to materially adversely
affect the Appraised Value of the applicable type of Collateral;

(h) So long as any Commitment, Loan or Letter of Credit is outstanding, promptly
after the Chief Financial Officer or the Treasurer of the Parent becoming aware
of the occurrence of a Default or an Event of Default that is continuing, an
Officer’s Certificate specifying such Default or Event of Default and what
action the Parent and its Subsidiaries are taking or propose to take with
respect thereto; and

(i) Promptly, from time to time, such other information regarding the Collateral
and the operations, business affairs and financial condition of either
Co-Borrower or any Guarantor, in each case as the Administrative Agent, at the
request of any Lender, may reasonably request (it being understood that, so long
as no Event of Default shall have occurred and be continuing, the Co-Borrowers
shall not be obligated to provide utilization reports with respect to Pledged
Slots).

Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
required to be delivered pursuant to this Section 5.01 by the Co-Borrowers shall
be delivered pursuant to Section 10.01 hereto. Information required to be
delivered pursuant to this Section 5.01 (to the extent not made available as set
forth above) shall be deemed to have been delivered to the Administrative Agent
on the date on which a Co-Borrower provides written notice to the Administrative
Agent that such information has been

 

89



--------------------------------------------------------------------------------

posted on such Co-Borrower’s general commercial website on the Internet (to the
extent such information has been posted or is available as described in such
notice), as such website may be specified by such Co-Borrower to the
Administrative Agent from time to time. Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.

Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by a Co-Borrower or a
Guarantor as “PUBLIC”, (ii) such notice or communication consists of copies of a
Co-Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on a Co-Borrower’s general commercial website on the Internet,
as such website may be specified by such Co-Borrower to the Administrative Agent
from time to time.

Section 5.02. Taxes. Parent shall pay, and cause each of its Subsidiaries to
pay, all material taxes, assessments, and governmental levies before the same
shall become more than 90 days delinquent, other than taxes, assessments and
levies (i) being contested in good faith by appropriate proceedings and (ii) the
failure to effect such payment of which are not reasonably be expected to have a
material adverse effect on Parent.

Section 5.03. Stay, Extension and Usury Laws. The Co-Borrowers and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Co-Borrowers and each of the Guarantors
(to the extent that it may lawfully do so) hereby expressly waives all benefit
or advantage of any such law, and covenants that it will not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Administrative Agent, but will suffer and permit the execution of every such
power as though no such law has been enacted.

Section 5.04. Corporate Existence. Parent shall do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect:

(1) its corporate existence, and the corporate, partnership or other existence
of each of its Restricted Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of
Parent or any such Restricted Subsidiary; and

(2) the rights (charter and statutory) and material franchises of Parent and its
Restricted Subsidiaries; provided, however, that Parent shall not be required to
preserve any such right or franchise, or the corporate, partnership or other
existence of it or any of its Restricted Subsidiaries, if its Board of Directors
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of Parent and its Subsidiaries, taken as a whole, and
that the loss thereof would not, individually or in the aggregate, have a
Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).

Section 5.05. Compliance with Laws. Parent shall comply, and cause each of its
Restricted Subsidiaries to comply, with all applicable laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where such noncompliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.06. Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of Parent may designate any Restricted Subsidiary of
it (other than a Co-Borrower) to be an Unrestricted Subsidiary if that
designation would not cause a Default. If a Restricted Subsidiary is designated
as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by Parent and its Restricted Subsidiaries in the
Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation. That designation will be
permitted only if the Investment would be permitted at that time under
Section 6.01 and if the Restricted Subsidiary otherwise meets the definition of
an “Unrestricted Subsidiary.”

(b) Any designation of a Subsidiary of Parent as an Unrestricted Subsidiary will
be evidenced to the Administrative Agent by filing with the Administrative Agent
a certified copy of a resolution of the Board of Directors of Parent giving
effect to such designation and an Officer’s Certificate certifying that such
designation complied with the preceding conditions. The Board of Directors of
Parent may at any time designate any Unrestricted Subsidiary to be a Restricted
Subsidiary of Parent; provided that such designation will be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of Parent of any
outstanding Indebtedness of such Unrestricted Subsidiary and such designation
will be permitted only if (i) such Indebtedness is permitted under Section 6.03
hereof, calculated on a pro forma basis as if such designation had occurred at
the beginning of the applicable reference period and (ii) no Default or Event of
Default would be in existence following such designation.

Section 5.07. Delivery of Appraisals. The Co-Borrowers shall:

(1) on a date within 30 days prior to December 31 of each year, beginning in
2012;

(2) on the date upon which any Additional Collateral is pledged as Collateral to
the Administrative Agent to secure the Obligations or the Junior Secured Debt,
but only with respect to such Additional Collateral;

(3) promptly (but in any event within 45 days) following a request by the
Administrative Agent if an Event of Default has occurred and is continuing; and

(4) promptly (but in any event within 45 days) following any Disposition or
series of related Dispositions of Pledged Slots (other than any Disposition
described in clause (d), (e)(ii), (e)(iv) or (f) of the definition of “Permitted
Disposition”) comprising more than 25% of the Appraised Value of the Pledged
Slots;

 

91



--------------------------------------------------------------------------------

deliver to the Administrative Agent one or more Appraisals establishing the
Appraised Value of the Collateral; provided, however, that only an Appraisal
with respect to the Pledged Slots shall be required to be delivered in
connection with clause (4) above. In addition to the requirements set forth in
this Section 5.07, if at any time the Administrative Agent in its reasonable
good faith business judgment believes that any material assumption contained in
any Appraisal fails to be correct, except if such failure would not reasonably
be expected to result in the Collateral Coverage Ratio being less than 1.67 to
1.0, it may request the delivery of an updated Appraisal with respect to the
affected Collateral, and the Co-Borrowers and Guarantors shall cooperate with
the applicable Appraiser(s) to ensure that the Administrative Agent receives the
same. The Co-Borrowers may from time to time cause subsequent Appraisals to be
delivered to the Administrative Agent if it believes that any affected item of
Collateral has a higher Appraised Value than that reflected in the most recent
Appraisals delivered pursuant to this Section 5.07.

Section 5.08. Regulatory Cooperation. In connection with any foreclosure,
collection, sale or other enforcement of Liens granted to the Administrative
Agent in the Collateral Documents, Parent will, and will cause its Restricted
Subsidiaries to, reasonably cooperate in good faith with the Administrative
Agent or its designee in obtaining all regulatory licenses, consents and other
governmental approvals necessary or (in the reasonable opinion of the
Administrative Agent or its designee) reasonably advisable to conduct all
aviation operations with respect to the Collateral and will, at the reasonable
request of the Administrative Agent and in good faith, continue to operate and
manage the Collateral and maintain all applicable regulatory licenses with
respect to the Collateral until such time as the Administrative Agent or its
designee obtain such licenses, consents and approvals, and at such time Parent
will, and will cause its Restricted Subsidiaries to, cooperate in good faith
with the transition of the aviation operations with respect to the Collateral to
any new aviation operator (including, without limitation, the Administrative
Agent or its designee).

Section 5.09. Regulatory Matters; Citizenship; Utilization; Collateral
Requirements.

(a) Until the Airlines Merger, each Co-Borrower will, and from and after the
Airlines Merger, the Co-Borrower that is the surviving entity will (and from and
after any Airline/Parent Merger, the entity that is the surviving entity will):

(1) maintain at all times its status as an “air carrier” within the meaning of
Section 40102(a)(2) of Title 49, and hold or co-hold a certificate under
Section 41102(a)(1) of Title 49;

(2) be a United States Citizen;

(3) maintain at all times its status at the FAA as an “air carrier” and hold or
co-hold an air carrier operating certificate under Section 44705 of Title 49 and
operations specifications issued by the FAA pursuant to Parts 119 and 121 of
Title 14 as currently in effect or as may be amended or recodified from time to
time (except that a Co-Borrower need not hold or co-hold such an operating
certificate or operating specifications so long as it is covered by another
Co-Borrower’s operating certificate or operating specifications, respectively);

 

92



--------------------------------------------------------------------------------

(4) possess (or co-possess) and maintain all necessary certificates, exemptions,
franchises, licenses, permits, designations, rights, concessions,
authorizations, frequencies and consents that are material to the operation of
the Pledged Slots operated by it, and to the conduct of its business and
operations as currently conducted, except (i) to the extent that any failure to
possess or maintain would not reasonably be expected to result in a Collateral
Material Adverse Effect and (ii) that a Co-Borrower need not possess (or
co-possess) and maintain such certificates, exemptions, franchises, licenses,
permits, designations, rights, concessions, authorizations, frequencies or
consents so long as it is covered by another Co-Borrower’s certificates,
exemptions, franchises, licenses, permits, designations, rights, concessions,
authorizations, frequencies or consents, respectively;

(5) maintain Pledged Gate Leaseholds sufficient to ensure its ability to service
the flights using its Pledged Slots, except to the extent that any failure to
maintain would not reasonably be expected to result in a Collateral Material
Adverse Effect;

(6) utilize its Pledged Slots in a manner consistent with applicable
regulations, rules and contracts in order to preserve its right to hold and use
its Pledged Slots, except to the extent that any failure to utilize would not
reasonably be expected to result in a Collateral Material Adverse Effect;

(7) cause to be done all things reasonably necessary to preserve and keep in
full force and effect its rights in and to use its Pledged Slots, including,
without limitation, satisfying any applicable Use or Lose Rule, except to the
extent that any failure to do so would not reasonably be expected to result in a
Collateral Material Adverse Effect; and

(8) take or cause to be taken such actions (including pursuant to Section 5.12
hereof) to ensure that at all times the Pledged Slots shall include FAA Slots at
Newark Liberty International Airport (i) that meet the criteria of “High Peak”
slots set forth in the Initial Appraisal of MBA in a quantity not less than 66%
of the FAA Slots at Newark Liberty International Airport meeting such criteria
held by the Co-Borrowers as of the Closing Date and (ii) in a quantity not less
than 66% of all FAA Slots at Newark Liberty International Airport held by the
Co-Borrowers as of the Closing Date.

(b) Without in any way limiting Section 5.09(a) hereof, each Co-Borrower will
promptly take all such steps as may be necessary to maintain, renew and obtain,
or obtain the use of, Pledged Gate Leaseholds as needed for its continued and
future operations using the Pledged Slots. Each Co-Borrower will further take
all actions reasonably necessary or advisable in order to have access to its
Pledged Gate Leaseholds. Each Co-Borrower will pay any applicable filing fees
and other expenses related to the submission of applications, renewal requests,
and other filings as may be reasonably necessary to have access to its Pledged
Gate Leaseholds.

 

93



--------------------------------------------------------------------------------

Section 5.10. Collateral Ownership.

Subject to the provisions described (including the actions permitted) under
Sections 6.04 and 6.10 hereof, each Grantor will continue to maintain its
interest in and right to use all property and assets so long as such property
and assets constitute Collateral, except as provided in Section 5.09.

Section 5.11. Insurance. The Co-Borrowers shall:

(1) keep all Collateral (other than the Mortgaged Collateral, as to which only
the insurance provisions of the Aircraft Mortgage shall be applicable) that is
tangible property insured at all times, against such risks, including risks
insured against by extended coverage, as is prudent and customary with
U.S.-based companies of the same or similar size in the same or similar
businesses;

(2) maintain in full force and effect public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of the tangible Collateral (other than the Mortgaged
Collateral, as to which only the insurance provisions of the Aircraft Mortgage
shall be applicable) owned, occupied or controlled by the Co-Borrowers, in such
amounts and with such deductibles as are prudent and customary with U.S.-based
companies of the same or similar size in the same or similar businesses and in
the same geographic area;

(3) maintain such other insurance or self insurance as may be required by law;
and

(4) maintain business interruption insurance in amounts and on terms as are
customary in the U.S. domestic airline industry for major U.S. air carriers
having both substantial domestic and international operations.

Section 5.12. Additional Guarantors; Grantors; Collateral.

(a) If the Parent or any of its Restricted Subsidiaries acquires or creates
another Domestic Subsidiary after the Closing Date, then the Parent will
promptly cause such Domestic Subsidiary to become a party to the Guarantee
contained in Section 9 hereof by executing an Instrument of Assumption and
Joinder substantially in the form attached hereto as Exhibit B; provided, that
any Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be an Immaterial
Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary or such time as
it guarantees, or pledges any property or assets to secure, any other
Obligations.

 

94



--------------------------------------------------------------------------------

(b) If Parent or any Restricted Subsidiary of Parent desires or is required
pursuant to the terms of this Agreement to add Additional Collateral after the
Closing Date, Parent shall, in each case at its own expense, (A) cause any such
Restricted Subsidiary to become a party to the Guarantee contained in Section 9
hereof (to the extent such Restricted Subsidiary is not already a party thereto)
and cause any such Grantor to become a party to each applicable Collateral
Document and all other agreements, instruments or documents that create or
purport to create and perfect a first priority Lien (subject to Permitted Liens)
in favor of the Administrative Agent for the benefit of the Secured Parties
applicable to such Additional Collateral, by executing and delivering to the
Administrative Agent an Instrument of Assumption and Joinder substantially in
the form attached hereto as Exhibit B and/or joinders to all applicable
Collateral Documents or pursuant to new Collateral Documents, as the case may
be, in form and substance reasonably satisfactory to the Administrative Agent
(it being understood, that in the case of Additional Collateral of a type that
has not been theretofore included in the Collateral, such Additional Collateral
may be subject to such additional terms and conditions as may be customarily
required by lenders in similar financings of a similar size for similarly
situated borrowers secured by the same type of Collateral, as agreed by the
Co-Borrowers and the Administrative Agent in their reasonable discretion),
(B) promptly execute and deliver (or cause such Restricted Subsidiary to execute
and deliver) to the Administrative Agent such documents and take such actions to
create, grant, establish, preserve and perfect the first priority Liens (subject
to Permitted Liens) (including to obtain any release or termination of Liens not
permitted under the definition of “Additional Collateral” in Section 1.01 or
under Section 6.06 and the filing of UCC financing statements) in favor of the
Administrative Agent for the benefit of the Secured Parties on such assets of
Parent or such Restricted Subsidiary, as applicable, to secure the Obligations
to the extent required under the applicable Collateral Documents or reasonably
requested by the Administrative Agent, and to ensure that such Collateral shall
be subject to no other Liens other than Permitted Liens and (C) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent, for
the benefit of the Secured Parties, a written opinion of counsel (which counsel
shall be reasonably satisfactory to the Administrative Agent) to Parent or such
Restricted Subsidiary, as applicable, with respect to the matters described in
clauses (A) and (B) hereof, in each case within twenty (20) Business Days after
the addition of such Collateral and in form and substance reasonably
satisfactory to the Administrative Agent.

Section 5.13. Access to Books and Records.

(a) The Co-Borrowers and the Guarantors will make and keep books, records and
accounts in which full, true and correct entries in conformity with GAAP are
made of all financial dealings and transactions in relation to its business and
activities, including, without limitation, an accurate and fair reflection of
the transactions and dispositions of the assets of Co-Borrowers and the
Guarantors.

(b) The Co-Borrowers and the Guarantors will permit, to the extent not
prohibited by applicable law, any representatives designated by the
Administrative Agent or any Governmental Authority that is authorized to
supervise or regulate the operations of a Lender, as designated by such Lender,
upon reasonable prior written notice and, so long as no Event of Default has
occurred and is continuing, at no out-of-pocket cost to the Co-Borrowers and the
Guarantors, to visit and inspect the Collateral (other than the Mortgaged
Collateral, as to which the provisions of Section 3.03 of the Aircraft Mortgage
shall apply) and the properties of each of the Co-Borrowers and the Guarantors,
to examine its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times

 

95



--------------------------------------------------------------------------------

during normal business hours and as often as reasonably requested; provided that
if an Event of Default has occurred and is continuing, the Co-Borrowers and the
Guarantors shall be responsible for the reasonable costs and expenses of any
visits of the Administrative Agent and the Lenders, acting together (but not
separately).

Section 5.14. Further Assurances. Each Co-Borrower and each Guarantor shall
execute any and all further documents and instruments, and take all further
actions, that may be required or advisable under applicable law, or by the FAA,
or that the Administrative Agent may reasonably request, in order to create,
grant, establish, preserve, protect and perfect the validity, perfection and
priority of the Liens and security interests created or intended to be created
by the Collateral Documents, to the extent required under this Agreement or the
Collateral Documents.

SECTION 6.

NEGATIVE COVENANTS

From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)) or principal of or interest on any Loan or reimbursement of any
LC Disbursement is owing (or any other amount that is due and unpaid on the
first date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:

Section 6.01. Restricted Payments.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of Parent’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving Parent or any of its Restricted Subsidiaries) or to the
direct or indirect holders of Parent’s or any of its Restricted Subsidiaries’
Equity Interests in their capacity as such (other than (A) dividends,
distributions or payments payable in Qualifying Equity Interests or in the case
of preferred stock of Parent, an increase in the liquidation value thereof and
(B) dividends, distributions or payments payable to Parent or a Restricted
Subsidiary of Parent);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving
Parent) any Equity Interests of Parent or any direct or indirect parent of
Parent;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value (collectively for purposes of this clause
(iii), a “purchase”) any Indebtedness of either Co-Borrower or any Guarantor
that is contractually subordinated to the Obligations (excluding any
intercompany Indebtedness

 

96



--------------------------------------------------------------------------------

between or among Parent and any of its Restricted Subsidiaries), except any
scheduled payment of interest and any purchase within two years of the Stated
Maturity thereof; or

(iv) make any Restricted Investment,

(all such payments and other actions set forth in these clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

(1) no Default or Event of Default has occurred and is continuing;

(2) Parent would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 6.03(a) hereof; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Parent and its Restricted Subsidiaries since the
Closing Date (excluding Restricted Payments permitted by clauses (2) through
(17) of Section 6.01(b) hereof), is less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of Parent for the period (taken as one
accounting period) from July 1, 2011 to the end of Parent’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit); plus

(B) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Parent since the Closing Date as a
contribution to its common equity capital or from the issue or sale of
Qualifying Equity Interests (other than Qualifying Equity Interests sold to a
Subsidiary of Parent and excluding Excluded Contributions); plus

(C) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Parent from the issue or sale of convertible
or exchangeable Disqualified Stock of Parent or convertible or exchangeable debt
securities of Parent (regardless of when issued or sold) or in connection with
the conversion of exchange thereof, in each case that have been converted into
or exchanged since the Closing Date for Qualifying Equity Interests (other than
Qualifying Equity Interests and convertible or exchangeable Disqualified Stock
or debt securities sold to a Subsidiary of Parent); plus

 

97



--------------------------------------------------------------------------------

(D) to the extent that any Restricted Investment that was made after the Closing
Date (other than in reliance on clause (16) of Section 6.01(b)) is (i) sold for
cash or otherwise cancelled, liquidated or repaid for cash or (ii) made in an
entity that subsequently becomes a Restricted Subsidiary of Parent, the initial
amount of such Restricted Investment (or, if less, the amount of cash received
upon repayment or sale); plus

(E) to the extent that any Unrestricted Subsidiary of Parent designated as such
after the Closing Date is redesignated as a Restricted Subsidiary after the
Closing Date, the lesser of (i) the Fair Market Value of Parent’s Restricted
Investment in such Subsidiary (made other than in reliance on clause (16) of
Section 6.01(b)) as of the date of such redesignation or (ii) such Fair Market
Value as of the date on which such Subsidiary was originally designated as an
Unrestricted Subsidiary after the Closing Date; plus

(F) 100% of any dividends received in cash by Parent or a Restricted Subsidiary
of Parent after the Closing Date from an Unrestricted Subsidiary of Parent, to
the extent that such dividends were not otherwise included in the Consolidated
Net Income of Parent for such period.

(b) The provisions of Section 6.01(a) hereof will not prohibit:

(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend or redemption payment
would have complied with the provisions of this Agreement;

(2) the making of any Restricted Payment in exchange for, or out of or with the
net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of Parent) of, Qualifying Equity Interests or from the substantially
concurrent contribution of common equity capital to Parent; provided that the
amount of any such net cash proceeds that are utilized for any such Restricted
Payment will not be considered to be net proceeds of Qualifying Equity Interests
for purposes of clause (a)(3)(B) of Section 6.01 hereof and will not be
considered to be Excluded Contributions;

(3) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution), distribution or payment by a
Restricted Subsidiary of Parent to the holders of its Equity Interests on a pro
rata basis;

(4) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of either Co-Borrower or any Guarantor that is
contractually subordinated to the Obligations with the net cash proceeds from an
incurrence of Permitted Refinancing Indebtedness;

 

98



--------------------------------------------------------------------------------

(5) the repurchase, redemption, acquisition or retirement for value of any
Equity Interests of Parent or any Restricted Subsidiary of Parent held by any
current or former officer, director, consultant or employee (or their estates or
beneficiaries of their estates) of Parent or any of its Restricted Subsidiaries
pursuant to any management equity plan or equity subscription agreement, stock
option agreement, shareholders’ agreement or similar agreement; provided that
the aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $50.0 million in any 12-month period (except to
the extent such repurchase, redemption, acquisition or retirement is in
connection with (x) the acquisition of a Permitted Business or merger,
consolidation or amalgamation otherwise permitted by this Agreement and in such
case the aggregate price paid by Parent and its Restricted Subsidiaries may not
exceed $100.0 million in connection with such acquisition of a Permitted
Business or merger, consolidation or amalgamation or (y) the Continental/UAL
Merger, in which case no dollar limitation shall be applicable); provided
further that Parent or any of its Restricted Subsidiaries may carry over and
make in subsequent 12-month periods, in addition to the amounts permitted for
such 12-month period, up to $25.0 million of unutilized capacity under this
clause (5) attributable to the immediately preceding twelve-month period;

(6) the repurchase of Equity Interests or other securities deemed to occur upon
(A) the exercise of stock options, warrants or other securities convertible or
exchangeable into Equity Interests or any other securities, to the extent such
Equity Interests or other securities represent a portion of the exercise price
of those stock options, warrants or other securities convertible or exchangeable
into Equity Interests or any other securities or (B) the withholding of a
portion of Equity Interests issued to employees and other participants under an
equity compensation program of Parent or its Subsidiaries to cover withholding
tax obligations of such persons in respect of such issuance;

(7) so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of regularly scheduled or accrued dividends,
distributions or payments to holders of any class or series of Disqualified
Stock or subordinated debt of Parent or any preferred stock of any Restricted
Subsidiary of Parent in each case either outstanding on the Closing Date or
issued on or after the Closing Date in accordance with Section 6.03 hereof;

(8) payments of cash, dividends, distributions, advances, common stock or other
Restricted Payments by Parent or any of its Restricted Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares upon (A) the
exercise of options or warrants, (B) the conversion or exchange of Capital Stock
of any such Person or (C) the conversion or exchange of Indebtedness or hybrid
securities (such as Continental’s Term Income Deferred Equity Securities) into
Capital Stock of any such Person;

(9) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of Parent or any Disqualified Stock or preferred stock of
any Restricted Subsidiary of Parent to the extent such dividends are included in
the definition of “Fixed Charges” for such Person;

 

99



--------------------------------------------------------------------------------

(10) in the event of a Change of Control, and if no Default shall have occurred
and be continuing, the payment, purchase, redemption, defeasance or other
acquisition or retirement of any subordinated Indebtedness of either Co-Borrower
or any Guarantor, in each case, at a purchase price not greater than 101% of the
principal amount of such subordinated Indebtedness, plus any accrued and unpaid
interest thereon; provided, however, that prior to such payment, purchase,
redemption, defeasance or other acquisition or retirement, the Co-Borrowers (or
a third party to the extent permitted by this Agreement) have made a Change of
Control Offer as a result of such change of control and have prepaid and
discharged Put Exposure in accordance with Section 2.12(g) (it being agreed that
either Co-Borrower or any Guarantor may pay, purchase, redeem, defease or
otherwise acquire or retire such subordinated Indebtedness even if the purchase
price exceeds 101% of the principal amount of such subordinated Indebtedness;
provided that the amount paid in excess of 101% of such principal amount is
otherwise permitted under the Restricted Payments covenant);

(11) Restricted Payments made with Excluded Contributions;

(12) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Parent or any of its Restricted Subsidiaries by, any
Unrestricted Subsidiary;

(13) the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions; provided that Parent would, on the date of such distribution after
giving pro forma effect thereto as if the same had occurred at the beginning of
the applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 6.03(a) hereof; provided, further, that the assets distributed
or dividended do not include, directly or indirectly, any property or asset that
constitutes Collateral;

(14) the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions having an aggregate Fair Market Value not to exceed $500.0 million
since the Closing Date; provided that the assets distributed or dividended do
not include, directly or indirectly, any property or asset that constitutes
Collateral;

(15) so long as no Default or Event of Default has occurred and is continuing,
other Restricted Payments in an aggregate amount not to exceed $500.0 million,
such aggregate amount to be calculated from the Closing Date;

(16) so long as no Default or Event of Default has occurred and is continuing,
Parent and its Restricted Subsidiaries can make any Restricted Investment; and

 

100



--------------------------------------------------------------------------------

(17) the payment of any amounts in respect of any restricted stock units or
other instruments or rights whose value is based in whole or in part on the
value of any Equity Interests issued to any directors, officers or employees of
Parent or any Restricted Subsidiary of Parent.

In the case of any Restricted Payment that is not cash, the amount of such
non-cash Restricted Payment will be the Fair Market Value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by Parent or such Restricted Subsidiary of Parent, as the case may be,
pursuant to the Restricted Payment. The Fair Market Value of any assets or
securities that are required to be valued by this Section 6.01 will be
determined by an Officer of Parent and, if greater than $10.0 million, set forth
in an officer’s certificate of Parent delivered to the Administrative Agent.

For purposes of determining compliance with this Section 6.01, if a proposed
Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of Restricted Payments described in clauses (1) through (17) of
subparagraph (b) of this Section 6.01, or is entitled to be made pursuant to
subparagraph (a) of this Section 6.01, Parent will be entitled to classify on
the date of its payment or later reclassify such Restricted Payment (or portion
thereof) in any manner that complies with this Section 6.01.

For the avoidance of doubt, the following shall not constitute Restricted
Payments and therefore will not be subject to any of the restrictions described
in this Section 6.01:

(a) the payment on or with respect to, or purchase, redemption, defeasance or
other acquisition or retirement for value of any Indebtedness of Parent or any
Restricted Subsidiary of Parent that is not contractually subordinated to the
Obligations;

(b) the payment of regularly scheduled amounts in respect of, and the issuance
of common stock of Parent upon conversion of, the 6% Convertible Preferred
Securities, Term Income Deferred Equity Securities (TIDES) SM issued by
Continental Airlines Finance Trust II or the underlying 6% Convertible Junior
Subordinated Debentures due 2030 issued by Continental; and

(c) the conversion of the Capital Stock of either Co-Borrower pursuant to the
Airlines Merger.

Notwithstanding anything in this Agreement to the contrary, if a Restricted
Payment is made at a time when a Default has occurred and is continuing and such
Default is subsequently cured, the Default or Event of Default arising from the
making of such Restricted Payment during the existence of such Default shall
simultaneously be deemed cured.

Section 6.02. Restrictions on Ability of Restricted Subsidiaries to Pay
Dividends and Make Certain Other Payments.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock to Parent
or any of its Restricted Subsidiaries or with respect to any other interest or
participation in the profits of such Restricted Subsidiary, or measured by the
profits of such Restricted Subsidiary;

 

101



--------------------------------------------------------------------------------

(2) pay any indebtedness owed to Parent or any of its Restricted Subsidiaries;

(3) make loans or advances to Parent or any of its Restricted Subsidiaries; or

(4) sell, lease or transfer any of its properties or assets to Parent or any of
its Restricted Subsidiaries.

(b) The restrictions in Section 6.02(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

(1) agreements (A) governing Existing Indebtedness, Credit Facilities and any
other Obligations, in each case as in effect on (or required by agreements in
effect on) the Closing Date or (B) in effect on the Closing Date;

(2) this Agreement and the Collateral Documents;

(3) agreements governing other Indebtedness or shares of preferred stock
permitted to be incurred or issued under the provisions of Section 6.03 hereof;
provided, that if such Restricted Subsidiary incurring or issuing such
Indebtedness or shares of preferred stock is not a Guarantor, the restrictions
therein are either (in each case, as determined in good faith by a senior
financial officer of Parent) (A) not materially more restrictive, taken as a
whole, than those contained in this Agreement or (B)(i) customary for
instruments of such type and (ii) will not materially adversely impact the
ability of the Co-Borrowers to make required principal and interest payments on
the Loans or any reimbursement obligation with respect to LC Disbursements;

(4) applicable law, rule, regulation or order;

(5) any instrument governing Indebtedness or Capital Stock of a Person acquired
by Parent or any of its Restricted Subsidiaries (including by way of merger,
consolidation or amalgamation of Parent or any of its Restricted Subsidiaries)
as in effect at the time of such acquisition (except to the extent such
Indebtedness or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Agreement to be incurred;

(6) customary provisions in contracts, licenses, leases and asset sale
agreements entered into in the ordinary course of business;

(7) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
(or proceeds thereof) purchased or leased of the nature described in clause
(4) of Section 6.02(a) hereof;

 

102



--------------------------------------------------------------------------------

(8) any contract or agreement for the sale or other disposition of a Restricted
Subsidiary that restricts distributions, asset sales or loans by that Restricted
Subsidiary pending its sale or other disposition;

(9) Permitted Refinancing Indebtedness; provided that such amendment,
modification, restatement, renewal, extension, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of a senior financial
officer of Parent, taken together as a whole, not materially more restrictive
with respect to such dividend and other payment restrictions than those
contained in (A) the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, extension, increase, supplement,
refunding, replacement or refinancing or (B) this Agreement;

(10) Permitted Liens and Liens that limit the right of the debtor to dispose of
the assets subject to such Liens;

(11) provisions limiting the disposition or distribution of assets or property
or loans or advances in joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements
(including agreements entered into in connection with a Restricted Investment),
which limitation is applicable only to the assets or the joint venture entity,
as applicable, that are the subject of such agreements or otherwise in the
ordinary course of business;

(12) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(13) any instrument or agreement entered into in connection with any full or
partial “spin-off” or similar transactions;

(14) any encumbrance or restriction of the type referred to in clauses (1), (2),
(3) and (4) of Section 6.02(a) imposed by any amendments, modifications,
restatements, renewals, extensions, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (13) of this Section 6.02(b); provided that
such amendment, modification, restatement, renewal, extension, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of a senior financial officer of Parent, taken together as a whole, not
materially more restrictive with respect to such dividend and other payment
restrictions than those contained in (A) the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
extension, increase, supplement, refunding, replacement or refinancing or
(B) this Agreement; and

(15) any encumbrance or restriction existing under or by reason of Indebtedness
or other contractual requirements of a Receivables Subsidiary or any Standard
Securitization Undertaking, in each case, in connection with a Qualified
Receivables Transaction; provided that such restrictions apply only to such
Receivables Subsidiary.

 

103



--------------------------------------------------------------------------------

Section 6.03. Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and Parent
will not issue any Disqualified Stock and will not permit any of its Restricted
Subsidiaries to issue any shares of preferred stock; provided, however, that
Parent may incur Indebtedness (including Acquired Debt) or issue Disqualified
Stock and its Restricted Subsidiaries may incur Indebtedness (including Acquired
Debt) or issue preferred stock, if the Parent’s Fixed Charge Coverage Ratio for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or such preferred stock is
issued, as the case may be, would have been at least 1.1 to 1.0, determined on a
pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock or the preferred stock had been issued, as the case may be,
at the beginning of such four-quarter period.

(b) The provisions of Section 6.03(a) hereof will not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):

(1) Indebtedness incurred under the Loan Documents and any Permitted Refinancing
Indebtedness that is incurred to renew, refund, refinance, replace, defease,
extend or discharge any other Indebtedness incurred pursuant to this clause (1);

(2) the incurrence by Parent and its Restricted Subsidiaries of the Existing
Indebtedness and any Indebtedness that is incurred pursuant to or in lieu of a
commitment in existence as of the Closing Date, including but not limited to the
issuance by the Parent of 8% contingent senior notes to the PBGC (and the
guarantee by one or both of Co-Borrowers of Parent’s obligations under such
notes) pursuant to the terms of or in connection with the indenture dated as of
February 1, 2006 among Parent, United and the trustee named therein or pursuant
to any ancillary agreement modifying the terms thereof or any amendment or
replacement of such indenture;

(3) the incurrence by either Co-Borrower and any Guarantor of (A) Indebtedness
and letters of credit (and reimbursement obligations with respect thereto) under
Credit Facilities in an aggregate principal amount at any one time outstanding
under this clause (3) (with letters of credit being deemed to have a principal
amount equal to the maximum potential liability of Parent and its Restricted
Subsidiaries thereunder) not to exceed $1.75 billion and (B) Indebtedness and
letters of credit (and reimbursement obligations with respect

 

104



--------------------------------------------------------------------------------

thereto) under Credit Facilities secured on a junior priority basis by some or
all of the collateral securing Indebtedness under Credit Facilities contemplated
by clause (A) of this clause (3) in an aggregate principal amount at any one
time outstanding under this clause (3)(B) (with letters of credit being deemed
to have a principal amount equal to the maximum potential liability of Parent
and its Restricted Subsidiaries thereunder) not to exceed $1.5 billion; provided
that no Indebtedness or letters of credit incurred pursuant to this clause (3)
is secured by a Lien on any property or asset that constitutes Collateral;

(4) the incurrence by Parent or any of its Restricted Subsidiaries of
Indebtedness represented by, or incurred in connection with, Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing (or reimbursing Parent or any of its
Restricted Subsidiaries for) all or any part of the purchase price or cost of
design, construction, installation or improvement of property, plant or
equipment (including without limitation airport, maintenance, training and
office facilities, ground support equipment and tooling) used in the business of
Parent or any of its Restricted Subsidiaries; provided that no Indebtedness
incurred pursuant to this clause (4) is secured by a Lien on any property or
asset that constitutes Collateral;

(5) the incurrence by Parent or any of its Restricted Subsidiaries of
(A) Permitted Refinancing Indebtedness in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, extend, defease or
discharge any Indebtedness (other than intercompany Indebtedness) that was
permitted by this Agreement to be incurred under Section 6.03(a) or clauses (2),
(4), (5), (6), (13), (20), (21), (24) or (25) of this Section 6.03(b) and
(B) Permitted Refinancing Indebtedness secured by aircraft, airframes, engines,
spare parts, flight simulators, flight training devices or other assets
replacing, renewing, refunding, extending, refinancing, defeasing or discharging
any other Indebtedness of Parent or any of its Restricted Subsidiaries that was
secured by aircraft, airframes, engines, spare parts, flight simulators, flight
training devices or other assets;

(6) the incurrence by Parent or any of its Restricted Subsidiaries of
Indebtedness, Disqualified Stock or preferred stock (including Acquired Debt)
(A) as part of, or to finance, the acquisition (including by way of merger) of
any Permitted Business, (B) incurred in connection with, or as a result of, the
merger, consolidation or amalgamation of any Person that owns a Permitted
Business with or into Parent or a Restricted Subsidiary of Parent, or into which
Parent or a Restricted Subsidiary of Parent is merged, consolidated or
amalgamated, or (C) that is an outstanding obligation of a Person that owns a
Permitted Business at the time that such Person is acquired by Parent or a
Restricted Subsidiary of Parent and becomes a Restricted Subsidiary of Parent;

(7) the incurrence by Parent or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among Parent and/or any of its Restricted
Subsidiaries; provided, however, that:

 

105



--------------------------------------------------------------------------------

(A) if either Co-Borrower or any Guarantor is the obligor on such Indebtedness
and the payee is not a Co-Borrower or a Guarantor, such Indebtedness must be
unsecured and expressly subordinated to the prior payment in full in cash of all
Obligations then due, in the case of a Co-Borrower, or all Guaranteed
Obligations then due, in the case of a Guarantor; and

(B) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than Parent or a Restricted
Subsidiary of Parent and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either Parent or a Restricted Subsidiary of
Parent, will be deemed, in each case under this clause (B), to constitute an
incurrence of such Indebtedness by Parent or such Restricted Subsidiary, as the
case may be, that was not permitted by this clause (7);

(8) the issuance by any Restricted Subsidiaries of Parent to Parent or to any of
its Restricted Subsidiaries of shares of preferred stock; provided, however,
that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than Parent or a Restricted
Subsidiary of Parent; and

(B) any sale or other transfer of any such preferred stock to a Person that is
not either Parent or a Restricted Subsidiary of Parent,

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (8);

(9) the incurrence by Parent or any of its Restricted Subsidiaries of Hedging
Obligations in the ordinary course of business;

(10) the guarantee by Parent or any Restricted Subsidiary of Parent of
Indebtedness of Parent or a Restricted Subsidiary of Parent to the extent that
the guaranteed Indebtedness was permitted to be incurred by another provision of
this Section 6.03; provided that if the Indebtedness being guaranteed is
subordinated to or pari passu with the Loans, then such guarantee must be
subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;

(11) the incurrence by Parent or any of its Restricted Subsidiaries of
Indebtedness or reimbursement obligations in respect of workers’ compensation
claims, self-insurance obligations, bankers’ acceptances, performance bonds and
surety bonds in the ordinary course of business (including without limitation in
respect of customs obligations, landing fees, taxes, airport charges, overfly
rights and any other obligations to airport and governmental authorities);

(12) the incurrence by Parent or any of its Restricted Subsidiaries of
Indebtedness in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;

 

106



--------------------------------------------------------------------------------

(13) Indebtedness (A) constituting credit support or financing from aircraft or
engine manufacturers or their affiliates or (B) incurred to finance the
acquisition of aircraft, airframes, engines, spare parts, flight simulators,
flight training devices, QEC Kits or other operating assets; provided that no
Indebtedness may be incurred in reliance on subsection (B) of this clause
(13) more than 24 months after such acquisition; provided, further, that no such
Indebtedness incurred in reliance on this clause (13) may be secured by a Lien
on any property or asset that constitutes Collateral;

(14) Indebtedness issued to current or former directors, consultants, managers,
officers and employees and their spouses or estates (a) to purchase or redeem
Capital Stock of Parent issued to such director, consultant, manager, officer or
employee in an aggregate principal amount not to exceed $10.0 million in any
12-month period or (b) pursuant to any deferred compensation plan approved by
the Board of Directors of Parent;

(15) reimbursement obligations in respect of standby or documentary letters of
credit or banker’s acceptances that are not secured by Liens on any property or
asset that constitutes Collateral;

(16) surety and appeal bonds that are not secured by Liens on any property or
asset that constitutes Collateral and that do not secure judgments that
constitute an Event of Default;

(17) Indebtedness of Parent or any of its Restricted Subsidiaries to credit card
processors in connection with credit card processing services incurred in the
ordinary course of business of Parent and its Restricted Subsidiaries;

(18) the incurrence by a Receivables Subsidiary of Indebtedness in a Qualified
Receivables Transaction that is without recourse to Parent or to any other
Restricted Subsidiary of Parent or their assets (other than such Receivables
Subsidiary and its assets and, as to Parent or any other Restricted Subsidiary
of Parent, other than Standard Securitization Undertakings) and is not
guaranteed by any such Person;

(19) the incurrence of Indebtedness of Parent or any of its Restricted
Subsidiaries owed to one or more Persons in connection with the financing of
insurance premiums in the ordinary course of business;

(20) the incurrence of obligations under the Co-Branded Agreement to the extent
such obligations may be deemed to constitute Indebtedness of Parent or any of
its Restricted Subsidiaries;

 

107



--------------------------------------------------------------------------------

(21) the incurrence by either Co-Borrower and any Guarantor of Indebtedness and
letters of credit (and reimbursement obligations with respect thereto) secured
by a Lien on the Collateral that is junior to the Liens securing the
Obligations, and Permitted Refinancing Indebtedness that is incurred to renew,
refund, refinance, replace, defease, extend or discharge any other Indebtedness
incurred pursuant to this clause (21), in an aggregate principal amount at any
one time outstanding under this clause (21) (with letters of credit being deemed
to have a principal amount equal to the maximum potential liability of either
Co-Borrower and any Guarantor thereunder and including all other Junior Secured
Debt that will be outstanding after such incurrence and the application of the
proceeds therefrom), not to exceed the Junior Lien Cap;

(22) Indebtedness arising from agreements of Parent or any of its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary; provided
that the maximum assumable liability in respect of all such Indebtedness shall
at no time exceed the gross proceeds, including non-cash proceeds (the Fair
Market Value of such non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
Parent or any of its Restricted Subsidiaries in connection with such
disposition;

(23) Indebtedness of Parent or any of its Restricted Subsidiaries consisting of
take-or-pay obligations contained in supply agreements entered into in the
ordinary course of business and consistent with past practices of Parent or the
applicable Restricted Subsidiary of Parent;

(24) the incurrence by Parent or any of its Restricted Subsidiaries of
additional Indebtedness that is either (A) unsecured and expressly contractually
subordinated to the prior payment in full in cash of all Obligations and
Guaranteed Obligations on terms not materially less favorable to the Lenders
than those customary at the time of incurrence (determined in good faith by a
senior financial officer of Parent) for senior subordinated “high yield” debt
securities or (B) unsecured, pari passu with all Obligations and Guaranteed
Obligations and convertible into common stock of Parent; provided that the
aggregate principal amount of Indebtedness incurred pursuant to clauses (A) and
(B) together, including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, extend, defease or discharge any Indebtedness
incurred pursuant to this clause (24), does not exceed $500.0 million at any
time outstanding; and

(25) the incurrence by Parent or any of its Restricted Subsidiaries of
additional Indebtedness that is not secured by a Lien on any property or asset
that constitutes Collateral in an aggregate principal amount (or accreted value,
as applicable), including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, extend, defease or discharge any Indebtedness
incurred pursuant to this clause (25), not to exceed $1.0 billion, at any time
outstanding.

 

108



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.03, if an item of
Indebtedness meets the criteria of more than one of the categories of Permitted
Debt described in clauses (1) through (25) of Section 6.03(b) hereof or is
entitled to be incurred pursuant to Section 6.03(a) hereof, the Parent will be
permitted to classify such item of Indebtedness on the date of its incurrence,
or later reclassify all or a portion of such item of Indebtedness, in any manner
that complies with this Section 6.03; provided that (A) all Junior Secured Debt
will at all times be deemed to have been incurred in reliance on the exception
provided by clause (21) of the definition of “Permitted Debt” and (B) the term
“Existing Indebtedness” will not include any Indebtedness that is permitted to
be incurred under clauses (1), (3) or (21) of this Section 6.03(b).

None of the following will constitute an incurrence of Indebtedness or an
issuance of preferred stock or Disqualified Stock for purposes of this
Section 6.03:

(1) the accrual of interest or preferred stock dividends;

(2) the accretion or amortization of original issue discount;

(3) the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms;

(4) the reclassification of preferred stock as Indebtedness due to a change in
accounting principles; and

(5) the payment of dividends on preferred stock or Disqualified Stock in the
form of additional shares of the same class of preferred stock or Disqualified
Stock.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
utilized, calculated based on the relevant currency exchange rate in effect on
the date such Indebtedness was incurred. Notwithstanding any other provision of
this Section 6.03, the maximum amount of Indebtedness that Parent or any of its
Restricted Subsidiaries may incur pursuant to this Section 6.03 shall not be
deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

The amount of any Indebtedness outstanding as of any date will be:

(1) the accreted value of the Indebtedness as of such date, in the case of any
Indebtedness issued with original issue discount;

(2) the principal amount of the Indebtedness as of such date, in the case of any
other Indebtedness; and

(3) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of:

(A) the Fair Market Value of such assets as of such date; and

(B) the amount of the Indebtedness of the other Person as of such date.

 

109



--------------------------------------------------------------------------------

(c) Except as otherwise set forth in the next sentence, each Co-Borrower will
not incur, and will not permit any Guarantor to incur, any Indebtedness
(including Permitted Debt) that is contractually subordinated in right of
payment to any other Indebtedness of such Co-Borrower or such Guarantor unless
such Indebtedness is also contractually subordinated in right of payment to the
Obligations and the Guaranteed Obligations on substantially identical terms;
provided, however, that no Indebtedness will be deemed to be contractually
subordinated in right of payment to any other Indebtedness of such Co-Borrower
or such Guarantor solely by virtue of being unsecured or by virtue of being
secured on a junior priority basis. Notwithstanding the foregoing, to the extent
a Co-Borrower or a Guarantor may otherwise incur the Indebtedness under this
Section 6.03, a Co-Borrower or a Guarantor may incur Indebtedness that is
subordinated to other Indebtedness of such Co-Borrower or such Guarantor
provided that all such Indebtedness is secured by the same assets (other than
Collateral).

Section 6.04. Disposition of Collateral. Neither a Co-Borrower nor any Grantor
shall sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of a Grantor) except that such sale or other
Disposition shall be permitted (i) in the case of a Permitted Disposition or
(ii) provided that upon consummation of any such sale or other Disposition
(A) no Event of Default shall have occurred and be continuing, (B) the
Collateral Coverage Ratio is no less than 1.67 to 1.0 after giving effect to
such sale or other Disposition (including any deposit of any Net Proceeds
received upon consummation thereof in the Collateral Proceeds Account subject to
an Account Control Agreement and any concurrent pledge of Additional Collateral,
if any) and (C) the Co-Borrowers are in compliance with Section 5.09(a)(8) after
giving effect to such sale or other Disposition (including any pledge of
Additional Collateral, if any); provided that nothing contained in this
Section 6.04 is intended to excuse performance by either Co-Borrower or any
Guarantor of any requirement of any Collateral Document that would be applicable
to a Disposition permitted hereunder. A Disposition of Collateral referred to in
clause (d), (e)(iv) or (f) of the definition of “Permitted Disposition” shall
not result in the automatic release of such Collateral from the security
interest of the applicable Collateral Document, and the Collateral subject to
such Disposition shall continue to constitute Collateral for all purposes of the
Loan Documents (without prejudice to the rights of the Co-Borrowers to release
any such Collateral pursuant to Section 6.09(c)).

Section 6.05. Transactions with Affiliates.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
make any payment to or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Parent (each
an “Affiliate Transaction”) involving aggregate payments or consideration in
excess of $50.0 million, unless:

(1) the Affiliate Transaction is on terms that are not materially less favorable
to the Parent or the relevant Restricted Subsidiary (taking into account all
effects Parent or such Restricted Subsidiary expects to result from such
transaction whether tangible or intangible) than those that would have been
obtained in a comparable transaction by Parent or such Restricted Subsidiary
with an unrelated Person; and

 

110



--------------------------------------------------------------------------------

(2) Parent delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100.0 million, an
Officer’s Certificate certifying that such Affiliate Transaction complies with
clause (1) of this Section 6.05(a); and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $200.0 million, an
opinion as to the fairness to Parent or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.05(a) hereof:

(1) any employment agreement, confidentiality agreement, non-competition
agreement, incentive plan, employee stock option agreement, long-term incentive
plan, profit sharing plan, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by Parent or
any of its Restricted Subsidiaries in the ordinary course of business and
payments pursuant thereto;

(2) transactions between or among Parent and/or its Restricted Subsidiaries
(including without limitation in connection with any full or partial “spin-off”
or similar transactions);

(3) transactions with a Person (other than an Unrestricted Subsidiary of Parent)
that is an Affiliate of Parent solely because Parent owns, directly or through a
Restricted Subsidiary, an Equity Interest in, or controls, such Person;

(4) payment of fees, reimbursements of expenses (pursuant to indemnity
arrangements or otherwise) and reasonable and customary indemnities provided to
or on behalf of officers, directors, employees or consultants of Parent or any
of its Restricted Subsidiaries;

(5) any issuance of Qualifying Equity Interests to Affiliates of Parent;

(6) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services in the ordinary course of business or transactions with joint
ventures, alliances, alliance members or Unrestricted Subsidiaries entered into
in the ordinary course of business;

(7) Permitted Investments and Restricted Payments that do not violate
Section 6.01 hereof;

 

111



--------------------------------------------------------------------------------

(8) loans or advances to employees in the ordinary course of business not to
exceed $20.0 million in the aggregate at any one time outstanding;

(9) transactions pursuant to agreements or arrangements in effect on the Closing
Date or any amendment, modification or supplement thereto or replacement thereof
and any payments made or performance under any agreement as in effect on the
Closing Date or any amendment, replacement, extension or renewal thereof (so
long as such agreement as so amended, replaced, extended or renewed is not
materially less advantageous, taken as a whole, to the Lenders than the original
agreement as in effect on the Closing Date);

(10) transactions between or among Parent and/or its Subsidiaries or
transactions between a Receivables Subsidiary and any Person in which the
Receivables Subsidiary has an Investment;

(11) any transaction effected as part of a Qualified Receivables Transaction;
and

(12) any purchase by Parent’s Affiliates of Indebtedness of Parent or any of its
Restricted Subsidiaries, the majority of which Indebtedness is offered to
Persons who are not Affiliates of Parent.

Section 6.06. Liens. Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien of any kind on any property or asset that constitutes Collateral,
except Permitted Liens.

Section 6.07. Business Activities. Parent will not, and will not permit any of
its Restricted Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to Parent and its
Restricted Subsidiaries taken as a whole.

Section 6.08. Liquidity. Parent will not permit the aggregate amount of
Liquidity to be less than $3,000,000,000 at any time following the Closing Date.

Section 6.09. Collateral Coverage Ratio.

(a) Parent will not permit at any time following the Closing Date the Collateral
Coverage Ratio to be less than 1.67 to 1.0; provided, that if, (A) upon delivery
of an Appraisal pursuant to Section 5.07 or otherwise pursuant to this Agreement
(except pursuant to Section 5.07(2) or 5.07(3) or any Appraisal delivered to the
Administrative Agent in connection with the designation of Additional Collateral
solely to evidence compliance with the requirements of this Section 6.09(a)) and
(B) solely with respect to determining compliance with this Section as a result
thereof, it is determined that Parent shall not be in compliance with this
Section 6.09(a), Parent shall, within forty-five (45) days (or, in the case of
an Appraisal delivered pursuant to Section 5.07(4) within thirty (30) days) of
the date of such Appraisal (or, in the case of an Appraisal required under
Section 5.07(1) or 5.07(4) not delivered by the deadline thereunder, the date
such Appraisal was due thereunder) designate Additional Collateral as additional
Eligible Collateral and comply with Section 5.12 and/or prepay or cause to be
prepaid the Loans in accordance with Section 2.12(b), collectively, in an amount
sufficient to enable Parent to comply with this Section 6.09(a).

 

112



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein, if Parent shall
fail at any time to be in compliance with this Section 6.09 solely as a result
of damage to or loss of any Collateral covered by insurance (pursuant to which
the Administrative Agent is named as loss payee and with respect to which
payments are to be delivered directly to the Administrative Agent) for which the
insurer thereof has been notified of the relevant claim and has not challenged
such coverage, any calculation made pursuant to this Section 6.09 shall deem the
relevant Grantor to have received Net Proceeds (and to have taken all steps
necessary to have pledged such Net Proceeds as Additional Collateral) in an
amount equal to the expected coverage amount (as determined by Parent in good
faith and updated from time to time to reflect any agreements reached with the
applicable insurer) and net of any amounts required to be paid out of such
proceeds and secured by a Lien until the earliest of (i) the date any such Net
Proceeds are actually received by the Administrative Agent, (ii) the date that
is 270 days after such damage and (iii) the date on which any such insurer
denies such claim; provided that, prior to giving effect to this clause (b), the
Appraised Value of the Collateral shall be no less than 150% of the Total
Obligations. It is understood and agreed that if the Administrative Agent should
receive any Net Proceeds directly from the insurer in respect of a Recovery
Event and at the time of such receipt, (A) no Event of Default shall have
occurred and be continuing and Parent is in compliance with Section 6.09(a)
(without giving effect to the receipt of such Net Proceeds), the Administrative
Agent shall promptly cause such proceeds to be paid to the Parent or the
applicable Grantor and (B) an Event of Default shall have occurred and be
continuing or Parent fails to be in compliance with Section 6.09(a) (without
giving effect to the receipt of such Net Proceeds), the Administrative Agent
shall promptly cause such proceeds to be deposited into the Collateral Proceeds
Account maintained for such purpose with the Administrative Agent that is
subject to an Account Control Agreement and such proceeds shall be applied or
released from such account in accordance with Section 2.12(a).

(c) At the Parent’s request, the Lien on any asset or type or category of asset
(including after-acquired assets of that type or category) included in the
Collateral will be promptly released, provided, in each case, that the following
conditions are satisfied or waived: (A) no Event of Default shall have occurred
and be continuing, (B) either (x) after giving effect to such release, the
Collateral Coverage Ratio is not less than 1.67 to 1.0 or (y) Parent shall
prepay or cause to be prepaid the Loans and/or shall designate Additional
Collateral and comply with Section 5.12, collectively, in an amount necessary to
cause the Collateral Coverage Ratio to not be less than 1.67 to 1.0, and
(C) Parent shall deliver an Officer’s Certificate demonstrating compliance with
this Section 6.09(c) and Section 5.09(a)(8) following such release. In
connection herewith, the Administrative Agent agrees to promptly provide any
documents or releases reasonably requested by Parent to evidence such release.

Section 6.10. Merger, Consolidation, or Sale of Assets.

(a) Neither Parent nor either Co-Borrower (whichever is applicable, the “Subject
Company”) shall directly or indirectly: (i) consolidate or merge with or into
another Person (whether or not such Subject Company is the surviving
corporation) or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, unless:

 

113



--------------------------------------------------------------------------------

(1) either:

(A) the Subject Company is the surviving corporation; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Subject Company) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is an entity organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia; and, if such entity is not a corporation, a co-obligor of
the Loans is a corporation organized or existing under any such laws;

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Subject Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Subject Company under the Loan Documents pursuant to
agreements reasonably satisfactory to the Administrative Agent;

(3) immediately after such transaction, no Event of Default exists; and

(4) the Subject Company shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement.

In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.

(b) Section 6.10(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among Parent and/or
its Restricted Subsidiaries. Clauses (3) and (4) of Section 6.10(a) will not
apply to the Airlines Merger, the Airline/Parent Merger or any merger,
consolidation or transfer of assets:

(1) between or among Parent and any of Parent’s Restricted Subsidiaries;

(2) between or among any of Parent’s Restricted Subsidiaries; or

(3) with or into an Affiliate solely for the purpose of reincorporating a
Subject Company in another jurisdiction.

(c) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of any Subject Company in a transaction that is subject to, and that
complies with the provisions of, Section 6.10(a), the successor Person formed by
such consolidation or into or with which such Subject Company is merged or to
which such sale, assignment, transfer, lease, conveyance or

 

114



--------------------------------------------------------------------------------

other disposition is made shall succeed to, and be substituted for (so that from
and after the date of such consolidation, merger, sale, assignment, transfer,
lease, conveyance or other disposition, the provisions of this Agreement
referring to such Subject Company shall refer instead to the successor Person
and not to such Subject Company), and may exercise every right and power of such
Subject Company under this Agreement with the same effect as if such successor
Person had been named as such Subject Company herein; provided, however, that
the predecessor Subject Company, if applicable, shall not be relieved from the
obligation to pay the principal of, and interest, if any, on the Loan except in
the case of a sale of all of such Subject Company’s assets in a transaction that
is subject to, and that complies with the provisions of, Section 6.10(a) hereof.

SECTION 7.

EVENTS OF DEFAULT

Section 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):

(a) any representation or warranty made by either Co-Borrower or any Guarantor
in this Agreement or in any other Loan Document shall prove to have been false
or incorrect in any material respect when made; or

(b) default shall be made in the payment of (i) any principal of the Loans or
reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable; (ii) any interest on
the Loans and such default shall continue unremedied for more than five
(5) Business Days; or (iii) any other amount payable hereunder when due and such
default shall continue unremedied for more than ten (10) Business Days after
receipt of written notice by the Co-Borrowers from the Administrative Agent of
the default in making such payment when due; or

(c) default shall be made by Parent in the due observance of the covenant
contained in Section 6.08 or 6.09(a) hereof; or

(d) default shall be made by either Co-Borrower, Parent or any Restricted
Subsidiary of Parent in the due observance or performance of any other covenant,
condition or agreement to be observed or performed by it pursuant to the terms
of this Agreement or any of the other Loan Documents and such default shall
continue unremedied for more than sixty (60) days after receipt of written
notice by the Co-Borrowers from the Administrative Agent of such default; or

(e) (A) any material provision of any Loan Document to which either Co-Borrower
or a Guarantor is a party ceases to be a valid and binding obligation of such
Co-Borrower or Guarantor, or either Co-Borrower or any of the Guarantors shall
so assert in any pleading filed in any court or (B) the Lien on any material
portion of the Collateral intended to be created by the Loan Documents shall
cease to be or shall not be a valid and perfected Lien having the priorities
contemplated hereby or thereby (subject to Permitted Liens and except as
permitted by the terms of this Agreement or the Collateral Documents or other
than as a result of the action, delay or inaction of the Administrative Agent)
for a period of fifteen (15) consecutive days after the Co-Borrowers receive
written notice thereof from the Administrative Agent; or;

 

115



--------------------------------------------------------------------------------

(f) Parent, either Co-Borrower, any Significant Subsidiary or any group of
Restricted Subsidiaries of Parent that, taken together, would constitute a
Significant Subsidiary pursuant to or within the meaning of Bankruptcy Law:

(1) commences a voluntary case,

(2) consents to the entry of an order for relief against it in an involuntary
case,

(3) consents to the appointment of a custodian of it or for all or substantially
all of its property,

(4) makes a general assignment for the benefit of its creditors, or

(5) admits in writing its inability generally to pay its debts; or

(g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(1) is for relief against Parent, either Co-Borrower, any Significant Subsidiary
or any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary in an involuntary case;

(2) appoints a custodian of Parent, either Co-Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries of Parent that, taken
together, would constitute a Significant Subsidiary or for all or substantially
all of the property of Parent, either Co-Borrower, any Significant Subsidiary or
any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary; or

(3) orders the liquidation of Parent, either Co-Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries of Parent that, taken
together, would constitute a Significant Subsidiary;

and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or

(h) failure by Parent, either Co-Borrower or any of Parent’s Restricted
Subsidiaries to pay final judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $100,000,000 (determined net of amounts
covered by insurance policies issued by creditworthy insurance companies or by
third party indemnities or a combination thereof), which judgments are not paid,
discharged, bonded, satisfied or stayed for a period of sixty (60) days; or

 

116



--------------------------------------------------------------------------------

(i) (1) either Co-Borrower or any Guarantor shall default in the performance of
any obligation relating to Material Indebtedness and any applicable grace
periods shall have expired and any applicable notice requirements shall have
been complied with, and as a result of such default the holder or holders of
such Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall be permitted to cause such Material Indebtedness to become due
prior to its scheduled final maturity date, and such ability to cause such
Material Indebtedness to become due shall be continuing for a period of more
than 60 consecutive days, (2) either Co-Borrower or any Guarantor shall default
in the performance of any obligation relating to any Indebtedness of a
Co-Borrower or a Guarantor (other than the Loans and obligations relating to
Letters of Credit) outstanding under one or more agreements of a Co-Borrower or
a Guarantor that results in such Indebtedness coming due prior to its scheduled
final maturity date in an aggregate principal amount at any single time unpaid
exceeding $200,000,000 or (3) either Co-Borrower or any Guarantor shall default
in the payment of the outstanding principal amount due on the scheduled final
maturity date of any Indebtedness outstanding under one or more agreements of a
Co-Borrower or a Guarantor, any applicable grace periods shall have expired and
any applicable notice requirements shall have been complied with and such
failure to make payment when due shall be continuing for a period of more than
five (5) consecutive Business Days following the applicable scheduled final
maturity date thereunder, in an aggregate principal amount at any single time
unpaid exceeding $200,000,000; or

(j) a termination of a Plan of the Co-Borrowers pursuant to Section 4042 of
ERISA that is reasonably expected to result in a Material Adverse Effect.

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Co-Borrowers,
take one or more of the following actions, at the same or different times:

(i) terminate forthwith the Commitments;

(ii) declare the Loans or any portion thereof then outstanding to be forthwith
due and payable, whereupon the principal of the Loans and other Obligations
(other than Designated Hedging Obligations) together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the
Co-Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Co-Borrowers
and the Guarantors, anything contained herein or in any other Loan Document to
the contrary notwithstanding;

(iii) require the Co-Borrowers and the Guarantors promptly upon written demand
to deposit in the Letter of Credit Account Cash Collateralization for the LC
Exposure (and to the extent the Co-Borrowers and the Guarantors shall fail to
furnish such funds as demanded by the Administrative Agent, the Administrative
Agent shall be authorized to debit the accounts of the Co-Borrowers and the
Guarantors (other than Escrow Accounts, Payroll Accounts or other accounts held
in trust for an identified beneficiary) maintained with the Administrative Agent
in such amounts);

 

117



--------------------------------------------------------------------------------

(iv) set-off amounts in the Letter of Credit Account or any other accounts
(other than Escrow Accounts, Payroll Accounts or other accounts held in trust
for an identified beneficiary) maintained with the Administrative Agent (or any
of its affiliates) and apply such amounts to the obligations of the Co-Borrowers
and the Guarantors hereunder and in the other Loan Documents; and

(v) exercise any and all remedies under the Loan Documents and under applicable
law available to the Administrative Agent and the Lenders.

In case of any event with respect to Parent, either Co-Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary described in clause (f) or (g) of this
Section 7.01, the actions and events described in clauses (i), (ii) and
(iii) above shall be required or taken automatically, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Co-Borrowers. Any payment received as a result of the exercise of remedies
hereunder shall be applied in accordance with Section 2.17(b).

SECTION 8.

THE AGENTS

Section 8.01. Administration by Agents.

(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

(b) Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent, in its sole discretion:

(i) in connection with the sale or other disposition of any asset that is part
of the Collateral of either Co-Borrower or any other Grantor, as the case may
be, to the extent permitted by the terms of this Agreement, to release a Lien
granted to the Administrative Agent, for the benefit of the Secured Parties, on
such asset;

(ii) to determine that the cost to either Co-Borrower or any other Grantor, as
the case may be, is disproportionate to the benefit to be realized by the
Secured Parties by perfecting a Lien in a given asset or group of assets
included in the Collateral and that such Co-Borrower or such other Grantor, as
the case may be, should not be required to perfect such Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties;

(iii) to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;

(iv) to execute any documents or instruments necessary to release any Guarantor
from the guarantees provided herein pursuant to Section 9.05;

 

118



--------------------------------------------------------------------------------

(v) to enter into intercreditor and/or subordination agreements in accordance
with Sections 6.06 and 10.18 on terms reasonably acceptable to the
Administrative Agent and to perform its obligations thereunder and to take such
action and to exercise the powers, rights and remedies granted to it thereunder
and with respect thereto; and

(vi) to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of either Co-Borrower or any other Grantor
to secure the Obligations.

Section 8.02. Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with either Co-Borrower, Parent or any Subsidiary or other Affiliate of
Parent as if it were not an Administrative Agent hereunder.

Section 8.03. Liability of Agents.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to either
Co-Borrower, Parent or any of Parent’s Subsidiaries that is communicated to or
obtained by the institution serving as an Administrative Agent or any of its
Affiliates in any capacity and (iv) the Administrative Agent will not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or that may effect a forfeiture, modification or termination of property
of a Defaulting Lender in violation of any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Event of Default unless and until written notice thereof
is given to the Administrative Agent by a Co-Borrower, Parent or a Lender, and
the Administrative Agent shall not be responsible for, or have any duty to
ascertain or inquire into, (A) any statement, warranty or representation made in
or in connection with this Agreement, (B) the contents of any certificate,
report or other document delivered hereunder or in connection

 

119



--------------------------------------------------------------------------------

herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(b) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for a Co-Borrower or Parent), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

(c) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by it.
The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through its Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 8.04. Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Co-Borrowers or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount
equal to such Lender’s Aggregate Exposure Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Co-Borrowers or the
Guarantors (except such as shall result from its gross negligence or willful
misconduct).

Section 8.05. Successor Agents. Subject to the appointment and acceptance of a
successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lenders and the
Co-Borrowers. Upon any such resignation by the Administrative Agent, the
Required Lenders shall have the right, with the consent (provided no Event of
Default or Default has occurred and is continuing) of the Co-Borrowers (such
consent not to be unreasonably withheld or delayed), to appoint a successor. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such

 

120



--------------------------------------------------------------------------------

appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may,
with the consent (provided no Event of Default or Default has occurred or is
continuing) of the Co-Borrowers (such consent not to be unreasonably withheld or
delayed), appoint a successor Administrative Agent which shall be a bank
institution with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Co-Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Co-Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Administrative Agent.

Section 8.06. Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 8.07. Advances and Payments.

(a) On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with its Revolving Commitment hereunder.
Should the Administrative Agent do so, each of the Lenders agrees forthwith to
reimburse the Administrative Agent in immediately available funds for the amount
so advanced on its behalf by the Administrative Agent, together with interest at
the Federal Funds Effective Rate if not so reimbursed on the date due from and
including such date but not including the date of reimbursement.

(b) Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 2.20, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.

Section 8.08. Sharing of Setoffs. Each Lender agrees that, except to the extent
this Agreement expressly provides for payments to be allocated to a particular
Lender, if it shall, through the exercise either by it or any of its banking
Affiliates of a right of banker’s lien, setoff

 

121



--------------------------------------------------------------------------------

or counterclaim against a Co-Borrower or a Guarantor, including, but not limited
to, a secured claim under Section 506 of the Bankruptcy Code or other security
or interest arising from, or in lieu of, such secured claim and received by such
Lender (or any of its banking Affiliates) under any applicable bankruptcy,
insolvency or other similar law, or otherwise, obtain payment in respect of its
Loans or LC Exposure as a result of which the unpaid portion of its Loans or LC
Exposure is proportionately less than the unpaid portion of the Loans or LC
Exposure of any other Lender (a) it shall promptly purchase at par (and shall be
deemed to have thereupon purchased) from such other Lender a participation in
the Loans or LC Exposure of such other Lender, so that the aggregate unpaid
principal amount of each Lender’s Loans and LC Exposure and its participation in
Loans and LC Exposure of the other Lenders shall be in the same proportion to
the aggregate unpaid principal amount of all Loans then outstanding and LC
Exposure as the principal amount of its Loans and LC Exposure prior to the
obtaining of such payment was to the principal amount of all Loans outstanding
and LC Exposure prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro-rata, provided that if any such non-pro-rata
payment is thereafter recovered or otherwise set aside, such purchase of
participations shall be rescinded (without interest). Each Co-Borrower expressly
consents to the foregoing arrangements and agrees, to the fullest extent
permitted by law, that any Lender holding (or deemed to be holding) a
participation in a Loan or LC Exposure acquired pursuant to this Section or any
of its banking Affiliates may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by the
Co-Borrowers to such Lender as fully as if such Lender was the original obligee
thereon, in the amount of such participation. The provisions of this
Section 8.08 shall not be construed to apply to (a) any payment made by a
Co-Borrower or a Guarantor pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender) or (b) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations owed to it.

Section 8.09. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or the Administrative Agent has paid
over to the Internal Revenue Service applicable withholding tax relating to a
payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.

Section 8.10. Appointment by Secured Parties. Each Secured Party that is not a
party to this Agreement shall be deemed to have appointed the Administrative
Agent as its agent under the Loan Documents in accordance with the terms of this
Section 8 and to have acknowledged that the provisions of this Section 8 apply
to such Secured Party mutatis mutandis as though it were a party hereto (and any
acceptance by such Secured Party of the benefits of this Agreement or any other
Loan Document shall be deemed an acknowledgment of the foregoing).

 

122



--------------------------------------------------------------------------------

SECTION 9.

GUARANTY

Section 9.01. Guaranty.

(a) Each of the Guarantors unconditionally and irrevocably guarantees the due
and punctual payment by the Co-Borrowers of the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of the obligor whether or not post filing interest is allowed in
such proceeding) (collectively, the “Guaranteed Obligations” and the obligations
of each Guarantor in respect thereof, its “Guaranty Obligations”). Each of the
Guarantors further agrees that, to the extent permitted by applicable law, the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and it will remain bound upon this guaranty
notwithstanding any extension or renewal of any of the Obligations. The
Obligations of the Guarantors shall be joint and several. Each of the Guarantors
further agrees that its guaranty hereunder is a primary obligation of such
Guarantor and not merely a contract of surety.

(b) To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Co-Borrowers or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Co-Borrowers or any other Guarantor under the provisions of this Agreement
or any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Administrative Agent for the Obligations or any of them;
(v) the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Guarantor; or (vi) the release or substitution of any
Collateral or any other Guarantor.

(c) To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent or a Lender in favor of the Co-Borrowers or any other
Guarantor, or to any other Person.

(d) To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Co-Borrowers and of any other Guarantor and any
circumstances affecting the ability of the Co-Borrowers to perform under this
Agreement.

(e) To the extent permitted by applicable law, each Guarantor’s guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection,

 

123



--------------------------------------------------------------------------------

or extent of any collateral therefor or by any other circumstance relating to
the Obligations which might otherwise constitute a defense to this guaranty
(other than payment in full in cash of the Obligations in accordance with the
terms of this Agreement (other than those that constitute unasserted contingent
indemnification obligations)). Neither the Administrative Agent nor any of the
Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to any
Guarantor in respect of the management and maintenance of the Obligations.

(f) Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent.

Section 9.02. No Impairment of Guaranty. To the extent permitted by applicable
law, the obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. To the extent permitted by applicable law,
without limiting the generality of the foregoing, the obligations of the
Guarantors hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent or a Lender to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification of any provision hereof or thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the
Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law.

Section 9.03. Continuation and Reinstatement, etc. Each Guarantor further agrees
that its guaranty hereunder shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by the Administrative Agent, the
Issuing Lenders, any Lender or any other Secured Party upon the bankruptcy or
reorganization of a Co-Borrower or a Guarantor, or otherwise.

Section 9.04. Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Co-Borrowers arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post filing interest is allowed in such proceeding). If
any amount shall be paid to such Guarantor for the account of the Co-Borrowers
relating to the Obligations prior to payment in full of the Obligations, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent and the
Lenders to be credited and applied to the Obligations, whether matured or
unmatured.

 

124



--------------------------------------------------------------------------------

Section 9.05. Discharge of Guaranty.

(a) In the event of any sale or other disposition of all or substantially all of
the assets of any Guarantor (other than Parent), by way of merger, consolidation
or otherwise, or a sale or other disposition of all Capital Stock of any
Guarantor (other than Parent), in each case to a Person that is not (either
before or after giving effect to such transactions) Parent or a Restricted
Subsidiary of Parent or the merger or consolidation of a Guarantor with or into
a Co-Borrower or another Guarantor, in each case, in a transaction permitted
under this Agreement, then such Guarantor (in the event of a sale or other
disposition, by way of merger, consolidation or otherwise, of all of the Capital
Stock of such Guarantor) or the corporation acquiring the property (in the event
of a sale or other disposition of all or substantially all of the assets of such
Guarantor) will be automatically released and relieved of any obligations under
its Guarantee of the Guaranteed Obligations.

(b) Upon designation of any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Agreement, such Guarantor will be
automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations. In addition, upon the request of the Co-Borrowers,
the guarantee of any Guarantor that is an Immaterial Subsidiary shall be
promptly released; provided that (i) no Event of Default shall have occurred and
be continuing or shall result therefrom and (ii) the Co-Borrowers shall have
delivered a certificate of a Responsible Officer certifying that such Subsidiary
is an Immaterial Subsidiary; provided further that a Subsidiary that is
considered not to be an Immaterial Subsidiary solely pursuant to clause (1) of
the proviso of the definition thereof shall, solely for purposes of this clause
(b), be considered an Immaterial Subsidiary so long as any applicable guarantee,
pledge or other obligation of such Subsidiary with respect to any Junior Secured
Debt shall be irrevocably released and discharged substantially simultaneously
with the release of such guarantee hereunder.

(c) The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Co-Borrowers’ expense, such documents as either
Co-Borrower or any such Guarantor may reasonably request to evidence the release
of the guarantee of such Guarantor provided herein.

SECTION 10.

MISCELLANEOUS

Section 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein or under any other Loan Document shall
be in writing (including by facsimile), and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

125



--------------------------------------------------------------------------------

(i) if to either Co-Borrower or any Guarantor, to it at United Air Lines, Inc.,
77 W. Wacker Drive, Chicago, Illinois 60601, Telecopier No.: 312-997-8333,
email: Gerry.laderman@united.com; in each case Attention: Treasurer;

(ii) if to Citibank as Administrative Agent, to it at Citibank, N.A., Loan
Administration, 1615 Brett Road, OPS 3, New Castle, DE 19720, facsimile:
212-994-0847; Attention: Arica Ransburg;

(iii) if to an Issuing Lender that is a Lender, to it at its address determined
pursuant to clause (iv) below or, if to an Issuing Lender that is not a Lender,
to it at the address most recently specified by it in notice delivered by it to
the Administrative Agent and the Co-Borrowers, unless no such notice has been
received, in which case to it in care of its Affiliate that is a Lender at its
address determined pursuant to clause (iv); and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in Annex A hereto or, if subsequently delivered, an Assignment and Acceptance.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or a Co-Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) a Co-Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such
Co-Borrower without such consent shall be null and void), provided that the
foregoing shall not restrict any transaction permitted by Section 6.10, and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.02. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section 10.02) and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

126



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment if the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, in each case so long as
such assignee is an Eligible Assignee;

(B) the Co-Borrowers; provided that no consent of the Co-Borrowers shall be
required for an assignment (I) if an Event of Default has occurred and is
continuing or (II) if the assignee is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender, in each case so long as such assignee is an Eligible
Assignee; provided, further, that the Co-Borrowers’ consent will be deemed given
with respect to a proposed assignment if no response is received with ten
(10) Business Days after having received a written request from such Lender
pursuant to this Section 10.02(b); and

(C) each Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) any assignment of any portion of the Total Revolving Commitment, Revolving
Loans and LC Exposure shall be made to an Eligible Assignee;

(B) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment or Loans, the amount of such
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and after giving effect to such assignment, the portion of the Loan
or Commitment held by the assigning Lender of the same tranche as the assigned
portion of the Loan or Commitment shall not be less than $5,000,000, in each
case unless the Co-Borrowers and the Administrative Agent otherwise consent;
provided that no consent of the Co-Borrowers shall be required with respect to
such assignment if an Event of Default has occurred and is continuing; provided,
further, that any such assignment shall be in increments of $500,000 in excess
of the minimum amount described above;

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

127



--------------------------------------------------------------------------------

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent; and

(E) the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in a
form as the Administrative Agent may require.

For the purposes of this Section 10.02(b), the term “Approved Fund” means with
respect to any Lender, any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
an Affiliate of an entity that administers or manages such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.02, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Revolving Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.02.

(iv) The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Co-Borrowers, the Guarantors, the Administrative Agent, the Issuing Lenders and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by either Co-Borrower, the Issuing Lenders and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Notwithstanding anything to the contrary contained herein, no assignment may
be made hereunder to any Defaulting Lender or any of its subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in

 

128



--------------------------------------------------------------------------------

addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Co-Borrowers and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Co-Borrowers, Administrative Agent, the Issuing
Lender and each other Revolving Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Aggregate
Exposure Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.02(d) or (e), 2.04(a), 8.04 or 10.04(d), the
Administrative Agent shall have no obligation to accept such Assignment and
Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(d) (i) Any Lender may, without the consent of the Co-Borrowers, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Co-Borrowers, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.08(a) that affects such Participant. Subject to Section 10.02(d)(ii),
the Co-Borrowers agree that each Participant shall be entitled to the benefits

 

129



--------------------------------------------------------------------------------

of Sections 2.14 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.02(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.08 as though it were a Lender, provided such Participant agrees to be
subject to the requirements of Section 8.08 as though it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Co-Borrowers, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, the Co-Borrowers, a Guarantor and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.18(a). The Lender selling the participation to
such Participant shall be subject to the terms of Section 2.18(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.14
or 2.16. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless such Participant agrees,
for the benefit of the Co-Borrowers, to comply with Sections 2.16(f), 2.16(g)
and 2.16(h) as though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 10.02 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to either Co-Borrower or any of the Guarantors furnished to such Lender
by or on behalf of either Co-Borrower or any of the Guarantors; provided that
prior to any such disclosure, each such assignee or participant or proposed
assignee or participant provides to the Administrative Agent its agreement in
writing to be bound for the benefit of the Co-Borrowers by either the provisions
of Section 10.03 or other provisions at least as restrictive as Section 10.03.

 

130



--------------------------------------------------------------------------------

Section 10.03. Confidentiality. Each Lender agrees to keep any information
delivered or made available by either Co-Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loans,
and who are advised by such Lender of the confidential nature of such
information; provided that nothing herein shall prevent any Lender from
disclosing such information (a) to any of its Affiliates and their respective
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or to any
other Lender, (b) upon the order of any court or administrative agency, (c) upon
the request or demand of any regulatory agency or authority (including any
self-regulatory authority), (d) which has been publicly disclosed other than as
a result of a disclosure by the Administrative Agent or any Lender which is not
permitted by this Agreement, (e) in connection with any litigation to which the
Administrative Agent, any Lender, or their respective Affiliates may be a party
to the extent reasonably required under applicable rules of discovery, (f) to
the extent reasonably required in connection with the exercise of any remedy
hereunder, (g) to such Lender’s legal counsel and independent auditors, (h) on a
confidential basis to any rating agency in connection with rating the Parent and
its Subsidiaries or the Revolving Facility, (i) with the consent of the
Co-Borrowers, and (j) to any actual or proposed participant or assignee of all
or part of its rights hereunder or to any direct or indirect contractual
counterparty (or the professional advisors thereto) to any swap or derivative
transaction relating to either Co-Borrower and its obligations, in each case,
subject to the proviso in Section 10.02(f) (with any reference to any assignee
or participant set forth in such proviso being deemed to include a reference to
such contractual counterparty for purposes of this Section 10.03(h)). If any
Lender is in any manner requested or required to disclose any of the information
delivered or made available to it by either Co-Borrower or any of the Guarantors
under clauses (b) or (e) of this Section, such Lender will, to the extent
permitted by law, provide such Co-Borrower or Guarantor with prompt notice, to
the extent reasonable, so that such Co-Borrower or Guarantor may seek, at its
sole expense, a protective order or other appropriate remedy or may waive
compliance with this Section 10.03.

Section 10.04. Expenses; Indemnity; Damage Waiver.

(a) (i) The Co-Borrowers shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees, disbursements and other charges of Milbank, Tweed, Hadley &
McCloy LLP, special counsel to the Administrative Agent associated with the
syndication of the credit facilities provided for herein, and the preparation,
execution and delivery of the Loan Documents and any amendments, modifications
or waivers of the provisions hereof requested by a Co-Borrower (whether or not
the transactions contemplated hereby or thereby shall be consummated); and
(B) in connection with any enforcement of the Loan Documents, (i) all fees and
out-of-pocket expenses of the Administrative Agent (including the reasonable
fees, disbursements and other charges of a single counsel for the Administrative
Agent) incurred during the continuance of a Default, (ii) all such fees and
expenses of the Administrative Agent and the Lenders (including the reasonable
fees, disbursements and other charges of counsel for the Administrative Agent
and the Lenders, which may be separate counsel) incurred during the continuance
of an Event of Default; and (C) all reasonable, documented, out-of-pocket costs,
expenses, taxes, assessments and other charges

 

131



--------------------------------------------------------------------------------

(including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent) incurred by the Administration Agent in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Loan Document or incurred in connection with any release or
addition of Collateral after the Closing Date.

(ii) All payments or reimbursements pursuant to the foregoing clause (a)(i)
shall be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.

(b) The Co-Borrowers shall indemnify the Administrative Agent, the Issuing
Lenders and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding brought by a third party, whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto
(including any investigating, preparing for or defending any such claims,
actions, suits, investigations or proceedings, whether or not in connection with
pending or threatened litigation in which such Indemnitee is a party), relating
to (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit) or (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Parent or
any of its Subsidiaries, or any Environmental Liability related in any way to,
or asserted against, the Parent or any of its Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of any
Indemnitee, and each Indemnitee shall repay the applicable Co-Borrower the
amount of any expenses previously reimbursed by such Co-Borrower in connection
with any such loss, claims, damages, expenses or liability to such Indemnitee
and, to the extent not repaid by any of them, such Indemnitee’s Related Parties
not a party to this Agreement. This Section 10.04(b) shall not apply with
respect to Taxes other than Taxes that represent losses or damages arising from
any non-Tax claim.

(c) In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against either
Co-Borrower under the provisions of any Loan Document, such Indemnitee shall
promptly notify such Co-Borrower in writing and such Co-Borrower shall, if
requested by such Indemnitee or if such Co-Borrower desires to do so, assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnitee but only if (i) no Event of Default shall have occurred and be
continuing and (ii) such action or proceeding does not involve any risk of
criminal liability or material risk of material civil money penalties being
imposed on such Indemnitee. A Co-Borrower shall not enter into any settlement of
any such action or proceeding that admits any

 

132



--------------------------------------------------------------------------------

Indemnitee’s misconduct or negligence. The failure to so notify a Co-Borrower
shall not affect any obligations such Co-Borrower may have to such Indemnitee
under the Loan Documents or otherwise other than to the extent that such
Co-Borrower is materially adversely affected by such failure. The Indemnitees
shall have the right to employ separate counsel in such action or proceeding and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnitees unless: (i) a Co-Borrower has agreed
to pay such fees and expenses, (ii) a Co-Borrower has failed to assume the
defense of such action or proceeding and employ counsel reasonably satisfactory
to the Indemnitees or (iii) the Indemnitees shall have been advised in writing
by counsel that under prevailing ethical standards there may be a conflict
between the positions of the Co-Borrowers and the Indemnitees in conducting the
defense of such action or proceeding or that there may be legal defenses
available to the Indemnitees different from or in addition to those available to
the Co-Borrowers, in which case, if the Indemnitees notify the Co-Borrowers in
writing that they elect to employ separate counsel at the expense of the
Co-Borrowers, the Co-Borrowers shall not have the right to assume the defense of
such action or proceeding on behalf of the Indemnitees; provided, however, that
the Co-Borrowers shall not, in connection with any one such action or proceeding
or separate but substantially similar or related actions or proceedings in the
same jurisdiction arising out of the same general allegations or circumstances,
be responsible hereunder for the reasonable fees and expenses of more than one
such firm of separate counsel, in addition to any local counsel. The
Co-Borrowers shall not be liable for any settlement of any such action or
proceeding effected without the written consent of the Co-Borrowers (which shall
not be unreasonably withheld).

(d) To the extent that the Co-Borrowers fail to pay any amount required to be
paid by them to the Administrative Agent or an Issuing Lender under paragraph
(a) or (b) of this Section 10.04, each Lender severally agrees to pay to the
Administrative Agent or the applicable Issuing Lender, as the case may be, such
portion of the unpaid amount equal to such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
applicable Issuing Lender in its capacity as such.

(e) To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

Section 10.05. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or

 

133



--------------------------------------------------------------------------------

relating to this Agreement, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall, to the
extent permitted by law, be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
Section 10.05(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.06. No Waiver. No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

Section 10.07. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

Section 10.08. Amendments, etc.

(a) No modification, amendment or waiver of any provision of this Agreement or
any Collateral Document (other than the Account Control Agreements), and no
consent to any departure by either Co-Borrower or any Guarantor therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that no such modification or amendment shall without the prior written consent
of:

(i) each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, any reimbursement
obligation in respect of any Letter of Credit, or the rate of interest payable
thereon (provided that only the consent of

 

134



--------------------------------------------------------------------------------

the Required Lenders shall be necessary for a waiver of default interest
referred to in Section 2.08), or extend any date for the payment of interest or
Fees hereunder or reduce any Fees payable hereunder or extend the final maturity
of the Co-Borrowers’ obligations hereunder or (C) amend, modify or waive any
provision of Section 2.17(b); and

(ii) all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders, (B) amend
this Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders, or (C) release all or substantially all of the Liens granted to the
Administrative Agent hereunder or under any other Loan Document (except to the
extent contemplated by Section 6.09 on the date hereof or by the terms of the
Collateral Documents), or release all or substantially all of the Guarantors
(except to the extent contemplated by Section 9.05);

provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the
Administrative Agent (i) to add assets (or categories of assets) to the
Collateral covered by such Collateral Document, as contemplated by the
definition of Additional Collateral set forth in Section 1.01 hereof or (ii) to
remove any asset or type or category of asset (including after-acquired assets
of that type or category) from the Collateral covered by such Collateral
Document to the extent the release thereof is permitted by Section 6.09(c).

(b) No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent.

(c) No notice to or demand on either Co-Borrower or any Guarantor shall entitle
either Co-Borrower or any Guarantor to any other or further notice or demand in
the same, similar or other circumstances. Each assignee under Section 10.02(b)
shall be bound by any amendment, modification, waiver, or consent authorized as
provided herein, and any consent by a Lender shall bind any Person subsequently
acquiring an interest on the Loans held by such Lender. No amendment to this
Agreement shall be effective against either Co-Borrower or any Guarantor unless
signed by such Co-Borrower or such Guarantor, as the case may be.

(d) Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that either Co-Borrower requests that this Agreement be
modified or amended in a manner which would require the unanimous consent of all
of the Lenders or the consent of all Lenders directly and adversely affected
thereby and, in each case, such modification or amendment is agreed to by the
Required Lenders, then such Co-Borrower may replace any non-consenting Lender in
accordance with Section 10.02; provided that such amendment or modification can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by either Co-Borrower to be made
pursuant to this clause (i)); (ii) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that the Commitment and the
outstanding Loans or other extensions of credit held or deemed held by any
Defaulting Lender

 

135



--------------------------------------------------------------------------------

shall be excluded for a vote of the Lenders hereunder requiring any consent of
the Lenders) and (iii) if the Administrative Agent and the Co-Borrowers shall
have jointly identified an obvious error or any error or omission of a technical
or immaterial nature in any provision of the Loan Documents, then the
Administrative Agent and the Co-Borrowers shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days after
written notice thereof to the Lenders.

(e) [Reserved]

(f) In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents,
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Co-Borrowers (a) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(g) In addition, notwithstanding anything to the contrary contained in
Section 7.01 or Section 10.08(a), following the consummation of any Extension
pursuant to Section 2.28, no modification, amendment or waiver (including, for
the avoidance of doubt, any forbearance agreement entered into with respect to
this Agreement) shall limit the right of any non-extending Revolving Lender
(each, a “Non-Extending Lender”) to enforce its right to receive payment of
amounts due and owing to such Non-Extending Lender on the Revolving Maturity
Date applicable to the Revolving Commitments of such Non-Extending Lenders
without the prior written consent of Non-Extending Lenders that would constitute
Required Lenders if the Non-Extending Lenders were the only Lenders hereunder at
the time.

(h) It is understood that the amendment provisions of this Section 10.08 shall
not apply to extensions of the Revolving Facility Maturity Date or the maturity
date of any tranche of Revolving Commitments, in each case, made in accordance
with Section 2.28.

Section 10.09. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.10. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

Section 10.11. Survival. All covenants, agreements, representations and
warranties made by the Co-Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of

 

136



--------------------------------------------------------------------------------

any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder. The provisions of Sections 2.14, 2.15,
2.16 and 10.04 and Section 8 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments, or the termination of this Agreement or any provision
hereof.

Section 10.12. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 10.13. USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Co-Borrower and each Guarantor that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Co-Borrower and each Guarantor, which
information includes the name and address of each Co-Borrower and each Guarantor
and other information that will allow such Lender to identify each Co-Borrower
and each Guarantor in accordance with the Patriot Act.

Section 10.14. New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan or the issuance of any Letter of Credit hereunder, shall
be made as a contemporaneous exchange for new value given by the Lenders or
Issuing Lenders, as the case may be, to the Co-Borrowers.

Section 10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

137



--------------------------------------------------------------------------------

Section 10.16. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Co-Borrowers, their
stockholders and/or their affiliates. The Co-Borrowers agree that nothing in the
Loan Documents or otherwise related to the Transactions will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Co-Borrowers, their stockholders or
their affiliates, on the other hand. The parties hereto acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the
Co-Borrowers and the Guarantors, on the other hand, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Co-Borrowers, their
stockholders or their affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Co-Borrowers, their stockholders or their
affiliates on other matters) or any other obligation to the Co-Borrowers except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the
Co-Borrowers, their management, stockholders, affiliates, creditors or any other
Person. Each Co-Borrower acknowledges and agrees that such Co-Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each
Co-Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Co-Borrower, in connection with such transaction or the process leading thereto.

Section 10.17. Joint and Several Obligations. It is the intent of the parties
hereto that the Co-Borrowers shall be jointly and severally obligated hereunder,
as co-borrowers under this Agreement, in respect of the principal of and
interest on, and all other amount owing in respect of the Loans. In that
connection, each Co-Borrower hereby (i) jointly and severally and irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Co-Borrower with respect to the
payment and performance of all of the obligations hereunder, it being the
intention of the parties hereto that all such obligations shall be the joint and
several obligations of each Co-Borrower without preferences or distinction among
them and that the obligations of each borrower hereunder shall be unconditional
irrespective of any circumstance whatsoever that might otherwise constitute a
legal or equitable discharge or defense of a guarantor or surety, and
(ii) further agrees that if any of such obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment or cash
collateralization, by acceleration or otherwise), the Co-Borrowers will, jointly
and severally, promptly pay the same, without any demand or notice whatsoever.
The Co-Borrowers acknowledge and agree that the delivery of funds to either
Co-Borrower under this Agreement shall constitute valuable consideration and
reasonably equivalent value to both Co-Borrowers for the purpose of binding them
and their assets on a joint and several basis for the obligations hereunder.

Section 10.18. Intercreditor Agreements. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any intercreditor agreement pursuant to and as permitted by the
terms of this Agreement (any such

 

138



--------------------------------------------------------------------------------

intercreditor agreement, an “Intercreditor Agreement”) and such Intercreditor
Agreement shall remain outstanding, the rights granted to the Secured Parties
hereunder and under the other Loan Documents, the lien and security interest
granted to the Administrative Agent pursuant to this Agreement or any other Loan
Document and the exercise of any right or remedy by the Administrative Agent
hereunder or under any other Loan Document shall be subject to the terms and
conditions of such Intercreditor Agreement. In the event of any conflict between
the terms of this Agreement, any other Loan Document and such Intercreditor
Agreement, the terms of such Intercreditor Agreement shall govern and control
with respect to any right or remedy, and no right, power or remedy granted to
the Administrative Agent hereunder or under any other Loan Document shall be
exercised by the Administrative Agent, and no direction shall be given by the
Administrative Agent, in contravention of such Intercreditor Agreement.

Section 10.19. Registrations with International Registry. Each of the parties
hereto (i) consents to the registrations with the International Registry of the
International Interests constituted by the Aircraft Mortgage, and (ii) covenants
and agrees that it will take all such action reasonably requested by the
Co-Borrowers or Administrative Agent in order to make any registrations with the
International Registry, including without limitation establishing a valid and
existing account with the International Registry and appointing an Administrator
and/or a Professional User reasonably acceptable to the Administrative Agent to
make registrations with respect to the Mortgaged Collateral and providing
consents to any registration as may be contemplated by the Loan Documents.

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

CONTINENTAL AIRLINES, INC.,

as a Co-Borrower

By:       Name:     Title:  

 

UNITED AIR LINES, INC.,

as a Co-Borrower

By:       Name:     Title:  

 

UNITED CONTINENTAL HOLDINGS, INC.,

as a Guarantor

By:       Name:     Title:  



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and a

Lender

By:

      Name:     Title:  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

      Name:     Title:  



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

      Name:     Title:  



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:

      Name:     Title:  

By:

      Name:     Title:  



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:

      Name:     Title:  



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:

      Name:     Title:  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:

      Name:     Title:  



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:

      Name:     Title:  



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

as a Lender

By:

      Name:     Title:  



--------------------------------------------------------------------------------

ANNEX A

to Credit and Guaranty Agreement

LENDERS AND COMMITMENTS

 

Revolving Lender

   Revolving Commitment  

Citibank, N.A.

   $ 62,500,000   

Bank of America, N.A.

   $ 62,500,000   

Barclays Bank PLC

   $ 62,500,000   

Credit Suisse AG, Cayman Islands Branch

   $ 62,500,000   

Deutsche Bank Trust Company Americas

   $ 62,500,000   

Goldman Sachs Bank USA

   $ 62,500,000   

JPMorgan Chase Bank, N.A.

   $ 62,500,000   

Morgan Stanley Bank, N.A.

   $ 25,000,000   

Morgan Stanley Senior Funding, Inc.

   $ 37,500,000      

 

 

 

TOTAL:

   $ 500,000,000   



--------------------------------------------------------------------------------

ANNEX B

to Credit and Guaranty Agreement

LIST OF AIRCRAFT APPRAISERS

Aviation Specialists Group, Inc.

IBA Group Ltd

ICF SH&E, Inc.

Morten, Beyer and Agnew



--------------------------------------------------------------------------------

EXHIBIT A

to Credit and Guaranty Agreement

FORM OF SLOT AND GATE SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

to Credit and Guaranty Agreement

FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER



--------------------------------------------------------------------------------

EXHIBIT C

to Credit and Guaranty Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

EXHIBIT D

to Credit and Guaranty Agreement

FORM OF LOAN REQUEST



--------------------------------------------------------------------------------

EXHIBIT E

to Credit and Guaranty Agreement

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

to Credit and Guaranty Agreement

FORM OF AIRCRAFT MORTGAGE



--------------------------------------------------------------------------------

SCHEDULE 3.06

to Credit and Guaranty Agreement

SUBSIDIARIES

OF

UNITED CONTINENTAL HOLDINGS, INC.

 

     Jurisdiction of Incorporation    Ownership (directly or
indirectly by Parent)

Air Wis Services, Inc.

   Wisconsin    100%

Continental Airlines, Inc.

   Delaware    100%

Four Star Insurance Company, Ltd.

   Bermuda    100%

UAL Benefits Management, Inc.

   Delaware    100%

United Air Lines, Inc.

   Delaware    100%

Air Wisconsin, Inc.

   Wisconsin    100%

Domicile Management Services, Inc.

   Delaware    100%

Air Micronesia, Inc.

   Delaware    100%

CALFINCO Inc.

   Delaware    100%

Century Casualty Company

   Vermont    100%

Continental Airlines Domain Name Limited

   England    100%

Continental Airlines Finance Trust II

   Delaware    100%

Continental Airlines Fuel Purchasing Group, LLC

   Delaware    100%

Continental Airlines, Inc. Supplemental Retirement

     

Plan for Pilots Trust

   Delaware    100%

Continental Airlines Purchasing Holdings LLC

   Delaware    100%

Presidents Club of Guam, Inc.

   Delaware    100%

Continental Express, Inc.

   Delaware    100%

CAL Cargo, S.A. de C.V.

   Mexico    100%

Continental Airlines de Mexico, S.A.

   Mexico    99.96%

Continental Micronesia, Inc.

   Delaware    100%

Continental Airlines Purchasing Services LLC

   Delaware    100%

Covia LLC

   Delaware    100%

Mileage Plus Holdings, LLC

   Delaware    100%

United Aviation Fuels Corporation

   Delaware    100%

United Cogen, Inc.

   Delaware    100%

United Vacations, Inc.

   Delaware    100%



--------------------------------------------------------------------------------

     Jurisdiction of Incorporation    Ownership (directly or
indirectly by Parent)

Galileo Japan Partnership

   Japan    56%

MPH I, Inc.

   Delaware    100%

Mileage Plus, Inc.

   Delaware    100%

Mileage Plus Marketing, Inc.

   Delaware    100%